Exhibit 10.1
SHARE PURCHASE AGREEMENT
DATED AS OF SEPTEMBER 30, 2009
BY AND AMONG
MICHAEL BAKER CORPORATION,
BAKER HOLDING CORPORATION,
BAKER OTS, INC.,
MICHAEL BAKER INTERNATIONAL, INC.,
WOOD GROUP E.&P.F. HOLDINGS, INC.,
WOOD GROUP HOLDINGS (INTERNATIONAL) LIMITED,
AND
WOOD GROUP ENGINEERING AND OPERATIONS SUPPORT LIMITED

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
 
       
1.1 Definitions
    1  
1.2 Accounting Terms and Determinations Usage
    11  
 
       
ARTICLE II PURCHASE AND SALE OF THE SHARES
    11  
 
       
2.1 Purchase and Sale of the Shares
    11  
2.2 Closing
    11  
2.3 Purchase Price
    11  
2.4 Purchase Price Adjustment
    13  
 
       
ARTICLE III CONDITIONS OF CLOSING
    17  
 
       
3.1 Conditions to Obligations of Buyers
    17  
3.2 Conditions to Obligations of the Sellers
    21  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES CONCERNING ACQUIRED SUBSIDIARIES
    22  
 
       
4.1 Organization, Good Standing, Qualification and Power; Equity Interests, Etc.
    22  
4.2 Accounting; Financial and Business Matters
    24  
4.3 Material Contracts
    28  
4.4 Litigation
    30  
4.5 Real Property
    31  
4.6 Title and Condition and Sufficiency of Assets
    31  
4.7 Intellectual Property
    32  
4.8 Benefit Plans
    33  
4.9 Related Party Transactions
    35  
4.10 Non-contravention; Consents
    35  
4.13 Legal Compliance
    41  
4.14 Environmental, Health, and Safety
    43  
4.16 Banking Relationships
    47  
4.17 Vessels
    48  
4.18 Customers and Suppliers
    49  
4.19 Disclosure
    50  
4.20 Brokers
    50  
4.21 Sole Representations and Warranties
    50  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLERS
    50  
 
       
5.1 Organization, Authority and Enforceability, No Violations, Etc.
    50  
5.2 Ownership
    51  
5.3 Brokers
    51  
5.4 Legal Action
    52  
5.5 Sole Representations and Warranties
    52  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYERS
    52  
 
       
6.1 Organization, Authority and Enforceability, No Violations, Etc.
    52  

i



--------------------------------------------------------------------------------



 



         
6.2 Legal Action
    53  
6.3 Brokers
    53  
6.4 No Distribution, Investment Intent
    53  
6.5 Resale Restrictions
    53  
6.6 Capitalization
    53  
6.7 Sole Representations and Warranties
    53  
 
       
ARTICLE VII PRE-CLOSING AND POST-CLOSING COVENANTS
    54  
 
       
7.1 Pre-Closing Covenants
    54  
7.2 Post-Closing Covenants
    57  
 
       
ARTICLE VIII TAX MATTERS
    63  
 
       
8.1 Tax Indemnification
    63  
8.2 Straddle Period
    63  
8.3 Responsibility for Filing Tax Returns
    64  
8.4 Cooperation on Tax Matters
    65  
8.5 Tax-Sharing Agreements
    65  
8.6 Certain Taxes and Fees
    65  
8.7 Audits
    66  
8.8 Carrybacks
    66  
8.9 Retention of Carryovers
    66  
8.9 Section 338(g) Election
    66  
 
       
ARTICLE IX INDEMNIFICATION
    66  
 
       
9.1 Survival
    66  
9.2 General Indemnification of Buyers
    67  
9.3 Indemnification of Sellers
    67  
9.4 Special Indemnification Provisions
    68  
9.5 Time Limitations
    68  
9.6 Limitations on Amount
    69  
9.7 Procedures for Making Claims
    70  
9.8 Other Matters Relating to Indemnification
    72  
9.9 Exclusive Remedy
    72  
9.9 Special Limitation on Claims
    72  
 
       
ARTICLE X TERMINATION
    73  
 
       
10.1 Termination of Agreement
    73  
10.2 Availability of Remedies at Law; Survival of Certain Obligations
    73  
 
       
ARTICLE XI MISCELLANEOUS
    74  
 
       
11.1 Interpretive Provisions; Certain Definitions
    74  
11.2 Expenses
    74  
11.3 Entire Agreement; Amendments and Waivers; Conflicts
    74  
11.4 Severability
    75  
11.5 Notices
    75  
11.6 Counterparts
    76  
11.7 Governing Law; Waiver of Trial by Jury
    77  

ii



--------------------------------------------------------------------------------



 



         
11.8 Consent to Jurisdiction and Service of Process
    77  
11.9 Benefits of Agreement
    78  
11.10 Non Disclosure Agreement
    78  
11.11 Public Announcements
    78  
11.12 No Third Party Beneficiaries
    78  
11.13 Further Assurances
    79  

Appendices:
Appendix A — Acquired Subsidiaries
Appendix B — Shares Owned by Sellers to be Transferred at Closing
Appendix C — List of Director and Officer Resignations
Appendix D — Acquired Subsidiaries: Corporate Information
Exhibits:
Exhibit A — Form Legal Opinion
Exhibit B — Form Charter Agreement
Exhibit C — Form of Put and Call Agreement
Exhibit D — Form of Secondment Agreement
Exhibit E — Form Sublease Agreement
Exhibit F — Sublease Guaranty

iii



--------------------------------------------------------------------------------



 



SHARE PURCHASE AGREEMENT
     THIS SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of September 30,
2009, by and among WOOD GROUP E.&P.F. HOLDINGS, INC., a Delaware corporation,
WOOD GROUP HOLDINGS (INTERNATIONAL) LIMITED, a limited company incorporated in
Scotland, United Kingdom, and WOOD GROUP ENGINEERING AND OPERATIONS SUPPORT
LIMITED, a limited company incorporated in Scotland, United Kingdom (each a
“Buyer” and collectively, the “Buyers”), MICHAEL BAKER CORPORATION, a
Pennsylvania corporation (“Baker”), BAKER HOLDING CORPORATION, a Delaware
corporation, BAKER OTS, INC., a Delaware corporation, and MICHAEL BAKER
INTERNATIONAL, INC., a Delaware corporation (each of Baker, Baker Holding
Corporation, Baker OTS, Inc., and Michael Baker International, Inc., a “Seller”
and collectively, the “Sellers”). Buyers and the Sellers are sometimes referred
to herein individually as a “Party” and, collectively, as the “Parties”.
RECITALS
     WHEREAS, the Sellers directly own the issued and outstanding capital stock
and other equity interests of each of the subsidiaries of the Sellers as set
forth on Appendix B (collectively, the “Shares”); and
     WHEREAS, subject to the terms and conditions set forth herein, the Sellers
desire to sell to Buyers, and Buyers desire to purchase from the Sellers, all of
the Shares.
     NOW, THEREFORE, the Sellers agree to sell, convey, deliver and transfer the
Shares to Buyers and Buyers agree to purchase the Shares from the Sellers for
the consideration and on the terms set forth in this Agreement and the Parties
agree to enter into the other agreements contemplated by this Agreement.
AGREEMENT
     The Parties, intending to be legally bound and obligated, covenant and
agree as follows:
ARTICLE I
DEFINITIONS
1.1 Definitions. Capitalized terms used in this Agreement are defined in this
Section 1.1 or elsewhere in this Agreement, and shall have the meanings therein
ascribed to such terms.
     “30-Day Period” has the meaning set forth in Section 2.4(d)(i).
     “Accounts Receivable” means all accounts, notes and other receivables of
the Acquired Subsidiaries.
     “Acquired Subsidiary” and “Acquired Subsidiaries” means those direct and
indirect subsidiaries of the Sellers that are being acquired by Buyers pursuant
to this Agreement and listed on Appendix A attached hereto.

1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, any Person that, directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, the Person specified.
     “Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local,
or foreign Law.
     “Agreement” has the meaning set forth in the Preamble.
     “Ancillary Agreements” means the Thailand Share Purchase Agreement, the
Transition Services Agreement, the Sublease Agreement, the Sublease Guaranty,
the Charter Agreement, the Secondment Agreement and the Put and Call Agreement.
     “Anti-Indemnity Claims” has the meaning set forth in Section 9.4(c).
     “Anti-Indemnity Law” means any Law concerning the validity or
enforceability of indemnification provisions (and insurance relating thereto)
including, but without limitation, the Texas Oilfield Anti-Indemnity Act (Tex.
Civ. Prac. & Rem. Code Ann. §§ 127.001-127.008), the Louisiana Oilfield
Indemnity Act (La. Rev. Stat. Ann.§9.2780) and the Wyoming Oilfield
Anti-Indemnity Act (Wyo. Stat. Ann. § 30-1-131 (2002)).
     “Arbitrating Accountants” has the meaning set forth in Section 2.4(d)(iii).
     “Asserted Liability” has the meaning set forth in Section 9.7(a).
     “Assets” means all of the assets, properties (real, personal, or mixed,
tangible or intangible) and rights owned or held by any Acquired Subsidiary.
     “Baker” has the meaning set forth in the Preamble.
     “Basket” has the meaning set forth in Section 9.6(b).
     “Breach” — a “Breach” of a representation, warranty, covenant, obligation,
or other provision of this Agreement or any instrument delivered pursuant to
this Agreement will be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term “Breach” means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance.
     “Business” means all businesses and operations of the Acquired Subsidiaries
as conducted as of the Closing Date.
     “Business Day” means a day that is not a Saturday, Sunday or a day on which
commercial banking institutions located in the United States are authorized or
required to close.
     “Buyer” and “Buyers” has the meaning set forth in the Preamble.

2



--------------------------------------------------------------------------------



 



     “Buyer Indemnified Party” and “Buyer Indemnified Parties” have the meaning
set forth in Section 9.2.
     “Cap” has the meaning set forth in Section 9.6(c).
     “CERCLA” has the meaning set forth in Section 4.14(b)(i).
     “Charter Agreement” means that certain Fleet Time Charter Agreement between
Baker Vessels, Inc. and Baker M/O Services, Inc. in the form attached hereto as
Exhibit B.
     “Claims” has the meaning set forth in Section 7.2(g).
     “Claims Notice” has the meaning set forth in Section 9.7(a).
     “Closing” has the meaning set forth in Section 2.2.
     “Closing Balance Sheet” has the meaning set forth in Section 2.4(c).
     “Closing Date” has the meaning set forth in Section 2.2.
     “Closing Payment” has the meaning set forth in Section 2.3(a).
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Confidential Information” has the meaning set forth in Section 7.2(f).
     “Contemplated Transactions” means all of the transactions contemplated by
this Agreement, including the Closing and the performance by Buyers and Sellers
of their respective covenants and obligations under this Agreement.
     “Contract” means any agreement, contract, obligation, promise, or
undertaking (whether written or oral and whether express or implied) that is
legally binding.
     “Current Policies” has the meaning set forth in Section 4.11(a).
     “Customs and International Trade Laws” means any Law, executive order,
permit, license, directive, Order, award, or other decision or Law having the
force or effect of Law, of any Governmental Authority, concerning the
importation of merchandise, the export or re-export of products (including
technology and services), the terms and conduct of international transactions,
and making or receiving international payments, including but not limited to the
Tariff Act of 1930 as amended and other Laws and programs administered or
enforced by the United States Customs Service and its successor agencies, the
Export Administration Act of 1979 as amended, the Export Administration
Regulations, the International Emergency Economic Powers Act as amended, the
Arms Export Control Act, the International Traffic in Arms Regulations, any
other export controls administered by an agency of the United States government,
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Executive Orders of the President
regarding embargoes and restrictions on transactions with designated entities
(including countries,

3



--------------------------------------------------------------------------------



 



terrorists, organizations and individuals), the embargoes and restrictions
administered by the United States Office of Foreign Assets Control, the Money
Laundering Control Act of 1986 as amended, requirements for the marking of
textiles and wearing apparel, prohibitions or restrictions on the importation of
merchandise made with the use of slave or child labor, the FCPA, the
anti-boycott regulations administered by the United States Department of
Commerce, the anti-boycott regulations administered by the United States
Department of the Treasury, legislation and regulations of the United States and
other countries implementing the North American Free Trade Agreement,
anti-dumping and countervailing duty Laws and regulations, and Laws and
regulations adopted by the governments or agencies of other countries concerning
the ability of U.S. persons to own businesses or conduct business in those
countries, restrictions by other countries on holding foreign currency or
repatriating funds, or otherwise relating to the same subject matter as the
United States statutes and regulations described above.
     “Customer Owned Vessels” has the meaning set forth in Section 4.17(a).
     “Damages” means any damages, dues, penalties, royalties, fines, costs,
amounts paid in settlement, liabilities, obligations, Taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses and costs of investigation, provided that Damages should not include
any special, incidental, consequential or punitive damages (unless awarded in
connection with a third party claim and except as specifically provide in
Section 9.4).
     “Deficiency Amount” has the meaning set forth in Section 2.4(e)(ii).
     “Disclosure Schedule” has the meaning set forth in the introduction to
Article IV.
     “Effective Time” has the meaning set forth in Section 2.2.
     “Encumbrances” means any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, mortgage, security
interest, right of first refusal, or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.
     “Environmental, Health and Safety Requirements” has the meaning set forth
in Section 4.14(b)(i).
     “Environmental Permits” has the meaning set forth in Section 4.14(c)(v).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Excluded Claims” has the meaning set forth in Section 9.6(b).
     “Existing Bonds” means the following existing bonds issued by Chubb Surety
and as to which Baker/MO Services, Inc. is the principal: (i) Bond #104739025
(State of Wyoming — Ten Acre Exemption Permit — Bow and Arrow Scoria Pit) in the
bond amount of $10,000; (ii) Bond #81971343 (State of Wyoming — Ten Acre
Exemption Permit — Gravel Pit) in the bond amount of $10,000; (iii) Bond
#82032637 (City of Sheridan, New York Compliance Bond) in the bond amount of
$10,000; (iv) Bond #81971349 (State of Montana — Reclamation Bond for open cut
mining) in the bond amount of $86,482; (v) Bond #81971347 (Governor of the State
of Texas

4



--------------------------------------------------------------------------------



 



Notary Public Bond) in the bond amount of $10,000; and (vi) the bonds identified
on Section 4.3(a)(v) of the Disclosure Schedule.
     “FCPA” has the meaning set forth in Section 4.13(c).
     “FCPA Violations” has the meaning set forth in Section 9.4(a).
     “Final Net Assets” has the meaning set forth in Section 2.4(c).
     “Final Net Assets Statement” has the meaning set forth in Section 2.4(c).
     “Financial Statements” has the meaning set forth in Section 4.2(a).
     “Fundamental Documents” means, with respect to any Person, whether foreign
or domestic, those instruments that (i) define its existence, as filed or
recorded with the applicable Governmental Authority, including a corporation’s
articles or certificate of incorporation or amalgamation and (ii) otherwise
govern its internal affairs, including its operating agreement or by-laws, as
the same have been amended, supplemented, or restated to the date hereof.
     “Fundamental Representation” has the meaning set forth in Section 9.6(b).
     “GAAP” means generally accepted accounting principles of the United States
as in effect from time to time.
     “Governmental Authority” means any:
     (a) nation, state, county, city, town, village, district, or other
jurisdiction of any nature;
     (b) federal, state, local, municipal, foreign, or other government;
     (c) governmental or quasi-governmental authority of any nature (including
any governmental agency, branch, department, official, or entity and any court
or other tribunal);
     (d) multi-national organization or body; or
     (e) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.
     “Government Authorization” means any approval, filing, Order, consent,
license, Permit, waiver, or other authorization, registration, designation,
declaration or qualification issued, granted, given, or otherwise made available
by or under the authority of any Governmental Authority or pursuant to any Law.
     “Hazardous Materials” has the meaning set forth in Section 4.14(b)(ii).
     “Immediate Family Member” means, with respect to any natural person,
(a) such person’s spouse, parents, grandparents, children, grandchildren and
siblings, (b) such person’s former spouses and current spouses of such person’s
children, grandchildren and siblings and (c)

5



--------------------------------------------------------------------------------



 



estates, trusts, partnerships and other entities of which substantially all of
the interest is held directly or indirectly by the foregoing.
     “Indemnified Party” has the meaning set forth in Section 9.7.
     “Indemnifying Party” has the meaning set forth in Section 9.7.
     “Insurance Reserve” means the aggregate value of all reserves for Insured
Claims included on the Closing Balance Sheet.
     “Insured Claim” means any claim against an Acquired Subsidiary that arises
from an action (or actions), inaction (or inactions) or other event or events
occurring prior to the Effective Time and is the type of claim covered by the
property and general liability, marine, auto and/or workers’ compensation
insurance policies under which such Acquired Subsidiary is covered, including
(i) any claim up to the $500,000 deductible per claim for any worker’s
compensation insured claim under the worker’s compensation policy, (ii) any
claim up to the $1,000,000 self-insured retention per claim for any general
liability insurance policy claim and up to the applicable deductible under the
general liability marine and auto insurance policies notwithstanding the
applicability of any Anti-Indemnity Law to such claims, other than an insurance
policy or insurance policies acquired by Buyers or any Acquired Subsidiary after
the Effective Time.
     “Intellectual Property Rights” means (i) rights in patents, patent
applications and patentable subject matter, whether or not the subject of an
application, (ii) rights in trademarks, service marks, trade names, trade dress
and other designators of origin, registered or unregistered, (iii) rights in
copyrightable subject matter or protectable designs, registered or unregistered,
(iv) trade secrets, (v) rights in internet domain names, uniform resource
locators and e-mail addresses, (vi) rights in semiconductor topographies (mask
works), registered or unregistered, (vii) know-how and (viii) all other
intellectual and industrial property rights of every kind and nature and however
designated, whether arising by operation of Law, Contract, license or otherwise.
     “Interim Financial Statements” has the meaning set forth in Section
4.2(a)(ii).
     “IRS” means the United States Internal Revenue Service.
     “Knowledge” has the meaning set forth in Section 11.1(a).
     “Law” means any federal, state, local, municipal, foreign, international,
multinational, or other administrative order, ruling, decree, constitution, law,
ordinance, principle of common law, regulation, statute, code, treaty, rule of
law (including common law), or any legal requirement of any Governmental
Authority or any binding agreement with any Governmental Authority binding upon
a Person or its assets.
     “Leased Real Property” has the meaning set forth in Section 4.5(b).
     “Legal Actions” means any legal actions, claims, demands, arbitrations,
hearings, charges, complaints, investigations, examinations, indictments,
litigations, suits or other civil,

6



--------------------------------------------------------------------------------



 



criminal, administrative or investigative proceedings, at law, in equity or
otherwise, by or before any Governmental Authority.
     “Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.
     “Licensed-In Intellectual Property Rights” means Third-Party Intellectual
Property Rights used or held for use by any of the Acquired Subsidiaries with
the permission of the owner.
     “Material Adverse Effect” means any change, effect, event, occurrence,
state of facts or development that results in or could, with the passage of
time, reasonably be expected to result, individually or in the aggregate, in an
adverse effect on the business, properties, assets, condition (financial or
otherwise) or results of operations of the Business in excess of $750,000;
provided, however, that none of the following shall be deemed, either alone or
in combination, to constitute, and the following shall not be taken into account
in determining whether there has been or will be, a Material Adverse Effect:
(a) any failure of the Acquired Subsidiaries to meet internal projections or
forecasts or revenue or earnings predictions for any period ending (or for which
revenues or earnings are released) on or after the date of this Agreement;
(b) any adverse change, effect, event, occurrence, state of facts or development
to the extent attributable to the announcement or pendency of the transactions
contemplated hereby (including any cancellations of or delays in customer
orders, any reduction in sales, any disruption in supplier, distributor, partner
or similar relationships or any loss of employees); (c) any adverse change,
effect, event, occurrence, state of facts or developments attributable to
conditions affecting the industries in which the Acquired Subsidiaries
participate, the U.S. economy as a whole or foreign economies in any locations
where the Acquired Subsidiaries have registrations, operations or sales, or
(d) any adverse change, effect, event, occurrence, state of facts or
developments arising from or relating to any change in accounting requirements
or principles or any change in applicable laws, rules or regulations or the
interpretation thereof.
     “Material Contracts” has the meaning set forth in Section 4.3(a).
     “NDA” has the meaning set forth in Section 11.10.
     “Net Assets” has the meaning set forth in Section 2.4(b).
     “Northbelt Lease Agreement” means the Lease Agreement dated August 31, 2005
between Northbelt Office Center II, L.P. and Baker/MO Services, Inc.
     “Notice of Adjustment” has the meaning set forth in Section 2.4(c).
     “Objection Notice” has the meaning set forth in Section 2.4(d)(ii).
     “Off-the-Shelf Software” means Software that is widely commercially
available for a price of less than $1,000 for any number of users or less than
$1,000 per seat, PC, CPU or user.

7



--------------------------------------------------------------------------------



 



     “Order” any award, decree, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.
     “Ordinary Course of Business” means an action taken by a Person which is
consistent with the past customs and practices of such Person and is taken in
the ordinary course of the normal operations of such Person.
     “Owned Intellectual Property Rights” means Intellectual Property Rights
owned by any of the Acquired Subsidiaries
     “Owned Vessels” has the meaning set forth in Section 4.17(a).
     “Parent Company Guarantee” has the meaning set forth in Section 7.2(e).
     “Party” and “Parties” have the meaning set forth in the Preamble.
     “Permits” means any franchises, grants, authorizations, licenses,
registrations, easements, variances, exceptions, consents, certificates,
approvals and other permits of any Governmental Authority.
     “Permitted Encumbrances” means (i) Encumbrances for current Taxes (as
defined below) not yet due and payable, and (ii) Encumbrances of materialmen,
carriers, landlords and like Persons, all of which are not yet due and payable.
     “Person” means any individual, corporation, association, limited liability
company, partnership, joint venture or other entity or organization of any kind.
     “Plan” means every plan, fund, Contract, program and arrangement (whether
written or not) for the benefit of present or former employees or other service
providers or their respective spouses or dependents, including those intended to
provide (i) medical, surgical, health care, hospitalization, dental, vision,
workers’ compensation, life insurance, death, disability, legal services,
severance, sickness or accident benefits (whether or not defined in Section 3(1)
of ERISA), (ii) pension, profit sharing, stock bonus, retirement, supplemental
retirement or deferred compensation benefits (whether or not tax qualified and
whether or not defined in Section 3(2) of ERISA) including, without limitation,
any multiemployer plan as defined in Section 3(37) of ERISA or a multiple
employer welfare arrangement as defined in Section 3(40)(A) of ERISA, or
(iii) salary continuation, unemployment, supplemental unemployment, severance,
termination pay, change-in-control, vacation or holiday benefits (whether or not
defined in Section 3(3) of ERISA), (w) that is maintained or contributed to by
any Acquired Subsidiary, (x) that any Acquired Subsidiary has committed to
implement, establish, adopt or contribute to in the future, (y) for which any
Acquired Subsidiary is or may be financially liable as a result of the direct
sponsor’s affiliation with any Acquired Subsidiary, or such Acquired
Subsidiary’s shareholders (whether or not such affiliation exists at the date of
this Agreement and notwithstanding that the Plan is not maintained by any
Acquired Subsidiary for the benefit of its employees or former employees or
other service providers or their respective spouses or dependents) including,
without limitation, any multiemployer plan as defined in Section 3(37) of ERISA
or a multiple employer welfare arrangement as defined in Section 3(40)(A) of
ERISA, or (z) for or with

8



--------------------------------------------------------------------------------



 



respect to which any Acquired Subsidiary is or may become liable under any
common law successor doctrine, express successor liability provisions of Law,
provisions of a collective bargaining agreement, labor or employment Law or
agreement with a predecessor employer. Plan does not include any arrangement
that has been terminated and completely wound up prior to the date of this
Agreement and for which no Acquired Subsidiary has any present or potential
liability.
     “Pre-Closing Tax Period” has the meaning set forth in Section 8.1.
     “Purchase Price” has the meaning set forth in Section 2.3(a).
     “Put and Call Agreement” means that certain Put and Call Option Agreement
between Baker Vessels, Inc. and Baker M/O Services, Inc. in the form attached
hereto as Exhibit C.
     “RCRA” has the meaning set forth in Section 4.14(b)(i).
     “Real Property Lease” has the meaning set forth in Section 4.5(b).
     “Registered Intellectual Property Rights” means Intellectual Property
Rights of an Acquired Subsidiary that are the subject of a pending application
or an issued patent, trademark, copyright, design right or other similar
registration formalizing exclusive rights.
     “Related Party” means any Affiliate and each equity holder, member of the
board of directors, or officer of an Acquired Subsidiary or an Immediate Family
Member or Affiliate thereof, including, specifically, any Seller; provided,
however, that an Acquired Subsidiary shall not be deemed to be a Related Party
of another Acquired Subsidiary.
     “Release” has the meaning set forth in Section 4.14(b)(iii).
     “Released Matters” has the meaning set forth in Section 7.2(g).
     “Releasee” and “Releasees” have the meaning set forth in Section 7.2(g).
     “Remaining Disputed Items” has the meaning set forth in
Section 2.4(d)(iii).
     “Replacement Bonds” has the meaning set forth in Section 7.2(n).
     “Retained Liabilities” has the meaning set forth in Section 2.4(a).
     “Secondment Agreement” means that certain Secondment Agreement between
Baker Vessels, Inc. and Baker M/O Services, Inc. in the form attached hereto as
Exhibit D.
     “Seller” and “Sellers” has the meaning set forth in the Preamble.
     “Shares” has the meaning set forth in the Recitals.
     “Share Register Instruments” means the items referred to in Section 3.1(i)
(ii) through (xiii).

9



--------------------------------------------------------------------------------



 



     “Software” means computer programs or data in computerized form, whether in
object code, source code or other form.
     “Storm Cat Receivables” has the meaning set forth in Section 2.4(b).
     “Straddle Period” has the meaning set forth in Section 8.2.
     “Sublease Agreement” means the Sublease Agreement in the form attached
hereto as Exhibit E which is to be entered into and delivered before the Closing
by and between Baker/MO Services, Inc. as Sublessor and Michael Baker Jr., Inc.
as Sublessee with respect to the portion of the Houston office facility which is
to be subleased by Michael Baker Jr., Inc.
     “Sublease Guaranty” means the Sublease Guaranty in the form attached as
Exhibit F which is to be executed and delivered before the Closing by Michael
Baker Corporation.
     “Subsidiary” means, as of the applicable point in time, each corporation,
partnership, limited liability company or other entity of which the applicable
party owns, directly or indirectly, more than fifty percent (50%) of the
outstanding voting securities or equity interests.
     “Surplus Amount” has the meaning set forth in Section 2.4(e)(iii).
     “Tax” and “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
workers’ compensation, disability, real property, personal property, sales, use,
service transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax, duty, impost or charge of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not,
and any transferee liability in respect of any item described in this
definition.
     “Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Authority in connection with the determination, assessment, collection, or
payment of any Tax or in connection with the administration, implementation, or
enforcement of or compliance with any Law relating to any Tax.
     “Targeted Net Assets” has the meaning set forth in Section 2.4(a).
     “Third Party Claim” has the meaning set forth in Section 9.7(c)(i).
     “Third-Party Intellectual Property Rights” means Intellectual Property
Rights in which a Person other than an Acquired Subsidiary has any ownership
interest.
     “Transaction Document” means this Agreement, the Ancillary Agreements, and
any agreements, instruments, certificates and documents required to be executed
and delivered pursuant hereto or in connection herewith.

10



--------------------------------------------------------------------------------



 



     “Unbilled Accounts Receivable” means cost of Contracts in progress and
estimated earnings, less billings of the Acquired Subsidiaries.
1.2 Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.
ARTICLE II
PURCHASE AND SALE OF THE SHARES
2.1 Purchase and Sale of the Shares.
     At the Closing, on the terms and subject to the conditions contained
herein, the Sellers shall sell, transfer, assign, convey and deliver all of the
Shares to Buyers free and clear of any Encumbrances, and Buyers shall purchase
and accept all of the Shares from the Sellers.
          2.2 Closing.
     The closing of the purchase and sale of the Shares (the “Closing”) shall
take place at the offices of Reed Smith LLP, 435 Sixth Avenue, Pittsburgh,
Pennsylvania 15219 on the later of September 30, 2009, or at such other time and
place as the Parties may agree (the “Closing Date”). The Closing shall be deemed
effective at 11:59 p.m. on the Closing Date (the “Effective Time”). Subject to
the provisions of Article X, failure to consummate the purchase and sale
provided for in this Agreement on the date and time and at the place determined
pursuant to this Section 2.2 will not result in the termination of this
Agreement and will not relieve any Party of any obligation under this Agreement.
          2.3 Purchase Price.
          (a) Purchase Price. The purchase price for the Shares shall be
Thirty-Seven Million Nine Hundred Forty Four Thousand Dollars ($37,944,000) (the
“Purchase Price”), which is subject to an adjustment after Closing as provided
in Section 2.4 below, which shall be paid by Buyers at the Closing upon
surrender by Sellers of the Shares in cash (such amount, the “Closing Payment”).
The Closing Payment shall be allocated among and paid to each Seller, by wire
transfer of immediately available funds to the following account to be allocated
among the Sellers as follows:
Citizens Bank
Riverside, RI
ABA:
Swift:
Michael Baker Corporation
100 Airside Drive
Airside Business Park
Moon Township, PA 15108
Account No.:

11



--------------------------------------------------------------------------------



 



          Seller   Dollar Amount Allocation of Closing Payment
Michael Baker Corporation
  $ 15,990  
Michael Baker International, Inc.
  $ 755,820  
Baker Holding Corporation
  $ 19,890,000  
Baker OTS Inc.
  $ 17,282,190  

     (b) Purchase Price Allocation. The Purchase Price shall be allocated among
the Shares as follows:

              Percentage Purchase Price Shares / Company   Allocation
1,000 shares of Michael Baker Global, Inc.
    0.042 %
1,000 shares of Baker/MO Services, Inc.
    52.420 %
9,900 shares of Baker Energy de Venezuela, C.A.
    1.992 %
1,000 shares of Baker O&M International, Ltd.
    0.003 %
2,665 shares of Overseas Technical Services International, Ltd.
    39.376 %
100 shares of Baker OTS International, Inc.
    4.111 %
2,665 shares of OTS Finance and Management Ltd.
    2.056 %
1,000 shares of SD Forty Five Limited
    0.000 %

     (c) Termination and Waiver of Certain Rights. Each of the Sellers hereby
waives any preemptive rights that such Party may have, including, without
limitation, those preemptive rights under the Fundamental Documents of the
Acquired Subsidiaries or any other agreement by and among any Acquired
Subsidiary and any Seller, with respect to the consummation of the Closing.

12



--------------------------------------------------------------------------------



 



          2.4 Purchase Price Adjustment.
          (a) Purchase Price Assumptions. The Purchase Price is based upon the
assumption that Net Assets (defined below) transferred at Closing to Buyers will
be equal to the Net Asset Threshold (the “Targeted Net Assets”) and that Buyers
and the Acquired Subsidiaries (1) shall not assume or otherwise be responsible
for any of the liabilities or obligations of the Acquired Subsidiaries or BES to
the Sellers or any of Sellers’ direct or indirect subsidiaries or Affiliates
(excluding the Acquired Subsidiaries and BES), (2) such amounts shall not be
treated as liabilities of the Acquired Subsidiaries or BES for purposes of
calculating Targeted Net Assets or BES Net Assets in this Section 2.4, and
(3) such amounts shall be and are hereby assumed by Baker at the Closing (the
“Retained Liabilities”). The Net Asset Threshold shall be calculated and
determined as follows:
Net Asset Threshold equals the sum of $31,350,000 plus the Vessel Proceeds plus
the BES Adjustment
For purposes of determining the Net Asset Threshold, the following definitions
and calculations shall be applicable:
“Vessel Proceeds” will equal the net proceeds received by Baker Vessels, Inc. in
respect of the sale of the Owned Vessels under the terms of the Put and Call
Agreement plus any insurance proceeds received or receivable by Baker Vessels
Inc. with respect to any of the Owned Vessels unless such proceeds are used to
repair or replace.
“BES Adjustment” will equal whichever of the following three alternatives is
applicable:
(i) If Wood Group Holdings (International) Limited acquires, pursuant to and in
accordance with the BES Share Purchase Agreement, 79.7% of B.E.S. Energy
Resources Company Limited, a Thailand Joint Venture (“BES”) from Sellers, then
the amount of the BES Adjustment will be zero;
(ii) If , pursuant to and in accordance with the BES Share Purchase Agreement,
Wood Group Holdings (International) Limited does not acquire any shares of
capital stock in BES from Sellers, then the BES Adjustment will be calculated
and determined as follows:
     [(BES Net Assets Less BES Net Cash Plus BES Intercompany Debt) * 79.7%] *
-1
(iii) If, pursuant to and in accordance with the BES Share Purchase Agreement,
Wood Group Holdings (International) Limited acquires 100% of the capital stock
of BES from Sellers, then the BES Adjustment will be calculated as follows:
     [(BES Net Assets Less BES Net Cash Plus BES Intercompany Debt) * 20.3%]
The following terms shall have the following meanings for purposes of the
calculations referred to herein:

13



--------------------------------------------------------------------------------



 



“BES Net Assets” means (A) the total assets of BES minus (B) the total
liabilities of BES, calculated in accordance with GAAP and using the same
accounting methods, policies, practices, and procedures, with consistent
classification, judgments, and estimation methodology as were used by BES in
preparing the BES financial statements for the year ending December 31, 2008
(provided that in the event of any conflict between GAAP and consistency, GAAP
will control);
“BES Net Cash” means the actual cash holdings of BES minus (i) the total value
of all bank, lease, hire purchase, and other similar debt and (ii) debt owed by
BES to affiliates of BES other than the Acquired Subsidiaries, all at the date
of this Agreement; and
“BES Inter Company Debt” means the total debt owed by BES to the Acquired
Subsidiaries at the date of this Agreement.
          (b) Net Assets. “Net Assets” means (A) the total assets of the
Acquired Subsidiaries minus (B) the total liabilities of the Acquired
Subsidiaries, calculated in accordance with GAAP and using the same accounting
methods, policies, practices, and procedures, with consistent classification,
judgments, and estimation methodology as were used by the Acquired Subsidiaries
in preparing the Financial Statements (provided that in the event of any
conflict between GAAP and consistency, GAAP will control), provided however,
(i) the liabilities of the Acquired Subsidiaries shall not include the Retained
Liabilities, (ii) no value will be assigned to the accounts receivable owed to
Baker or the Acquired Subsidiaries arising from pre-petition claims of the
Chapter 11 filing by Storm Cat Energy (USA) Operating Companies and any of its
Affiliates (the “Storm Cat Receivables”); and (iii) goodwill will not be
included in total assets. Schedule 2.4(b) attached hereto contains an example of
the calculation for Net Assets.
          (c) Preparation of Closing Statements. As promptly as practicable
following the Closing Date, but in no event more than sixty (60) Business Days
after the Closing Date, Buyers, at their sole expense, shall prepare and deliver
to the Sellers a notice (the “Notice of Adjustment”) of Buyers setting forth its
proposed adjustment, if any, of the Purchase Price as contemplated under this
Section 2.4, along with (i) an unaudited combined balance sheet of the Acquired
Subsidiaries as of the Effective Time (the “Closing Balance Sheet”), and (ii) a
statement (the “Final Net Assets Statement”) setting forth Buyers’ proposed
computation of the Net Assets as of the Effective Time (the “Final Net Assets”).
Both the Closing Balance Sheet and the Final Net Assets Statement shall be
prepared in accordance with GAAP using the same accounting methods, policies,
practices, and procedures, with consistent classification, judgments, and
estimation methodology as were used by the Acquired Subsidiaries in preparing
the Financial Statements (provided that in the event of any conflict between
GAAP and consistency, GAAP will control); provided, however, that for purposes
of preparing the Final Net Assets Statement, Net Assets shall be calculated and
determined in accordance with Section 2.4(b) above. The Vessel Proceeds
component shall be determined as of the date of Baker Vessels Inc.’s receipt of
the Vessel Proceeds and the Parties shall cooperate to provide all relevant
information to each other with respect to such Vessel Proceeds in a timely
manner. The amount of the BES Adjustment shall be determined by Buyer within
forty-five days following the closing of the transactions contemplated by the
BES Share Purchase Agreement. It is agreed that the amount of the Vessel
Proceeds and BES Adjustment may be determined following the date that Closing
Balance Sheet and Final Net Assets Statement are resolved and finalized.

14



--------------------------------------------------------------------------------



 



     (d) Review by the Sellers.
     (i) Following receipt of the Notice of Adjustment, the Sellers will be
afforded a period of thirty (30) Business Days (the “30-Day Period”) to review
the Notice of Adjustment. During the 30-Day Period, Buyers shall provide the
Sellers and their advisors with reasonable access upon prior written request to
the Acquired Subsidiaries’ books and records, as well as the right to make
copies of all such books and records of the Acquired Subsidiaries, in each case,
as related to the preparation of the Closing Balance Sheet and the preparation
of the Final Net Assets Statement. Buyers shall also provide the Sellers with
reasonable access upon prior written request to work papers, trial balances and
similar materials used in connection with preparing the Closing Balance Sheet
and the Final Net Assets Statement and shall allow the Sellers to make copies
thereof. Following receipt of notice of the BES Adjustment, the Sellers will be
afforded a 30-Day Period to review the amount of the BES Adjustment (the “BES
30”). During the BES 30, Buyers shall provide the Sellers and their advisors
with reasonable access upon prior written request to BES’ books and records, as
well as the right to make copies of all such books and records of BES, in each
case, as related to the preparation of the BES closing balance sheet and the
preparation of the BES Final Net Assets Statement. Buyers shall also provide the
Sellers with reasonable access upon prior written request to work papers, trial
balances and similar materials used in connection with preparing the closing
balance sheet and the final net assets statement of BES and shall allow the
Sellers to make copies thereof.
          (ii) At or before the end of the 30-Day Period, the Sellers will
either (A) accept the Final Net Assets (as set forth in the Notice of
Adjustment) in its entirety, in which case the Final Net Assets will be as set
forth in the Notice of Adjustment or (B) deliver to Buyers a written notice (the
“Objection Notice”) containing a reasonably detailed written explanation of the
specific items in the Final Net Assets Statement or the Closing Balance Sheet
which the Sellers dispute, in which case the Final Net Assets Statement shall be
deemed to be in dispute. The failure by the Sellers to deliver the Objection
Notice within the 30-Day Period shall constitute the Sellers’ acceptance of the
Final Net Assets as set forth in the Notice of Adjustment and the Final Net
Assets as calculated by the Buyers shall be binding and conclusive on the
Parties and will be used in determining the adjustment to the Purchase Price as
set forth in Section 2.4(e). At or before the end of the BES 30, the Sellers
will either (A) accept the BES final net assets (as set forth in the BES notice
of adjustment) in its entirety, in which case the BES final net assets will be
as set forth in the BES notice of adjustment or (B) deliver to Buyers a written
notice (the “BES Objection Notice”) containing a reasonably detailed written
explanation of the specific items in the BES final net assets statement or the
BES closing balance sheet which the Sellers dispute, in which case the BES final
net assets statement shall be deemed to be in dispute. The failure by the
Sellers to deliver the BES Objection Notice within the BES 30 shall constitute
the Sellers’ acceptance of the BES final net assets as set forth in the BES
notice of adjustment and the BES final net assets as calculated by the Buyers
shall be binding and conclusive on the Parties and will be used in determining
the adjustment to the Purchase Price as set forth in Section 2.4(e).

15



--------------------------------------------------------------------------------



 



          (iii) If the Sellers deliver the Objection Notice or the BES Objection
Notice in a timely manner, then, within a further period of twenty (20) Business
Days (or such longer period as mutually agreed upon by Sellers and Buyers) from
the end of the 30-Day Period or the BES 30, as applicable, the Parties and, if
desired, their respective accountants will attempt to resolve in good faith the
disputed items in the Objection Notice or BES Objection Notice and reach a
written agreement with respect thereto. Failing such resolution, any unresolved
disputed items (“Remaining Disputed Items”) will be referred for final binding
resolution to KPMG LLP or, in the event KPMG LLP is unavailable to serve as the
arbitrating accountants, then to an international accounting firm mutually
acceptable to the parties (the “Arbitrating Accountants”). If any Remaining
Disputed Items are submitted to the Arbitrating Accountants for resolution,
(i) within 30 days of the engagement of the Arbitrating Accountants, each Party
will submit to the Arbitrating Accountants a written brief of its position as to
the Remaining Disputed Items and shall furnish to the Arbitrating Accountants
such workpapers and other documents and information relating to the Remaining
Disputed Items as the Arbitrating Accountants may request and are available to
that Party or its Affiliates (or its independent public accountants); (ii) each
Party will be afforded the opportunity to present to the Arbitrating Accountants
any written material relating to the determination of its position as to the
Remaining Disputed Items and to discuss such determination with the Arbitrating
Accountants; (iii) the Arbitrating Accountants’ determination for the Remaining
Disputed Items must be rendered within 30 days of the submission of the Parties’
briefs as to their respective positions on the Remaining Disputed Items;
(iv) the Arbitrating Accountants’ determination for any of the Remaining
Disputed Items cannot be greater than or less than the greatest or lowest value,
respectively, claimed for that particular item in the Closing Balance Sheet, the
Final Net Assets Statement, and Notice of Adjustment delivered by the Buyers, or
in the Objection Notice delivered by the Sellers; of the BES closing balance
sheet, the BES final net assets statement, and BES notice of adjustment
delivered by the Buyers, or in the Objection Notice or BES Objection Notice
delivered by the Sellers; in each case as applicable, (v) the determination by
the Arbitrating Accountants, as set forth in a written report delivered to all
Parties by the Arbitrating Accountants, will be in accordance with the terms
hereof, including GAAP, and shall be binding on, conclusive, and non-appealable
by, the Parties and their respective Affiliates and not subject to collateral
attack for any reason other than manifest error or fraud, and the Arbitrating
Accountants shall not be entitled to consider any items or matters other than
the Remaining Disputed Items or BES Remaining Dispute Items, as applicable; and
(vi) the fees and expenses of the Arbitrating Accountants shall be paid 50% by
the Buyers and 50% by the Sellers. Each Party shall pay the costs, if any, of
its own accountants and advisors in connection with the adjustment to the
Purchase Price contemplated by this Section 2.4.
          (e) Post Closing Adjustment.
          If the Final Net Assets (as determined under this Section 2.4) equals
the Targeted Net Assets, then no adjustment shall be made to the Purchase Price
and no cash payment shall be required by either Buyers or Sellers after Closing.

16



--------------------------------------------------------------------------------



 



          (ii) If the Final Net Assets (as determined under this Section 2.4) is
less than the Targeted Net Assets (the amount of such shortfall being referred
to herein as the “Deficiency Amount”), then the Purchase Price shall be
decreased by the amount of the Deficiency Amount and the Deficiency Amount shall
be paid to the Buyers by the Sellers in cash by wire transfer of immediately
available funds within five (5) Business Days after the final resolution of the
adjustment amount by the mutual agreement of the Parties or by the Arbitrating
Accountants (or at the end of the 30-Day Period, if no Objection Notice is
delivered).
          (iii) If the Final Net Assets (as determined under this Section 2.4)
is greater than the Targeted Net Assets (the amount of such excess being
referred to herein as the “Surplus Amount”), then the Purchase Price shall be
increased by the amount of the Surplus Amount and Buyers shall pay to the
Sellers the Surplus Amount in cash by wire transfer of immediately available
funds within five (5) Business Days after the final resolution of the adjustment
amount by the mutual agreement of the Parties or by the Arbitrating Accountants
(or at the end of the 30-Day Period, if no Objection Notice is delivered) (such
payment to be paid to the Sellers in the same proportions that the Closing
Payment is paid to the Sellers as set forth in Section 2.3(a)).
          (iv) The amount of the Vessel Proceeds component of the Targeted Net
Assets shall be within five (5) Business Days following Baker Vessels Inc.’s
receipt of the Vessel Proceeds.
          (v) The amount of the BES Adjustment will be paid to the appropriate
Sellers within five (5) Business Days after the final resolution of the BES
Adjustment Amount by the Parties or by the Arbitrating Accountants (or at the
end of the BES 30 if no BES Objection Notice is delivered.
     The rights set forth in this Section 2.4 are the sole and exclusive remedy
with respect to the subject matter of this Section 2.4. The indemnification
provisions set forth in Article IX shall not apply to the matters set forth in
this Section 2.4.
ARTICLE III
CONDITIONS OF CLOSING
          3.1 Conditions to Obligations of Buyers.
     The obligation of Buyers to consummate the Closing is subject to the
satisfaction of the following conditions (any of which may be waived in writing
by Buyers in whole or in part):
          (a) Representations and Warranties. Without giving effect to any
disclosures made to Buyers pursuant to Section 7.1(c), the representations and
warranties of the Sellers set forth in Articles IV and V (subject to the
Disclosure Schedule) shall be true and correct in all material respects (except
for those representations and warranties qualified as to material, materiality
or Material Adverse Effect or similar expressions, which shall be true and
correct in

17



--------------------------------------------------------------------------------



 



all respects) as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date (provided that such representations
and warranties which are made expressly as of a particular date shall be true
and correct as of such date).
          (b) Performance of Covenants and Agreements. Each Seller shall have
performed and complied in all material respects with all of the covenants and
agreements required to be performed by it under this Agreement at or prior to
the Closing;
          (c) Fundamental Documents; Books and Records. Each of the Acquired
Subsidiaries shall have in its possession its respective original Fundamental
Documents, minute books and governance records, except for the original
Fundamental Documents, minute books and governance records set forth on
Section 4.1(a) of the Disclosure Schedule and Section 4.2(c) of the Disclosure
Schedule.
          (d) Orders, Legal Actions. There shall not be any Law or Order in
effect that enjoins, prohibits or prevents the performance of this Agreement
and/or the consummation of the Contemplated Transactions. No Legal Action shall
be pending or threatened before any Governmental Authority wherein an
unfavorable Order could reasonably be expected to prevent consummation of any of
the Contemplated Transactions or result in a Material Adverse Effect.
          (e) Government Approvals; Third Party Consents. The Parties and the
Acquired Subsidiaries shall have received all Government Authorizations
identified in Section 4.10(b) of the Disclosure Schedule. All of the notices,
consents and approvals listed on Section 4.10(a) of the Disclosure Schedule
shall have been obtained or made (as applicable) by the Sellers and/or the
Acquired Subsidiaries and shall be in full force and effect.
          (f) No Material Adverse Effect. A Material Adverse Effect shall not
have occurred.
          (g) Transfer of Vessel Operations. (i) Baker M/O Services, Inc. shall
have sold and transferred all Owned Vessels free of Encumbrances pursuant to the
bills of sale between Baker M/O Services, Inc. and Baker Vessels, Inc. and
delivered to the Buyers an executed copy thereof; (ii) Baker M/O Services, Inc.
and Baker Vessels, Inc. shall have duly executed the Charter Agreement and the
Put and Call Agreement; (iii) Baker M/O Services, Inc. shall have terminated the
nine employees who are full time members of the crews of the Owned Vessels, and
Baker shall have hired such employees on behalf of Baker Vessels, Inc. and
included such employees in Baker’s benefit plans; (iv) Baker Vessels, Inc. shall
have filed U.S. Coast Guard CG-1258, (v) Baker M/O Services, Inc. and Baker
Vessels, Inc. shall have duly executed the Secondment Agreement.
          (h) Baker M/O Services, Inc. and Michael Baker Jr., Inc. shall have
duly executed the Sublease Agreement
          (i) Michael Baker Corporation shall have duly executed the Sublease
Guaranty.
          (j) Closing Deliverables. The Sellers shall have delivered, or caused
to be delivered, to Buyers each of the following before or at Closing:

18



--------------------------------------------------------------------------------



 



          (i) the certificates (or lost share affidavits reasonably satisfactory
to Buyers) representing the Shares duly endorsed in blank for transfer;
          (ii) the share register book for Baker Energy de Venezuela, C.A., to
be updated to effect the consummation of the sale of the Shares of Baker Energy
de Venezuela, C.A.;
          (iii) the share register book for Baker O&M International, Ltd., to be
updated to effect the consummation of the sale of the Shares of Baker O&M
International, Ltd.;
          (iv) an executed and notarized counterpart to the Instrument of
Transfer for the sale of the Shares of Baker O&M International, Ltd., duly
executed by a Person authorized to execute and deliver the Instrument of
Transfer on behalf of Baker O&M International, Ltd.;
          (v) the share register book for Baker OTS International, Inc., to be
updated to effect the consummation of the sale of the Shares of Baker OTS
International, Inc.;
          (vi) an executed and notarized counterpart to the Instrument of
Transfer for the sale of the Shares of Baker OTS International, Inc., duly
executed by a Person authorized to execute and deliver the Instrument of
Transfer on behalf of Baker OTS International, Inc.;
          (vii) certification of the register of members of Baker O&M
International, Ltd. and Baker OTS International, Inc. by the secretary or
registered agent of each;
          (viii) certificate of incumbency from the Registrar of Companies in
the Cayman Islands certifying the directors and officers of Baker O&M
International, Ltd. and Baker OTS International, Inc.
          (ix) the share register book for Overseas Technical Services
International, Ltd., to be updated to effect the consummation of the sale of the
Shares of Overseas Technical Services International, Ltd.;
          (x) an executed and notarized counterpart to the Transfer of Shares
document for the sale of the Shares of Overseas Technical Services
International, Ltd., duly executed by a Person authorized to execute and deliver
the Instrument of Transfer on behalf of Overseas Technical Services
International, Ltd.;
          (xi) the share register book for OTS Finance and Management Ltd., to
be updated to effect the consummation of the sale of the Shares of OTS Finance
and Management Ltd.;
          (xii) an executed and notarized counterpart to the Transfer of Shares
document for the sale of the Shares of OTS Finance and Management Ltd., duly
executed

19



--------------------------------------------------------------------------------



 



by a Person authorized to execute and deliver the Instrument of Transfer on
behalf of OTS Finance and Management Ltd.;
          (xiii) duly executed stock transfer forms representing the Shares of
SD Forty Five Limited under UK law;
          (xiv) evidence of the execution of the Ancillary Agreements;
          (xv) evidence that all Encumbrances set forth in Section 4.6(a) of the
Disclosure Schedule have been removed, except for those that the Buyer agrees
shall remain in place for the equipment leases duly noted in Section 4.6(a) of
the Disclosure Schedule;
          (xvi) a certificate from each of the Sellers, dated as of the Closing
Date, stating that the conditions specified in subsections (a), (b) and (c) of
this Section 3.1, as they relate to such Seller and/or the Acquired
Subsidiaries, as applicable, have been satisfied;
          (xvii) a certificate of the Secretary (or similar officer) of each
Seller certifying (A) that correct and complete copies of each resolution of its
board of directors (or similar governing body) approving the execution of this
Agreement and the Contemplated Transactions are attached thereto and (B) the
incumbency and signature of the Persons authorized to execute and deliver this
Agreement on behalf of such Seller;
          (xviii) a resignation, effective as of the Effective Time, from each
director and/or officer of the Acquired Subsidiaries set forth on Appendix C, in
form and substance reasonably satisfactory to Buyers;
          (xix) certificates from appropriate Governmental Authorities, each
dated as of a recent date, as to the good standing or qualification to do
business, as the case may be, of the Acquired Subsidiaries in those
jurisdictions set forth on Section 4.1(a) of the Disclosure Schedule;
          (xx) a certificate of the Secretary (or similar officer) of each
Acquired Subsidiary certifying that complete and accurate copies of (A) all
Fundamental Documents in the possession of the Acquired Subsidiaries or Sellers
as of the Closing Date been given to the Buyers and that (B) each Acquired
Subsidiary is in possession of the originals of such Fundamental Documents, its
minute books and governance records, except as set forth on Section 4.1(a) of
the Disclosure Schedule and Section 4.2(c) of the Disclosure Schedule;
          (xxi) an opinion from Reed Smith, counsel to Sellers, in form and
substance set forth on Exhibit A attached hereto;
          (xxii) such other documents and instruments, in form and substance
reasonably satisfactory to Buyers and their counsel, as are necessary in order
to consummate the Closing in accordance with the terms and provisions hereof.

20



--------------------------------------------------------------------------------



 



          (xxiii) an executed release by the banks of Baker/MO Services, Inc.
and Baker OTS, Inc. from any and all obligations under Sellers First Amended and
Restated Loan Agreement;
          (xxiv) evidence of the transfer of the Owned Vessels in accordance
with Section 3.1(g)
          (xxv) evidence of the Consent of Directors of Baker/MO Services, Inc.
approving the sale of the capital stock of Baker/MO Services, Inc. to the
Buyers.
The items referred to in Section 3.1(i) (ii) through (xiii) are referred to
herein as the “Share Register Instruments”. If the Closing occurs, all Closing
conditions set forth in this Section 3.1 which have not been fully satisfied as
of the Closing shall be deemed to have been fully waived by Buyers for purposes
of this Section 3.1 with no further action required by the Parties.
          3.2 Conditions to Obligations of the Sellers.
     The obligation of the Sellers to consummate the Closing is subject to the
satisfaction of the following conditions (any of which may be waived in writing
by the Sellers in whole or in part):
          (a) Representations and Warranties. The representations and warranties
of Buyers set forth in Article VI shall be true and correct in all material
respects (except for those representations and warranties qualified as to
material, materiality or Material Adverse Effect or similar expressions, which
shall be true and correct in all respects) as of the date of this Agreement and
as of the Closing Date as though made on and as of the Closing Date (provided
that such representations and warranties which are made expressly as of a
particular date shall be true and correct as of such date).
          (b) Performance of Covenants and Agreements. Each Buyer shall have
performed and complied in all material respects with all of the covenants and
agreements required to be performed by it under this Agreement at or prior to
the Closing.
          (c) Orders. There shall not be any Law or Order in effect that
enjoins, prohibits or prevents the performance of this Agreement and/or the
consummation of the Contemplated Transactions. No Legal Action shall be pending
or threatened before any Governmental Authority wherein an unfavorable Order
could reasonably be expected to prevent consummation of any of the Contemplated
Transactions.
          (d) Closing Deliverables. Buyers shall have delivered, or caused to be
delivered, to the Sellers each of the following at Closing:
          (i) without duplication, cash payment of the amount of the Closing
Payment due to the Sellers at Closing pursuant to Section 2.3(a)(i), by wire
transfer of immediately available funds to such accounts at such banks as the
Sellers shall designate in writing;

21



--------------------------------------------------------------------------------



 



          (ii) a certificate from each Buyer, dated as of the Closing Date,
stating that the conditions specified in subsections (a) and (b) of this
Section 3.2, as they relate to such Buyer, have been satisfied;
          (iii) a certificate of the Secretary (or similar officer) of each
Buyer certifying (A) that correct and complete copies of each resolution of its
board of directors (or similar governing body) approving the execution and
delivery of this Agreement and the Contemplated Transactions are attached
thereto and (B) the incumbency and signature of the Persons authorized to
execute and deliver this Agreement on behalf of such Buyer;
          (iv) the Share Register Instruments which are required to be executed
by Buyer by applicable law; and
          (v) such other documents and instruments, in form and substance
reasonably satisfactory to the Sellers and their counsel, as are necessary in
order to consummate the transactions contemplated hereby in accordance with the
terms and provisions hereof.
If the Closing occurs, all Closing conditions set forth in this Section 3.2
which have not been fully satisfied as of the Closing shall be deemed to have
been fully waived by the Sellers for purposes of this Section 3.2 with no
further action required by the Parties.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES CONCERNING ACQUIRED
SUBSIDIARIES
     Subject to any matters disclosed by the Sellers in the disclosure schedule
attached hereto (the “Disclosure Schedule”), the Sellers, jointly and severally,
represent and warrant to Buyers that the statements contained in this Article IV
are true, correct and complete as of the date of this Agreement and will be
true, correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Article IV) (unless such representation or warranty expressly
relates to a specific date, in which case, as of such date). The Disclosure
Schedule will be arranged in sections and subsections corresponding to the
sections and subsections contained in this Agreement, and any information
disclosed in any such section or subsection of the Disclosure Schedule shall be
deemed to be disclosed only for purposes of the corresponding section or
subsection of this Agreement.
          4.1 Organization, Good Standing, Qualification and Powers; Equity
Interests, Etc.
          (a) Organization, Good Standing, Qualification and Powers. Appendix D
contains, for each Acquired Subsidiary, a complete and accurate list of its
name, its jurisdiction of incorporation or formation, and other jurisdictions in
which it is authorized to do business. Each Acquired Subsidiary is duly
organized, validly existing, and in good standing under the Laws of its
jurisdiction of incorporation or formation, with full corporate or other power
and authority to own, operate and lease its properties and to carry on its
respective Business as

22



--------------------------------------------------------------------------------



 



currently conducted. Each Acquired Subsidiary is duly authorized to conduct
business as a foreign corporation or other foreign entity and is in good
standing under the Laws of each state or other jurisdiction in which the nature
of property owned by it or the conduct of its Business requires such
qualification, except where the lack of such qualification would not reasonably
be expected to have a Material Adverse Effect. The Sellers have delivered to
Buyers complete copies of the Fundamental Documents in the possession of Sellers
or the Acquired Subsidiaries as in effect on the date hereof. Section 4.1(a) of
the Disclosure Schedule contains a list of any original Fundamental Documents
not in the possession of the Sellers or the Acquired Subsidiaries.
          (b) Officers and Directors. Section 4.1(b) of the Disclosure Schedule
contains a complete and accurate list of the officers and directors for each
Acquired Subsidiary immediately prior to Closing.
          (c) Equity Interests of the Acquired Subsidiaries; Title to
Securities; Etc.
          (i) Section 4.1(c)(i) of the Disclosure Schedule sets forth, as of the
date hereof, (i) the equity capitalization and the authorized, issued,
outstanding and treasury capital stock of the Acquired Subsidiaries, (ii) the
names of the respective owners of such shares of capital stock that are being
sold by the Sellers pursuant to this Agreement; and (ii) to the Sellers’
Knowledge, the names of the owners, other than the Sellers, of the capital stock
of Overseas Technical Services Nigeria, Ltd. To the Sellers’ Knowledge, no
Person other than those listed on Section 4.1(c)(i) of the Disclosure Schedule
has made any claim within the three-year period prior to the date of this
Agreement that it owns any shares of capital stock of Overseas Technical
Services Nigeria, Ltd. The Shares are held of record and beneficially by the
Sellers free and clear of any Encumbrances. All of the outstanding Shares have
been duly authorized, validly issued and are fully paid and non-assessable. No
Acquired Subsidiary has issued or owns any bearer shares or uncertificated
shares of capital stock.
          (ii) Except as set forth in Section 4.1(c)(ii) of the Disclosure
Schedule, none of the Acquired Subsidiaries have any outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, preemptive rights or other Contracts or commitments that
require any Acquired Subsidiary to issue, sell, or otherwise cause to become
outstanding any of its capital stock or other equity interests or equity
securities convertible or exchangeable therefor, or any options, warrants, or
rights to purchase, any of such capital stock or other equity interests. Except
as set forth in Section 4.1(c)(ii) of the Disclosure Schedule, there are no
outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to any Acquired Subsidiary. There
are no outstanding obligations of any Acquired Subsidiary to repurchase, redeem
or otherwise acquire any of its capital stock or other equity interests. There
are no declared and unpaid dividends on any shares of capital stock of any
Acquired Subsidiary. Section 4.1(c)(ii) of the Disclosure Schedule identifies
any stockholders’ agreement or voting agreement relating to any class of capital
stock or other equity interests of any Acquired Subsidiary or any entity in
which any Acquired Subsidiary has any equity or debt interest, and Sellers have
delivered true and complete copies of all such agreements to Buyers.

23



--------------------------------------------------------------------------------



 



          (iii) Except as set forth in Section 4.1(c)(iii) of the Disclosure
Schedule, no Acquired Subsidiary owns, or has any right to acquire, directly or
indirectly, any equity securities or other securities of any Person or any
direct or indirect equity or ownership interest in any other business. Except as
set forth in Section 4.1(c)(iii) of the Disclosure Schedule, no Person has any
interest or right to acquire an interest in any Acquired Subsidiary other than
the Sellers. Except as set forth in Section 4.1(c)(iii) of the Disclosure
Schedule, no Acquired Subsidiary is a participant in any joint venture,
partnership or similar arrangement.
4.2 Accounting; Financial and Business Matters.
          (a) Financial Statements. Section 4.2(a) of the Disclosure Schedule
attached hereto contains true, correct and complete copies of the following
financial statements (the “Financial Statements”):
          (i) the audited combined balance sheet of the Acquired Subsidiaries
and Baker OTS Inc., Overseas Technical Services (Middle East) and Venezuela
DeMantenimiento o Operacioes VB O&M, C.A., which are not being acquired as
Acquired Subsidiaries under this Agreement, as of December 31, 2008 and the
related combined statements of income, shareholders deficit and cash flows of
the Acquired Subsidiaries and Baker OTS Inc., Overseas Technical Services
(Middle East) and Venezuela DeMantenimiento o Operacioes VB O&M, C.A. for the
year then ended;
          (ii) the unaudited combined balance sheet of the Acquired Subsidiaries
as of June 30, 2009 and the related combined statements of income for the
6 month period then ended (the “Interim Financial Statement”).
          The Financial Statements (x) present fairly in all material respects
the financial position of the Acquired Subsidiaries as of the dates thereof and
their results of operations for such periods, (y) have been prepared in
accordance with GAAP, consistently applied, throughout the periods covered
thereby, except as may be indicated in the notes to the Financial Statements
(except that the unaudited Financial Statements are not accompanied by notes or
other textual disclosure required by GAAP and subject to, in the case of the
Interim Financial Statement, normal year end adjustments, which shall not be
material in amount), and (z) except as set forth on Section 4.2(a) of the
Disclosure Schedule, are in accordance with the books and records of the
Acquired Subsidiaries which have been regularly maintained by Sellers in a
manner consistent with historical practice.
          (b) No Undisclosed Liabilities.
          (i) Except as reflected or expressly and adequately reserved against
in the Financial Statements, no Acquired Subsidiary has any Liability and there
is no basis for any present or future litigation, charge, complaint, claim or
demand against any of them giving rise to any Liability, except (A) a Liability
that has arisen after the date of the Interim Financial Statement in the
Ordinary Course of Business (none of which relates to any breach of Contract,
breach of warranty, tort, infringement or violation of Law, or arose out of any
Legal Action), (B) Liabilities set forth in Section 4.2(b) of the Disclosure
Schedule, or (C) any Liabilities arising in connection with this Agreement, the
Ancillary Agreements, or the Contemplated Transactions.

24



--------------------------------------------------------------------------------



 



          (ii) Off-Balance Sheet Liabilities. No Acquired Subsidiary is a party
to, or has any commitment to become a party to, any joint venture, off-balance
sheet partnership or any similar Contract or arrangement (including any Contract
relating to any transaction or relationship between or among any Acquired
Subsidiary or any of its Subsidiaries, on the one hand, and any unconsolidated
Affiliate of any Acquired Subsidiaries or any of its Subsidiaries, including any
structured finance, special purpose or limited purpose entity or Person, on the
other hand, or any “off-balance sheet arrangements” (as defined in Item 303 of
Regulation S-K of the United States Securities and Exchange Commission)), where
the result, purpose or effect of such Contract is to avoid disclosure of any
material transaction involving, or material liabilities of, any Acquired
Subsidiary or any of its Subsidiaries in the Financial Statements.
          (c) Books and Record; Internal Controls. The books of account of each
Acquired Subsidiary are complete and correct in all material respects. Each
Acquired Subsidiary maintains books, records and accounts which, in reasonable
detail, accurately and fairly reflect its transactions, Assets and liabilities
and maintains a system of internal accounting controls that provides reasonable
assurance that: (i) its transactions are executed in accordance with
management’s authorization; (ii) its transactions are recorded as necessary to
permit the preparation of financial statements in conformity with GAAP and to
maintain accountability for its Assets; (iii) access to its Assets are permitted
only in accordance with management’s authorization; (iv) the recorded values for
the Assets of each Acquired Subsidiary are compared with existing Assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) no Acquired Subsidiary maintains off-the-books accounts or
more than one set of books, records or accounts. Except as set forth on
Section 4.2(c) of the Disclosure Schedule, the Acquired Subsidiaries have not
received any written advice or notification from their independent certified
public accountants that they have used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting their
financial position in any respect in the Financial Statements or their books and
records. Except as set forth on Section 4.2(c) of the Disclosure Schedule, the
minute books and stock or equity records of each Acquired Subsidiary, all of
which are in the possession of Sellers or the Acquired Subsidiaries have been
made available to Buyers, and are complete and correct in all material respects.
At the Closing, all such books and records will be in the possession of the
Acquired Subsidiaries except, for the avoidance of doubt, those minute books and
stock records set forth on Section 4.2(c) of the Disclosure Schedule.
          (d) Accounts Receivable. All Accounts Receivable and Unbilled Accounts
Receivable shown on the Financial Statements or on the accounting records of the
Acquired Subsidiaries represent, and the Accounts Receivable and Unbilled
Accounts Receivable outstanding on the Closing Date will represent, valid
obligations arising from sales actually made or services actually performed in
the Ordinary Course of Business in bona fide transactions and, except for the
Storm Cat Receivables and as set forth on Section 4.2(d) of the Disclosure
Schedule, are not subject to any defenses, counterclaims, or rights of setoff,
other than those arising in the Ordinary Course of Business and for which
reasonably adequate reserves have been established, relating to the amount or
validity of such Accounts Receivable and Unbilled Accounts Receivable. The
reserves for uncollectible Accounts Receivable reflected on the Financial
Statements were established, and the reserves for uncollectible Accounts
Receivable reflected in the accounting records of the Acquired Subsidiaries on
the Closing Date will be established, in accordance with GAAP, are consistent
with the Acquired Subsidiaries’ historical

25



--------------------------------------------------------------------------------



 



methods and practices in establishing such reserves and are adequate. Subject to
such reserves, each of such Accounts Receivable and Unbilled Accounts Receivable
either has been or will be collected in full, without any setoff, within
twenty-two (22) months after the day on which it first becomes due and payable.
          (e) Absence of Changes. Except as set forth on Section 4.2(e) of the
Disclosure Schedule, since December 31, 2008 none of the Acquired Subsidiaries
has experienced any change (including, without limitation, any change in the
relationship between any Acquired Subsidiary and any significant customer,
supplier or other business relationship) in the Business, financial position, or
results of operations that has had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Since December 31,
2008, the Business of the Acquired Subsidiaries has been operated in the
Ordinary Course of Business consistent with past practice and, except as set
forth on Section 4.2(e) of the Disclosure Schedule:
          (i) there has been no material damage, destruction or loss (whether or
not covered by insurance) to the Assets of the Acquired Subsidiaries;
          (ii) except in the Ordinary Course of Business, there has been no
increase in compensation payable or to become payable by the Acquired
Subsidiaries to, or any other material change in employment terms of, any of
their respective directors, officers or employees or the making of any bonus
payment, loan or similar arrangement to or with any of them;
          (iii) no Acquired Subsidiary has made any material change in any Tax
or financial accounting methods, principles, practices, periods or elections
from those utilized in the preparation of the most recently filed Tax Returns or
the Financial Statements;
          (iv) there has been no incurrence of, or increase in, Liabilities of
any nature in excess of $250,000 other than items incurred in the Ordinary
Course of Business (or experience of any change in the assumptions underlying or
the methods of calculating) of any bad debt, contingency, or other reserve;
          (v) no Encumbrance has been imposed on any of the Assets, other than
Permitted Encumbrances;
          (vi) no Acquired Subsidiary has declared, set aside or paid any
dividend on or made any other distribution in respect of any of its equity
securities, or directly or indirectly redeemed, purchased or otherwise acquired
any of its equity securities, and there has been no stock split, combination,
reclassification or other similar change in the outstanding capital or other
equity securities of any Acquired Subsidiary;
          (vii) no Acquired Subsidiary, other than in the Ordinary Course of
Business, has made any payment or transfer of consideration of any kind to any
of its Affiliates, other than payments which have not exceeded $50,000
individually to each such Affiliate and $250,000 in the aggregate for all such
payments;
          (viii) no Acquired Subsidiary has acquired by merging or consolidating
with, or by purchasing any material portion of the equity securities or assets
of, or by any other manner,

26



--------------------------------------------------------------------------------



 



any Person, any business or any corporation, partnership, association or other
business organization or division thereof;
          (ix) there has been no material change, termination, amendment,
modification or renewal to or of any Material Contract and, to the Sellers’
Knowledge, no other party to a Material Contract intends to take any such
action;
          (x) there has not been any material change in (i) the credit or
payment policies of each Acquired Subsidiary or (ii) the time or manner in which
each Acquired Subsidiary extends discounts or credit to customers;
          (xi) each Acquired Subsidiary has continued to invest in capital
expenditures, sales and marketing in accordance with their respective annual
budgets and past practices;
          (xii) no Acquired Subsidiary has incurred or committed to incur any
capital expenditure (or series of related capital expenditures) involving more
than $100,000 individually, or $250,000 in the aggregate;
          (xiii) no Acquired Subsidiary has sold, leased, licensed, pledged,
transferred, assigned or otherwise disposed of any of its Assets, tangible or
intangible, for a purchase price in excess of $250,000 in the aggregate, other
than in the Ordinary Course of Business;
          (xiv) no Acquired Subsidiary has entered into any Contract (or series
of related Contracts with any single customer) involving more than $1,000,000;
          (xv) no Acquired Subsidiary has issued any note, bond or other debt
security or created, incurred, assumed or guaranteed any indebtedness (including
advances on existing credit facilities) or capital lease either involving more
than $50,000 individually or $250,000 in the aggregate, or made any loan or
advance to the Sellers or any other Person;
          (xvi) no Acquired Subsidiary has canceled, compromised, waived or
released any right or claim (or series of related rights or claims) involving
more than $100,000, or otherwise settled any pending or threatened Legal Action
against it that would reasonably be expected to involve in excess of $250,000 in
aggregate payments, and there has been no Order issued against any Acquired
Subsidiary requiring any Acquired Subsidiary to take any action (or refrain from
taking any actions) other than the payment of money in an amount less than
$100,000;
          (xvii) no Acquired Subsidiary has sold, assigned, transferred or
granted any license or sublicense of any rights under or with respect to any of
its Intellectual Property Rights;
          (xviii) there has been no change made to or authorized in the
Fundamental Documents of any Acquired Subsidiary;
          (xix) no Acquired Subsidiary has entered into any employment or
collective bargaining agreement, written or oral, or modified the terms of any
such existing agreement;

27



--------------------------------------------------------------------------------



 



          (xx) no Acquired Subsidiary has adopted, amended, modified or
terminated any Plan (or taken any such action with respect to any Plan);
          (xxi) no Acquired Subsidiary has discharged or satisfied any
Encumbrance or paid any Liability, in each case with a value in excess of
$50,000 individually or $250,000 in the aggregate, other than current
Liabilities paid in the Ordinary Course of Business;
          (xxii) no Acquired Subsidiary has disclosed to any Person other than
Buyers and authorized representatives of Buyers any proprietary confidential
information, other than pursuant to a confidentiality agreement prohibiting the
use or further disclosure of such information, which agreement is listed on
Section 4.2(e) of the Disclosure Schedule and is in full force and effect;
          (xxiii) no Acquired Subsidiary has settled any Tax claim or assessment
relating to the Business, or entered into any closing agreement, or surrendered
any right to claim a Tax refund, or consented to any extension or waiver of the
limitation period applicable to any Tax claim or assessment relating to the
Business;
          (xxiv) there has been no change in any current cash management or
working capital practices with respect to the Business, write down of the value
of any Assets in excess of $50,000 individually or $250,000 in the aggregate,
acceleration or write off any Accounts Receivable in excess of $50,000
individually or $250,000 in the aggregate or delay or postponement in any
material respect of the payment of accounts payable or other Liabilities in
excess of $50,000 individually or $250,000 in the aggregate;
          (xxv) there has been no strike, work stoppage or slowdown involving
any Acquired Subsidiary or its employees;
          (xxvi) no Acquired Subsidiary has adopted any plan of complete or
partial liquidation, dissolution, merger, consolidation, restructuring,
recapitalization or other reorganization;
          (xxvii) no Acquired Subsidiary or Seller has failed to keep in full
force and effect any Current Policies, or reduced the amount of any insurance
coverage provided by the Current Policies; and
          (xxviii) other than this Agreement and the Ancillary Agreements, there
has been no Contract, understanding, agreement, commitment or authorization for
any Acquired Subsidiary to take any of the actions specified in subparagraphs
(i) through (xxvii) of this Section 4.2(e).
4.3 Material Contracts.
          (a) Material Contracts. Section 4.3(a) of the Disclosure Schedule
identifies all of the following Contracts to which one or more of the Acquired
Subsidiaries is a party or by which any of them or any of their Assets are bound
as of the date hereof (collectively the “Material Contracts”):

28



--------------------------------------------------------------------------------



 



          (i) any written Contract with any present or former employee or
consultant or for the employment of any person, including any consultant, other
than those written Contracts containing the Acquired Subsidiary’s standard terms
and conditions of employment (which have been provided to Buyers), and any
Contract pursuant to which any of the Acquired Subsidiaries is or may become
obligated to make any severance, termination, bonus or relocation payment or any
other payment (other than payments in respect of salary, reimbursement of
expenses, director and manager fees and expenses and the Plans, in each case, in
the Ordinary Course of Business) to any current or former officer, director,
manager, employee, agent, representative or consultant;
          (ii) any Contract for the purchase of, or payment for, supplies or
products, or for the performance of services by a third party involving in any
one case $500,000 or more;
          (iii) any Contract to sell or supply products or to perform
maintenance, services or similar duties involving in any one case $1,000,000 or
more;
          (iv) any distribution, marketing, dealer, representative, or sales
agency Contract;
          (v) any note, debenture, bond, letter of credit agreement, loan
agreement, or other Contract for the borrowing or lending of money or agreement
or arrangement for a line of credit or guarantee, pledge, or undertaking of the
indebtedness of any other person in excess of $500,000;
          (vi) any Contract for any charitable or political contribution;
          (vii) each Contract containing covenants that in any way purport to
restrict the Business activity of the Acquired Subsidiaries or limit the freedom
of the Acquired Subsidiaries to engage in any line of business or to compete
with any third party or engage in business with any third party;
          (viii) any Contract or transaction with a Related Party;
          (ix) each licensing agreement or other Contract with respect to any
Owned Intellectual Property Rights, including agreements with current or former
employees, consultants, or independent contractors regarding the appropriation
or the non-disclosure of any of the Owned Intellectual Property Rights;
          (x) any material license to use any Third Party Intellectual Property
Rights used in the Business (other than Off-the-Shelf Software);
          (xi) each joint venture, partnership, and other Contract (however
named) involving a sharing of profits, losses, costs, or Liabilities by any
Acquired Subsidiary with any other third party;
          (xii) the Real Property Leases and each lease, rental or occupancy
agreement, license, installment and conditional sale agreement, and other
Contract affecting the ownership

29



--------------------------------------------------------------------------------



 



of, leasing of, title to, use of, or any leasehold or other interest in, any
real or personal property involving payment of more than $50,000 per year;
          (xiii) each Contract that was not entered into in the Ordinary Course
of Business that involves expenditures or receipts in excess of $50,000;
          (xiv) each Contract with an annual value of $250,000 or more providing
for payments to or by any third party based on sales, purchases, or profits,
other than direct payments for goods;
          (xv) each power of attorney or agency agreement that is currently
effective and outstanding;
          (xvi) each Contract for capital expenditures with a value of $100,000
or more;
          (xvii) each written warranty, guaranty, and or other similar
undertaking with respect to contractual performance extended by any Acquired
Subsidiary other than in the Ordinary Course of Business; and
          (xviii) any Contract under which any Acquired Subsidiary may be liable
for consequential damages, punitive damages, indirect losses, loss of profits or
revenues, or damages to wells or reservoirs or any similar damages.
          (b) Validity of Material Contracts. The Sellers have made available to
the Buyers a correct and complete copy of each Material Contract (or a
description if unwritten), as amended to date. Each Material Contract is legally
binding, in full force and effect, and enforceable by the Acquired Subsidiaries
in accordance with its terms, except to the extent that such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Laws relating to creditors rights generally and to general principles of
equity. Except as set forth on Section 4.3(b) of the Disclosure Schedule, the
applicable Acquired Subsidiary and, to the Knowledge of the Sellers, each other
party thereto, is not in material breach or default under, or repudiated any
provision of, any Material Contract, and to the Knowledge of the Sellers, no
event has occurred or condition or set of circumstances exists which, with or
without notice or lapse of time or both, would constitute a material breach or
default under any Material Contract by any party thereto. Except as set forth on
Section 4.3(b) of the Disclosure Schedule, no Acquired Subsidiary has given nor
has any Acquired Subsidiary received from any other Person, any notice or other
communication regarding the existence of any breach of, or default under, any
Material Contract.
4.4 Litigation.
          (a) Section 4.4(a) of the Disclosure Schedule sets forth a true,
correct and complete list of all Legal Actions pending which have been filed and
served on any Acquired Subsidiary or as to which any Acquired Subsidiary has
been given written notice or, to the Knowledge of the Sellers, all Legal Actions
threatened against (i) any Acquired Subsidiary, or (ii) any director, officer,
manager or employee of the Acquired Subsidiaries or other Person for whom the
Acquired Subsidiaries may be liable. No Acquired Subsidiary is subject to, or
bound by, any outstanding Order that has not been satisfied in full or otherwise
discharged or has

30



--------------------------------------------------------------------------------



 



received notice of any Legal Action against the Assets of any Acquired
Subsidiary. Schedule 4.4(a) sets forth all Orders to which any Acquired
Subsidiary has been subject in the past three (3) years.
          (b) Section 4.4(b) of the Disclosure Schedule sets forth a true,
correct and complete list of each Legal Action that, within the last three
(3) years, resulted in payments in excess of $100,000 individually by any
Acquired Subsidiary, or any of their respective officers or members of the board
of directors in their capacity as such (whether as a result of an Order, civil
fine, settlement or otherwise).
4.5 Real Property.
          (a) The Acquired Subsidiaries do not own any real property.
          (b) Section 4.5(b) of the Disclosure Schedule contains a list of all
of the real property in which any Acquired Subsidiary currently has a leasehold
interest (each a “Leased Real Property” and collectively the “Leased Real
Properties”). Section 4.5(b) of the Disclosure Schedule also lists each
Contract, agreement or instrument pursuant to which any applicable Acquired
Subsidiary leases any Leased Real Property (each, a “Real Property Lease”). The
Acquired Subsidiaries have delivered or made available to Buyers complete and
accurate copies of each Real Property Lease. The Leased Real Properties
constitute all of the real property leased (whether or not occupied and
including any leases assigned or leased premises sublet for which any Acquired
Subsidiary remains liable), used or occupied by any Acquired Subsidiary.
          (c) The Real Property Leases are in full force and effect, and the
Acquired Subsidiaries hold a valid and existing leasehold interest under each of
the Real Property Leases. To the Sellers’ Knowledge, the Leased Real Property is
subject to no ground lease, master lease, mortgage, deed of trust or other
Encumbrance, other than Permitted Encumbrances, or interest that would entitle
the holder thereof to interfere with or disturb use or enjoyment of the Leased
Real Property or the exercise by the lessee of its rights under such lease so
long as the lessee is not in default under such Real Property Lease.
4.6 Title and Condition and Sufficiency of Assets.
          (a) Each Acquired Subsidiary has good and marketable title to, or a
valid leasehold interest in, the buildings, equipment, and other tangible assets
and properties used by it, located on its premises or reflected as being owned
by it on the Financial Statements as of December 31, 2008 (except for those sold
or otherwise disposed of in the Ordinary Course of Business since December 31,
2008) and to those acquired by the Acquired Subsidiaries after December 31, 2008
and not sold or otherwise disposed of since their acquisition, free and clear of
all Encumbrances, except for Permitted Encumbrances and Encumbrances listed on
Section 4.6(a) of the Disclosure Schedule.
          (b) The buildings, improvements, building systems, machinery,
equipment and other tangible assets and properties used in the conduct of the
Acquired Subsidiaries’ Business are in good condition and repair, ordinary wear
and tear excepted, and are usable in the Ordinary Course of Business. Each such
asset is suitable for the purposes for which it is used

31



--------------------------------------------------------------------------------



 



and is proposed to be used, is free from known material defects, and has been
maintained in accordance with normal industry practices.
          (c) The Assets are sufficient for the continued conduct of the
Business after the Closing in substantially the same manner as conducted prior
to the Closing. Except as set forth on Section 4.6(c) of the Disclosure
Schedule, no Related Party has any interest in any Asset of any Acquired
Subsidiary or provides any services to any Acquired Subsidiary.
4.7 Intellectual Property.
          (a) Section 4.7(a)(i) of the Disclosure Schedule lists and provides a
summary description of all Owned Intellectual Property Rights that are
Registered Intellectual Property Rights and all other material Owned
Intellectual Property Rights. Section 4.7(a)(ii) of the Disclosure Schedule
lists all Contracts relating to Licensed-In Intellectual Property Rights other
than Software and provides a summary description of the Intellectual Property
Rights covered by such Contracts; to the extent there is no written Contract
covering a Licensed-In Intellectual Property Right, Section 4.7(a)(ii) of the
Disclosure Schedule lists the licensor and provides a summary description of the
Intellectual Property Rights so licensed. Section 4.7(a)(iii) of the Disclosure
Schedule lists all Contracts relating to Licensed-In Intellectual Property
Rights that are Software other than Off-the-Shelf Software and provides a
summary description of the Intellectual Property Rights covered thereby; to the
extent there is no written Contract covering any Software, Section 4.7(a)(iii)
of the Disclosure Schedule lists the licensor and provides a summary description
of the Software so licensed. The Owned Intellectual Property Rights and the
Licensed-In Intellectual Property Rights constitute all Intellectual Property
Rights used in the Business or that is in Sellers’ reasonable business judgment
necessary for the Business as conducted immediately prior to the Closing.
          (b) The Acquired Subsidiaries own all right, title and interest in the
Owned Intellectual Property Rights free and clear of all Encumbrances, except
for Permitted Encumbrances and except as listed on Section 4.7(b) of the
Disclosure Schedule. The Acquired Subsidiaries are the official and sole owner
of record of all Registered Intellectual Property Rights. To Sellers’ Knowledge,
no Owned Intellectual Property Right has been infringed by any Person.
          (c) Sellers and the Acquired Subsidiaries have taken reasonable
precautions to protect the secrecy, confidentiality and value of the trade
secrets and all other proprietary information used by the Acquired Subsidiaries.
Each Acquired Subsidiary has an unqualified right to use all trade secrets and
other proprietary information currently used in its Business, subject to any
Contract relating to Licensed-In Intellectual Property Rights.
          (d) Except as set forth on Section 4.7(d) of the Disclosure Schedule,
all material Licensed-In Intellectual Property will be fully available to one or
more of the Acquired Subsidiaries after the Closing, and to Sellers’ Knowledge
no Acquired Subsidiary has any present expectation that any material Licensed
Intellectual Property will not be renewed.
          (e) No Acquired Subsidiary has infringed, misappropriated or otherwise
violated any Third-Party Intellectual Property Right, and no Acquired Subsidiary
has received

32



--------------------------------------------------------------------------------



 



any notice of any infringement, misappropriation or violation by any Acquired
Subsidiary of any Third-Party Intellectual Property Right. No infringement,
misappropriation or violation of any Third-Party Intellectual Property Right has
occurred with respect to products or services sold by the Acquired
Subsidiaries..
          (f) Each Acquired Subsidiary has the right to use the Software used in
its Business as it is being used, without any conflict with the rights of
others. No Acquired Subsidiary is in material breach of any license to, or
license of, any Software. Except as set forth in Section 4.7(f) of the
Disclosure Schedule, each Acquired Subsidiary following the Closing will have
sufficient rights to all necessary Software to operate its Business as conducted
immediately prior to the Closing.
4.8 Benefit Plans.
          (a) Section 4.8(a) of the Disclosure Schedule lists each Plan adopted,
maintained, or contributed to by any Acquired Subsidiary or under which any
Acquired Subsidiary has any liability or is required to contribute. Section
4.8(a) of the Disclosure Schedule also lists each bonus, incentive, sales
commission or other variable compensation arrangement covering employees of any
Acquired Subsidiary, and identifies the employees eligible thereunder.
          (b) Section 4.8(b) of the Disclosure Schedule lists each corporation,
trade or business (separately for each category below that applies): (i) that is
(or was during the preceding five years) under common control with any Acquired
Subsidiary within the meaning of Section 414(b) or (c) of the Code, (ii) that is
(or was during the preceding five years) in an affiliated service group with any
Acquired Subsidiary within the meaning of Section 414(m) of the Code, (iii) that
is (or was during the preceding five years) the legal employer of Persons
providing services to any Acquired Subsidiary as leased employees within the
meaning of Section 414(n) of the Code and (iv) with respect to which any
Acquired Subsidiary is a successor employer for purposes of group health or
other welfare plan continuation rights (including Section 601 et seq. of ERISA)
or the Family and Medical Leave Act.
          (c) Sellers have provided or made available to Buyers current,
accurate and complete copies of (i) the most recent determination letter
received by any Acquired Subsidiary from the IRS regarding each Plan, (ii) the
most recent determination or opinion letter ruling from the IRS that each trust
established in connection with Plans that are intended to be tax exempt under
Section 501(a) or (c) of the Code are so tax exempt, (iii) all pending
applications for rulings, determinations, opinions, no action letters and the
like filed with any governmental agency (including the Department of Labor, IRS,
Pension Benefit Guaranty Corporation and the SEC), (iv) the financial statements
for each Plan for the three most recent fiscal or plan years (in audited form if
required by ERISA) and, where applicable, Annual Report/Return (Form 5500) with
disclosure schedules, if any, and attachments for each Plan, (v) plan documents,
trust agreements, insurance contracts, service agreements and all related
contracts and documents (including any employee summaries and material employee
communications) with respect to each Plan, (vi) collective bargaining agreements
(including side agreements and letter agreements) relating to the establishment,
maintenance, funding and operation of any Plan, and (vii) attorney’s response to
auditors’ requests for information.

33



--------------------------------------------------------------------------------



 



          (d) (i) All Plans intended to be federal income Tax qualified under
Section 401(a) or Section 403(a) of the Code are so qualified, (ii) all trusts
established in connection with Plans intended to be federal income Tax exempt
under Section 501(a) or (c) of the Code are so exempt, (iii) to the extent
required either as a matter of Law or to obtain the intended federal income Tax
treatment and federal income Tax benefits, all Plans comply, in all material
respects, with the requirements of ERISA and the Code and other applicable Laws,
(iv) all Plans have been administered in compliance, in all material respects,
with the documents and instruments governing the Plans and other applicable
Laws, (v) all reports and filings with Governmental Authorities (including the
Department of Labor, the IRS, Pension Benefit Guaranty Corporation and the SEC)
required in connection with each Plan have been timely made, (vi) all
disclosures and notices required by Law or Plan provisions to be given to
participants and beneficiaries in connection with each Plan have been properly
and timely made, and (vii) each Acquired Subsidiary has complied, in all
material respects, with the reporting and taxation requirements for FICA taxes
with respect to any deferred compensation arrangements under Section 3121(v) of
the Code.
          (e) (i) All contributions, premium payments and other payments
required to be made through the Closing Date in connection with the Plans have
been timely made (as limited for claims made in the case of payments made under
self-insured plans), (ii) a proper accrual has been made on the books of account
of each Acquired Subsidiary for all contributions, premium payments and other
payments due in the current fiscal year, (iii) no contribution, premium payment
or other payment has been made in support of any Plan that is in excess of the
allowable deduction for federal income Tax purposes under Section 404,
Section 419 or Section 419A of the Code, and (iv) with respect to each Plan that
is subject to Section 301 et seq. of ERISA or Section 412 of the Code, no
Acquired Subsidiary is liable for any “accumulated funding deficiency” as that
term is defined in Section 412 of the Code and the projected benefit obligations
do not exceed the assets of the Plan.
          (f) Except as provided in Section 4.8(f) of the Disclosure Schedule,
the consummation of the Contemplated Transactions will not by themselves or in
combination with any other event (without regard to whether such event has or
may occur) (i) cause any Plan to increase benefits payable to any participant or
beneficiary, (ii) entitle any current or former employee or other service
provider of any Acquired Subsidiary to severance pay, unemployment compensation
or any other payment, benefit or award or (iii) accelerate or modify the time of
payment or vesting, or increase the amount of any benefit, award or compensation
due any such employee or service provider.
          (g) Except as provided in Section 4.8(g) of the Disclosure Schedule,
(i) No Legal Action is pending or threatened to a Plan official with regard to
any Plan other than routine uncontested claims for benefits, (ii) no Plan is
currently under examination or audit by the Department of Labor, the IRS or the
Pension Benefit Guaranty Corporation, (iii) no Acquired Subsidiary has any
actual, or to the Sellers’ Knowledge, potential liability arising under Title IV
of ERISA as a result of any Plan that has terminated or is in the process of
terminating, (iv) no Acquired Subsidiary has any actual, or to the Sellers’
Knowledge, potential liability under Section 4201 et seq. of ERISA for either a
complete withdrawal or a partial withdrawal from a multiemployer plan, (v) with
respect to the Plans, no Acquired Subsidiary has any liability (either directly
or as a result of indemnification) for (and the Contemplated Transactions will
not

34



--------------------------------------------------------------------------------



 



cause any liability for): (A) any excise Taxes under Section 4971 through
Section 4980B, Section 4999, Section 5000 or any other Section of the Code,
(B) any penalty under Section 502(i), Section 502(l), Part 6 of Title I or any
other provision of ERISA, or (C) any excise Taxes, penalties, damages or
equitable relief as a result of any prohibited transaction, breach of fiduciary
duty or other violation under ERISA or any other applicable Law, (vi) all
accruals required under FAS 106 and FAS 112 have been properly accrued on the
Financial Statements, (vii) no condition, agreement or Plan provision limits the
right of any Acquired Subsidiary to amend, cut back or terminate any Plan
(except to the extent such limitation arises under ERISA or the Code), and
(viii) no Acquired Subsidiary has any liability for life insurance, death or
medical benefits after the end of the month in which separation from employment
occurs, including any such coverage for retirees, other than (A) death benefits
under the Plans, (B) health care continuation benefits described in
Section 4980B of the Code, or (C) except as may be specifically provided in this
Agreement.
     (i) No Acquired Subsidiary, nor any Person treated or previously treated as
a single employer with any Acquired Subsidiary under Section 414 of the Code,
has ever contributed to or had any other liability under or with respect to any
(i) Plan subject to the funding requirements of Section 303 of ERISA,
Section 412 of the Code or Title IV of ERISA; (ii) “multiple employer welfare
arrangement” as defined in Section 3(40)(A) of ERISA or “multiple employer plan”
as described in Section 413(c) of the Code; or (iii) multiemployer plan as
defined in Section 3(37) of ERISA. No Acquired Subsidiary has liability, nor has
taken any action that could give rise to such liability, including under any
Plan, arising out of the treatment of any service provider as a consultant or
independent contractor and not as an employee.
4.9 Related Party Transactions.
     Listed on Section 4.9 of the Disclosure Schedule are all transactions,
Contracts, agreements or arrangements between any Acquired Subsidiary and any
Related Party, with such disclosure detailing, in the case of each loan or
extension of credit, the outstanding principal amount, the interest rate and
final maturity date, and in the case of any other Contract or transaction, the
nature and terms thereof and any amounts paid and/or payable in connection
therewith.
4.10 Non-contravention; Consents.
          (a) Except as listed on Section 4.10(a) of the Disclosure Schedule,
neither the execution and delivery of any Transaction Document by the Acquired
Subsidiaries nor the performance by the Acquired Subsidiaries of their
obligations hereunder or thereunder will (i) violate any of the provisions of
the Acquired Subsidiaries’ Fundamental Documents; (ii) violate any Law or Order
applicable to any Acquired Subsidiary, (iii) conflict with, result in a breach
of, constitute a default (or any event which, with or without due notice or
lapse of time, or both, would constitute a violation or default) under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any Material Contract to which
any Acquired Subsidiary is a party or by which it is bound or to which any of
its Assets is subject, or (iv) result in the imposition or creation of an
Encumbrance upon or with respect to the Shares.

35



--------------------------------------------------------------------------------



 



          (b) Except as listed on Section 4.10(b) of the Disclosure Schedule, no
consent, authorization or approval or other action by, and no notice to or
declaration, filing or registration with, any Governmental Authority will be
required to be obtained or made by the Sellers or the Acquired Subsidiaries in
connection with the due execution and delivery by Sellers of this Agreement or
the performance or consummation by the Sellers of the Contemplated Transactions.
4.11 Insurance.
          (a) Details of Insurance Experience. Section 4.11(a) of the Disclosure
Schedule sets out, by year, for the current policy year (collectively, the
“Current Policies”) and each of the three (3) preceding policy years:
          (i) a description (including the name of the policy, the insurer, the
policyholder, and each covered insured, the policy number, and the period of
coverage) of each insurance policy (including policies providing property,
casualty, liability, and workers’ compensation coverage and bond and surety
arrangements) with respect to which an Acquired Subsidiary, or any director or
officer thereof, is a party, a named insured, or otherwise the beneficiary of
coverage;
          (ii) a summary of the loss experience under each such policy; and
          (iii) a statement describing each claim under an insurance policy for
an amount in excess of $250,000 which sets forth (A) a description of the policy
(including name of the policy, the insurer, type of insurance, policy number,
and period of coverage); and (B) the amount and a brief description of the claim
and the name of the claimant.
          (b) Deliveries to Buyers. Sellers have delivered to Buyers (i) true
and complete copies of all policies of insurance listed, or required to be
listed, on Section 4.11(a) of the Disclosure Schedule in Sellers’ possession
and, in the case of policies not in Sellers’ possession, a binder or other proof
of coverage for such policies; and (ii) true and complete copies of all pending
applications as of the date of this Agreement for policies of insurance with
respect to which an Acquired Subsidiary is to be a party, a named insured, or
otherwise the beneficiary of coverage.
          (c) Validity of Policies. All Current Policies:
          (i) are valid, outstanding, and enforceable;
          (ii) taken together, in Sellers’ reasonable business judgment provide
adequate insurance coverage for the Assets and the operations of the Acquired
Subsidiary;
          (iii) are sufficient for compliance with all (a) Contracts to which
the Acquired Subsidiary is a party or by which any of them is bound, and
(b) Laws; and
          (iv) except as set forth on Section 4.11(c)(iv) of the Disclosure
Schedule, do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of the Sellers or the Acquired
Subsidiaries.

36



--------------------------------------------------------------------------------



 



          (d) No Notices. With respect to the Current Policies, neither the
Sellers and nor any Acquired Subsidiary has received (i) any denial of coverage,
or (ii) any notice of cancellation or any other indication that any insurance
policy is no longer in full force or effect or will not be renewed except for a
notice of non-renewal received in the ordinary course of business in
anticipation of policy renewal or that the issuer of any policy is not willing
or able to perform its obligations thereunder.
          (e) Compliance by the Sellers and Acquired Subsidiaries. Neither the
Acquired Subsidiaries nor, to the Sellers’ Knowledge, any other party to any
Current Policy is in breach or default (including with respect to the payment of
premiums or the giving of notices), and no event has occurred which, with notice
or the lapse of time, would constitute such a breach or default, or permit
termination, modification, or acceleration, under any Current Policy.
          (f) Notices of Claims. The Sellers or the Acquired Subsidiaries have
given proper notice to the insurer of all known claims that may be insured
thereby.
          (g) Adequate Coverage. The Current Policies will provide coverage in
accordance with their terms, conditions, endorsements and exclusions for any and
all Liabilities of the Acquired Subsidiaries that are included in the coverage
provided under the Current Policies and based upon or arising from an event,
occurrence, action or inaction occurring, or losses or damages incurred, prior
to the Effective Time. Any Liabilities of the Acquired Subsidiaries included in
such coverage do not exceed the amount of the insurance proceeds recoverable by
the Acquired Subsidiaries under the Current Policies plus the reserve for such
Liabilities included on the balance sheet in the Interim Financial Statement as
adjusted for the passage of time through the Closing Date in accordance with
past customs and practices of the Acquired Subsidiaries.
4.12 Taxes.
          (a) Except as set forth on Section 4.12(a) of the Disclosure Schedule,
each Acquired Subsidiary has timely filed all material Tax Returns that it was
required to file under applicable Laws, either separately or as a member of a
group of corporations, and all such Tax Returns are true, correct and complete
in all material respects. All such Tax Returns as so filed disclose all material
Taxes required to be paid for the periods covered thereby. All material Taxes
due and owing by each Acquired Subsidiary (whether or not shown on any Tax
Return) have been paid. Except as set forth on Section 4.12(a) of the Disclosure
Schedule, no Acquired Subsidiary currently is the beneficiary of any extension
of time within which to file any Tax Return. There are no liens for Taxes (other
than Taxes not yet due and payable) upon any of the Assets. Except as set forth
on Section 4.12(a) of the Disclosure Schedule, each Acquired Subsidiary has
withheld and paid all material Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, foreign Persons or other third party, and all IRS Forms
W-2, 1099 and all foreign material Tax reporting forms required with respect
thereto have been properly completed and timely filed.
          (b) No federal, state, local, or non-U.S. Tax audits or administrative
or judicial Tax proceedings or any other Legal Action are pending or being
conducted with respect

37



--------------------------------------------------------------------------------



 



to any Acquired Subsidiaries. Except as set forth on Section 4.12(b) of the
Disclosure Schedule, no Acquired Subsidiary has received from any federal,
state, local, or non-U.S. taxing authority (including jurisdictions where an
Acquired Subsidiary has not filed Tax Returns) any (i) notice indicating an
intent to open an audit or other review, (ii) request for information related to
Tax matters, or (iii) notice of deficiency or proposed adjustment for any amount
of Tax proposed, asserted, or assessed by any taxing authority against any
Acquired Subsidiary. Except as set forth on Section 4.12(b) of the Disclosure
Schedule, there is no deficiency, adjustment, dispute or claim concerning any
Tax liability of any Acquired Subsidiary either (A) claimed or raised by any Tax
authority, or (B) as to which any of the Sellers have Knowledge.
          (c) Section 4.12(c) of the Disclosure Schedule lists all material
federal, state, local, and foreign Tax Returns filed with respect to the
Acquired Subsidiaries for taxable periods ended on or after December 31, 2008,
indicates those Tax Returns that have been audited, and indicates those Tax
Returns that currently are the subject of audit. Sellers have delivered to
Buyers correct and complete copies of all material Tax Returns, examination
reports, and statements of deficiencies assessed against, or agreed to by each
Acquired Subsidiary for taxable periods ended on or after December 31, 2008.
          (d) No Acquired Subsidiary has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.
          (e) No Acquired Subsidiary is a party to any agreement, Contract,
arrangement, or plan that has resulted or would result, separately or in the
aggregate, in the payment of any “excess parachute payment” within the meaning
of Code Section 280G (or any corresponding provision of state, local, or foreign
Tax Law) and any amount that will not be fully deductible as a result of Code
Section 162(m) (or any corresponding provision of state, local, or foreign Tax
law). No Acquired Subsidiary is now or has been a United States real property
holding corporation within the meaning of Code Section 897(c)(2) during the
applicable period specified in Code Section 897(c)(1)(A)(ii). No Acquired
Subsidiary has engaged in a transaction that the IRS has identified by
regulation or other form of published guidance as a listed transaction, as set
forth in Treasury Regulation Section 1.6011-4(b)(2).
          (f) No Acquired Subsidiary is a party to or bound by any Tax
allocation, Tax sharing or similar agreement that will survive the Closing. No
Acquired Subsidiary has been a member of an Affiliated Group filing a
consolidated federal income Tax Return other than a group the common parent of
which is Baker. Baker has filed a consolidated federal income Tax Return with
Michael Baker Global, Inc. and Baker/MO Services, Inc. for the taxable year
immediately preceding the current taxable year.
          (g) Section 4.12(g) of the Disclosure Schedule sets forth the
following information with respect to each of the Acquired Subsidiaries as of
the most recent practicable date: (A) the amount of any net operating loss, net
capital loss, unused investment or other credit, unused foreign tax credit, or
excess charitable contribution allocable to the Acquired Subsidiary; and (B) the
amount of any deferred gain or loss allocable to the Acquired Subsidiary arising
out of any inter-company transaction.

38



--------------------------------------------------------------------------------



 



          (h) The unpaid Taxes of the Acquired Subsidiaries (A) did not, as of
the date of the Interim Financial Statements, exceed the aggregate reserves for
Tax Liability (rather than any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the balance sheet
contained in the Interim Financial Statements, and (B) will not, as of the
Closing Date, exceed that reserve as adjusted for operations and transactions
through the Closing Date in accordance with the past custom and practice of the
Acquired Subsidiaries in filing their Tax Returns. Since the date of the balance
sheet contained in the Interim Financial Statements, no Acquired Subsidiary has
incurred any Liability for Taxes arising from extraordinary gains or losses, as
that term is used in GAAP, outside the Ordinary Course of Business consistent
with past custom and practice.
          (i) No Acquired Subsidiary will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any:
          (A) change in method of accounting for a taxable period ending on or
prior to the Closing Date;
          (B) “closing agreement” as described in Code Section 7121 (or any
corresponding or similar provision of state, local or foreign income Tax Law)
executed on or prior to the Closing Date;
          (C) inter-company transactions or any excess loss account described in
Treasury Regulations under Code Section 1502 (or any corresponding or similar
provision of state, local or foreign income Tax Law);
          (D) installment sale or open transaction disposition made on or prior
to the Closing Date; or
          (E) prepaid amount received on or prior to the Closing Date.
          (j) No Acquired Subsidiary has distributed stock of another Person, or
has had its stock distributed by another Person, in a transaction that was
purported or intended to be governed in whole or in part by Section 355 of the
Code.
          (k) All material sales, use or value added Taxes that are required or
permitted have been withheld or collected by each Acquired Subsidiary have been
duly withheld and collected and, to the extent required, have been properly paid
or deposited as required by applicable Laws. Any applicable exemption for sales,
use or value added Taxes has been properly claimed by delivering or receiving to
or from the proper party a properly completed and executed exemption
certificate.
          (l) None of the Acquired Subsidiaries has executed or entered into a
closing agreement pursuant to Section 7121 of the Code or any predecessor
provision thereof or any similar provision of state, local or foreign law that
could have a continuing effect with respect to any taxable period or portion
thereof beginning on or after the Closing Date.

39



--------------------------------------------------------------------------------



 



          (m) None of the Acquired Subsidiaries has filed, or have pending, any
ruling requests with any Tax authority, including any request to change any
accounting method.
          (n) Except as set forth on Section 4.12(n) of the Disclosure Schedule,
each Acquired Subsidiary (to the extent required by Law) has preserved and
retained in its possession complete and accurate records relating to its Tax
affairs (including, without limitation, payroll and value-added tax records and
records relating to transfer pricing) and has sufficient records relating to
past events to calculate for Tax purposes the gain or loss that would arise on
the disposal or realization of any Asset owned by it at the date of this
Agreement or acquired by it after that date but on or prior to Closing.
          (o) None of the Assets of any Acquired Subsidiary directly or
indirectly secures any debt the interest on which is tax exempt under Section
103(a) of the Code. None of the property owned or used by any Acquired
Subsidiary is subject to a tax benefit transfer lease executed in accordance
with Section 168(f)(8) of the Internal Revenue Code of 1954, as amended. None of
the property owned by any Acquired Subsidiary is “tax-exempt use property”
within the meaning of Section 168(h) of the Code.
          (p) Each such Plan and Contract of the Acquired Subsidiaries that
provides for nonqualified deferred compensation has, since January 1, 2005, been
operated and maintained materially in accordance with a good faith, reasonable
interpretation of Code Section 409A, as determined under applicable guidance of
the Department of Treasury and IRS, as was in effect from time to time, with
respect to amounts deferred (within the meaning of Code Section 409A) after
January 1, 2005.
          (q) Each Affiliated Group has filed all material Tax Returns that it
was required to file for each taxable period during which any Acquired
Subsidiary was a member of the group. All such Tax Returns were correct and
complete in all material respects. All material Taxes owed by any Affiliated
Group (whether or not shown on any Tax Return) have been paid for each taxable
period during which any Acquired Subsidiary was a member of the group.
          (r) There is no dispute or claim concerning any Tax Liability of any
Affiliated Group for any taxable period during which any of the Acquired
Subsidiaries was a member of the group either (A) claimed or raised by any
Government Authority in writing, or (B) as to which any Seller and the directors
and officers (and employees responsible for Tax matters) of any of Baker and its
Subsidiaries has knowledge. No Affiliated Group has waived any statute of
limitations in respect of any Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency for any taxable period during which
any of the Acquired Subsidiaries was a member of the group.
          (s) Except as set forth on Section 4.12(s) of the Disclosure Schedule,
no Acquired Subsidiary has any liability for the Taxes of any Person (other than
an Acquired Subsidiary) (A) under Treasury Regulation Section 1.1502-6 (or any
similar provision of state, local, or foreign Law), (B) as a transferee or
successor, (C) by Contract, or (D) otherwise.

40



--------------------------------------------------------------------------------



 



          (t) No Acquired Subsidiary has undergone an ownership change that
limits the use of its net operating losses or other carryovers that would
otherwise be available after the Closing.
4.13 Legal Compliance.
          (a) Compliance with Laws. Except as set forth on Section 4.13(a) of
the Disclosure Schedule, each Acquired Subsidiary (and each director, officer,
and employee, and each representative and agent of any of the foregoing, in
their respective capacity as such) (i) has, within the past five years, complied
with each Law that is or was applicable to the Business or the ownership of the
Assets of such Acquired Subsidiary, and (ii) is not in violation of any
applicable Law. No Acquired Subsidiary is relying on any exemption from or
deferral of any Law, Order or Government Authorization that would not be
available to Buyers after the Closing. Within the five year period preceding the
date of this Agreement, no Acquired Subsidiary has received any notice or other
communication from any Governmental Authority alleging its actual or potential
violation of any applicable Law. Sellers and each Acquired Subsidiary is in
material compliance with, in accordance with a good faith, reasonable
interpretation of, all registration and reporting requirements for all Claims
pursuant to the Medicare, Medicaid SCHIP Extension Act 2007, Section 111.
          (b) Government Authorizations. The Acquired Subsidiaries hold all
Government Authorizations that are necessary to permit the Acquired Subsidiaries
to lawfully conduct and operate their Business in the manner they currently
conduct and operate such Business and to permit the Acquired Subsidiaries to own
and use their Assets in the manner in which they currently own and use such
Assets. Section 4.13(b) of the Disclosure Schedule lists each Government
Authorization held by the Acquired Subsidiaries. All such Government
Authorizations are in full force and effect. Each Acquired Subsidiary has
complied with all Government Authorizations identified on Section 4.13(b) of the
Disclosure Schedule. No Acquired Subsidiary has received notice of (i) any
pending proceedings which could reasonably be expected to result in the
revocation, cancellation, suspension or any modification of any such Government
Authorizations, or (ii) any default under any of such Government Authorizations.
          (c) Foreign Corrupt Practices Act.
          (i) None of the Acquired Subsidiaries (nor any of their respective
Affiliates), nor their directors, officers, or employees, or any representatives
or agents of any of the foregoing, in their respective capacity as such, have
directly or indirectly offered, promised, authorized or made any payment or
given anything of value to any Governmental Authority official, political party,
party official or candidate, or any employee, agent or representative thereof
(or to any Person, with the knowledge that all or part of the payment would be,
or is reasonably likely to be shared with a Governmental Authority official,
political party, party official or candidate, or any employee, agent or
representative thereof) for the purpose of securing any improper advantage in
connection with any business of the Acquired Subsidiaries, this Agreement or the
Contemplated Transactions, or consents required in connection with this
Agreement and/or the Contemplated Transactions or otherwise in violation of any
applicable Law, including the Foreign Corrupt Practices Act of 1977, as amended
(“FCPA”).

41



--------------------------------------------------------------------------------



 



          (ii) No director, officer, employee, agent or representative of any
Acquired Subsidiary is (i) a Governmental Authority official, political party
official or candidate, or an employee, agent or representative of any of the
foregoing, (ii) or a director, shareholder, officer, or employee of any
enterprise that is controlled (whether by majority stock ownership or otherwise)
by any Governmental Authority where such position would violate any applicable
Laws.
          (iii) Regardless of whether such action may constitute a violation of
FCPA or any other Law, no director, officer, employee, agent or representative
of any Acquired Subsidiary has (A) made, offered or agreed to offer anything of
value to any supplier or customer of an Acquired Subsidiary for the purpose of
obtaining or securing any improper advantage in connection with obtaining or
retaining business for an Acquired Subsidiary, or (B) received or expected to
receive anything of value from any third party in connection with any
transaction entered into by an Acquired Subsidiary or such director, officer,
employee, agent or representative (other than salary, wages, other ordinary
compensation or other payments paid to such director, officer, employee, agent
or representative in accordance with applicable Law).
          (iv) Each Seller has fully and accurately disclosed the nature and
scope of all inquiries by Governmental Authorities with respect to the Acquired
Subsidiaries’ past (A) use of any corporate or other funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (B) unlawful payment or acquiescence to payment by a third
party to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns or otherwise violated any provision of
the FCPA or (C) any other unlawful payment, contribution, expenditure or gift
(including acquiescence to any unlawful payment contribution, expenditure or
gift made by a third party). There are no current inquiries by Governmental
Authorities, other than those disclosed in Section 4.13(c)(iv) of the Disclosure
Schedule, regarding any of the foregoing activities or any other fraudulent or
corrupt activity involving the Acquired Subsidiaries or Assets of the Acquired
Subsidiaries.
          (d) International Trade Laws. Each Acquired Subsidiary has at all
times during the five years preceding the date of this Agreement complied with
all applicable import and export control and trade embargo Laws and for the five
year period preceding the date hereof has complied with all applicable import
and export control and trade embargo Laws in connection with any actual or
proposed transaction, including all applicable Customs and International Trade
Laws. No Acquired Subsidiary is subject to any civil or criminal investigation,
litigation, audit, compliance assessment, focused assessment, penalty proceeding
or assessment, liquidated damages proceeding or claim, forfeiture or forfeiture
action, assessment of additional duty for failure to properly mark imported
merchandise, notice to properly mark merchandise or return merchandise to
customs custody, claim for additional customs duties or fees, denial order,
suspension of export privileges, government sanction, or any other Legal Action
by or Order of a Governmental Authority involving or otherwise relating to any
alleged or actual violation of the Customs and International Trade Laws or
relating to any alleged or actual underpayment of customs duties, fees, taxes or
other amounts owed pursuant to the Customs and International Trade Laws, and
each Acquired Subsidiary has paid all material customs duties and fees and
brokerage fees owed for merchandise imported by them or imported on their behalf
into the United States. No Acquired Subsidiary has conducted business in, or

42



--------------------------------------------------------------------------------



 



with any Person in, any of the following countries: Burma (Myanmar), Cuba, Iran,
North Korea, Sudan, Syria or Zimbabwe.
4.14 Environmental, Health, and Safety.
          (a) The Sellers have made available to Buyers copies of all
environmental site assessments, reports and studies conducted by or on behalf of
any Acquired Subsidiary with respect to its Leased Real Property that have been
prepared during the past three years, or that are otherwise in any Acquired
Subsidiary’s possession. Section 4.14(a) of the Disclosure Schedule contains a
listing of such environmental assessments, reports and studies.
          (b) For purposes of this Agreement:
          (i) “Environmental, Health and Safety Requirements” shall mean all
existing federal, state, local and foreign statutes, regulations, rules, codes,
(Laws (including without limitation common law) and reporting or licensing
requirements concerning pollution or protection of the environment (including
ambient outdoor and indoor air, surface water, ground water, land surface or
subsurface strata) or workplaces health or safety, including without limitation:
(i) the Comprehensive Environmental Response Compensation and Liability Act, (42
U.S.C. §§9601 et seq.) (“CERCLA”); (ii) the Solid Waste Disposal Act, as amended
by the Resource Conservation and Recovery Act, as amended, (42 U.S.C. §§6901 et
seq.), (“RCRA”); (iii) the Emergency Planning and Community Right to Know Act
(42 U.S.C. §§11001 et seq.); (iv) the Clean Air Act (42 U.S.C. §§ 7401 et seq.);
and (v) the Clean Water Act (33 U.S.C. §§1251 et seq.). Environmental, Health
and Safety Requirement shall also include any regulation, code, plan, order,
decree, judgment, notice or demand issued, entered by, promulgated or approved
by any Environmental, Health and Safety Requirement.
          (ii) “Hazardous Materials” means any chemical, waste, by—product,
pollutant, contaminant, compound, product, substance, equipment or fixture
defined as or deemed to be hazardous or toxic under any applicable
Environmental, Health and Safety Requirement in effect as of the Closing Date.
          (iii) “Release” shall have the same meaning ascribed thereto hereunder
as under CERCLA Section 101(22) except that it shall apply to all Hazardous
Materials, not just CERCLA hazardous substances.
          (c) Except as set forth on Section 4.14(c) of the Disclosure Schedule,
each Acquired Subsidiary:
          (i) is in compliance with all Environmental, Health and Safety
Requirements, the non-compliance with which would likely result in a Material
Adverse Effect;
          (ii) has not received any written notice regarding any actual or
alleged material violation of any Environmental, Health and Safety Requirements
or any liabilities or potential liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise), including any investigatory, remedial or
corrective obligations, relating to any Acquired Subsidiary or any of their
respective facilities arising under any Environmental, Health and Safety
Requirement. No Acquired Subsidiary has been notified in writing that it is
potentially liable under or received

43



--------------------------------------------------------------------------------



 



any written requests for information or other correspondence concerning any site
or facility under CERCLA or any similar Law;
          (iii) has accurately prepared and timely filed with the appropriate
jurisdictions all reports and filings required pursuant to any Environmental,
Health and Safety Requirements applicable to or affecting any Acquired
Subsidiary or its Business;
          (iv) has not entered into or received, nor is any Acquired Subsidiary
in default under, any consent decree, compliance order, administrative order,
judgment, order, writ or injunction of any Governmental Authority relating to
Environmental, Health and Safety Requirements; and
          (v) has obtained all material permits, licenses, approvals, consents,
orders and authorizations that are required under Environmental, Health and
Safety Requirements (“Environmental Permits”) for conducting the operations of
any Acquired Subsidiary as currently being conducted or the ownership of the
Assets and properties owned or used by any Acquired Subsidiary, and
Section 4.14(c)(v) of the Disclosure Schedule contains a list of each such
Environmental Permit. Except where non-compliance would not have a Material
Adverse Effect, each Acquired Subsidiary is in compliance in all respects with
each Environmental Permit, and no Environmental Permit materially restricts any
Acquired Subsidiary from operating any equipment covered by such Environmental
Permit in the manner operated in the Business of such Acquired Subsidiary.
          (d) With respect to each Acquired Subsidiary:
          (i) There are no actions, suits, claims, arbitration proceedings, or
complaints pending or, to the Sellers’ Knowledge, threatened by any Person or
Governmental Authority relating to compliance with Environmental, Health and
Safety Requirements, or the condition of the Leased Real Properties, or, to the
Sellers’ Knowledge, any of their predecessors or current or former subsidiaries;
and
          (ii) to the Sellers’ Knowledge, except as set forth on
Section 4.14(d)(ii) of the Disclosure Schedule, there has been no disposal,
spillage, burial, placement or other Release of Hazardous Materials by any
Acquired Subsidiary, or any of their predecessors or current or former
subsidiaries, or by any other party on, in, at, about, or from any of the Leased
Real Properties.
4.15 Employees.
          (a) Buyers will be provided with an electronic data file listing, as
of the date of this Agreement for United States employees and as of the
following dates for the following non-U.S. employees: OTS International Training
Services, Ltd. (September 23, 2009); Overseas Technical Services (Harrow)
Limited (September 23, 2009); and BES Energy Resources Co., Ltd (September 22,
2009) (the “Electronic Data File”), the names of all employees in each Acquired
Subsidiary, each such employee’s annual salary, any other compensation payable
(including compensation payable pursuant to bonus, incentive, deferred
compensation or commission arrangements, excepting compensation required by
non-U.S. laws), date of employment, hourly or salaried status, job position, any
visa or work permit status, whether the

44



--------------------------------------------------------------------------------



 



employee is on an active or inactive status, vacation or other leave entitlement
vested but unused, classification as exempt or non-exempt (for U.S. employees
only) and as full-time, part-time or temporary (for U.S. employees only), and if
the employee is now absent from active employment, the basis of such leave.
Promptly following the Closing, but in any event no later than fifteen (15) days
following the Closing Date, Sellers shall provide to Buyers an updated version
of the Electronic Data File reflecting the information required under the
foregoing sentence as of the date of this Agreement (the “Updated Electronic
Data File”). No change reflected in the Updated Electronic Data File shall
constitute a Material Adverse Change to the Business.
          (b) No employee of any Acquired Subsidiary has provided written notice
of his or her intention to terminate employment with any Acquired Subsidiary or
to terminate his or her employment upon a sale of, or business combination
relating to any Acquired Subsidiary or in connection with the transactions
contemplated by this Agreement. To Sellers’ Knowledge, no management employee of
any Acquired Subsidiary and no group of employees of any Acquired Subsidiary has
any plans to terminate his, her or their employment, and no Acquired Subsidiary
has a present intention to terminate the employment of any Acquired Subsidiary
employee.
          (c) Section 4.15(c) of the Disclosure Schedule lists each employment
agreement with respect to individuals working in the U.S. to which any Acquired
Subsidiary is a party and copies of such employment agreements and any
amendments thereto have been provided to Buyers and lists any other individual
who is working for any Acquired Subsidiary in the U.S. who must be given at
least 30 days notice of termination of employment. Except in the Ordinary Course
of Business, with respect to individuals working in the U.S. no Acquired
Subsidiary has (i) entered into any agreement that obligates it to make an offer
of employment to any individual or (ii) promised or otherwise provided
assurances (contingent or other) to any applicant for employment, employee,
consultant or contractor of any Acquired Subsidiary of any terms or conditions
of employment regarding business following the Closing. Except as set forth on
Section 4.15(c) of the Disclosure Schedule or as may be required by law, no
Acquired Subsidiary has any written employment contracts or oral agreement of
any nature that provides for employment for any particular period of time or
that provides any restrictions upon any Acquired Subsidiary’s right to terminate
employment or imposes any obligation on any Acquired Subsidiary to make any
post-termination payment with any of the employees.
          (d) Each Acquired Subsidiary is and at all times has been in material
compliance with all applicable Laws relating to employment, employment practices
and labor relations. Except as provided in Section 4.15(d) of the Disclosure
Schedule, there are no workers’ compensation claims or other claims by employees
pending against any Acquired Subsidiary or, to the Sellers’ Knowledge, any facts
that would give rise to such a claim. To Sellers’ Knowledge, no employee or
other service provider of any Acquired Subsidiary is subject to any secrecy or
non-competition agreement or any other agreement or restriction of any kind that
would impede in any way the ability of such employee or service provider to
carry out fully all activities of such employee or service provider in
furtherance of the Business.
          (e) Section 4.15(e) of the Disclosure Schedule lists each employee
working in the U.S. of each Acquired Subsidiary as of the date of this Agreement
who holds a temporary work authorization, including H-1B, L-1, F-1 or J-1 visas
or work authorizations (the “Work

45



--------------------------------------------------------------------------------



 



Permits”), and shows for each such employee the type of Work Permit and the
length of time remaining on such Work Permit. Each Acquired Subsidiary and, to
the Knowledge of Sellers, each current employee, contractor and consultant, is
in compliance with all applicable visa and work permit requirements related to
his or her employment or engagement with the Acquired Subsidiary in the U.S.
With respect to each Work Permit, all of the information that the Acquired
Subsidiaries provided to the Department of Labor and the Immigration and
Naturalization Service or the Department of Homeland Security (collectively, the
“Department”) in the application for such Work Permit was true and complete to
Sellers’ Knowledge. The Acquired Subsidiaries received the appropriate notice of
approval from the Department with respect to each such Work Permit. No Acquired
Subsidiary has received any notice from the Department that any Work Permit has
been revoked, modified or suspended. There is no action pending or, to Sellers’
Knowledge, threatened to revoke or adversely modify the terms of any Work
Permit. Except as disclosed in Section 4.15(d) of the Disclosure Schedule, no
employee of any Acquired Subsidiary working in the U.S. is (i) a non-immigrant
employee whose status would terminate or otherwise be affected by the
transactions contemplated by this Agreement, or (ii) an alien who is authorized
to work in the United States in non-immigrant status. For each employee of the
Acquired Subsidiaries working in the U.S. and hired after November 6, 1986, the
Acquired Subsidiaries have retained an Immigration and Naturalization Service
Form I-9, completed in accordance with applicable Laws. The Acquired
Subsidiaries have materially complied with all applicable Laws relating to
immigration with respect to employees, consultants and other service providers
working outside the United States and have all required authorizations. The
acquiring entity assumes and accepts all visa and immigration related assets,
obligations and liabilities of Michael Baker Jr., Inc. attached to the Energy
division with respect to the individual identified on Section 4.15(e) of the
Disclosure Schedule.
          (f) (i) Each current employee is eligible to work in the country in
which such individual is employed or engaged by the Acquired Subsidiary and
(ii) to the Knowledge of Sellers, each such individual has satisfied all
requirements under applicable Law related to such individual’s employment or
engagement in such country including, with respect to individuals employed in
the United States, the requirements under the Immigration Reform and Control Act
of 1986, as amended, and other Laws related to the employment of non-United
States citizens applicable in the state in which the employees or other service
providers are employed or engaged. Employees of any Acquired Subsidiary who
perform services in the United States are either United States citizens or are
legally entitled to work in the United States under the Immigration Reform and
Control Act of 1986, as amended, other United States immigration laws and the
laws related to the employment of non-United States citizens applicable in the
state in which the employees are employed. Each employee who performs services
outside the United States is legally entitled to work in the country in which
such employee performs services and the reporting and payment of, and
withholding from, such employee’s salary and other compensation complies in all
material respects with all applicable Laws in both the United States and the
work country (including social security contributions, where applicable). With
respect to any employee who performs services outside the United States, each
Acquired Subsidiary is in compliance with all foreign employment, labor, health
and safety and other applicable Laws governing employment and the rights of
employees and labor unions. There is no pending dispute regarding the
classification of employees, independent contractors and consultants of any
Acquired Subsidiary for purposes of any Laws, including federal and applicable
state Tax laws and laws applicable to Plans. Except as set forth in
Section 4.15(f) of the Disclosure Schedule,

46



--------------------------------------------------------------------------------



 



all agreements for the provision of services other than as an employee can be
cancelled with less than ninety (90) days’ notice without penalty.
          (g) Except as provided in Section 4.15(g) of the Disclosure Schedule,
the Contemplated Transactions will not cause any Acquired Subsidiary to incur or
suffer any liability relating to, or obligation to pay, any severance, bonus
compensation, termination or other similar payment to any Person or to
accelerate the time of payment or vesting, or increase the amount of or
otherwise enhance any benefit due any Person.
          (h) Within the last five years, no Acquired Subsidiary has experienced
and, to Sellers’ Knowledge, there has not been threatened, any strike, work
stoppage, slowdown, concerted refusal to work overtime, lockout, picketing,
leafleting, boycott, other labor dispute, union organization attempt, demand for
recognition from a labor organization or petition for representation under the
National Labor Relations Act or other applicable Law. No grievance, demand for
arbitration or arbitration proceeding arising out of or under any collective
bargaining agreement is pending or, to Sellers’ Knowledge, threatened. Except as
provided in Section 4.15(h) of the Disclosure Schedule, no Legal Action,
proceedings, audits, investigations, charges, claims, complaints, or grievances
are pending or, to Sellers’ Knowledge, threatened respecting, involving, by or
on behalf of, any applicant for employment, any current employee or any former
employee, or other service provider, or any class of the foregoing, whether in
the form of claims for employment discrimination, harassment, retaliation,
wrongful discharge, breach of contract, unfair business practice, unfair labor
practices, wage and hour, tort, unfair competition or otherwise.
          (i) Except as set forth in Section 4.15(i) of the Disclosure Schedule,
no Acquired Subsidiary is covered by, a party to or bound by any collective
bargaining agreement (whether written or oral and whether with a trade union,
employee representative, staff association or any other employee body
representing workers), no collective bargaining agreement is currently being
negotiated, and to Sellers’ Knowledge there are no labor unions or other
organizations representing or purporting or attempting to represent any employee
or other service provider of any Acquired Subsidiary. For the past five years,
no Acquired Subsidiary has received an application or request for recognition
from any trade union in relation to current or former employees.
     (j) Section 4.15(j) of the Disclosure Schedule contains a list of
individuals who are currently performing services. for any Acquired Subsidiary
and are classified as “consultants” or “independent contractors,” the respective
compensation of each such “consultant” or “independent contractor” and whether
the Acquired Subsidiary is party to a consulting, independent contractor or
other agreement with the individual, including the individual or project name,
role, rate or fee and work location. Any such agreements have been delivered to
Buyers and are set forth on Section 4.15(j) of the Disclosure Schedule.
4.16 Banking Relationships.
     Set forth on Section 4.16 of the Disclosure Schedule are the names and
locations of all banks and other financial institutions in which the Acquired
Subsidiaries have accounts, lines of credit, safety deposit boxes and, with
respect to each account, line of credit, and safety deposit

47



--------------------------------------------------------------------------------



 



box, the names of all persons authorized to draw thereon or to have access to,
as well as the account numbers.
4.17 Vessels.
     (a) Set forth on Section 4.17 of the Disclosure Schedule is a list of all
vessels owned (the “Owned Vessels”) by any of the Acquired Subsidiaries as of
the date hereof. Upon the transfer of the Owned Vessels pursuant to
Section 3.1(g), no Acquired Subsidiary, including Energy Logistics, Inc. and,
for purposes of this Section 4.17(a) only, Liberty Services, Inc., will own any
vessels. Set forth on Section 4.17 of the Disclosure Schedule is a list of all
customer owned vessels operated by employees of the Acquired Subsidiaries as of
the date hereof (the “Customer Owned Vessels”). Upon the transfer of the Owned
Vessels, the entry into the Secondment Agreement and the amendment or
termination of any agreements related to the Customer Owned Vessels, no Acquired
Subsidiary, including Energy Logistics, Inc. and, for purposes of this
Section 4.17(a) only, Liberty Services, Inc., will operate or charter any
vessels or engage in any other activity subject to the Merchant Marine Act of
1920 at the Effective Time, except for the operation of the Customer Owned
Vessels. There are no charter agreements between any Acquired Subsidiary,
including Energy Logistics, Inc. and, for purposes of this Section 4.17(a) only,
Liberty Services, Inc., and any customers or any other person related to the
Customer Owned Vessels.
     (b) Immediately prior to the transfer of the Owned Vessels pursuant to the
bills of sale between Baker M/O Services, Inc. and Baker Vessels, Inc, Baker/MO
Services, Inc. will be the sole owner of the Owned Vessels, and each Owned
Vessel will be free and clear of any Encumbrances. As of the Closing Date, Baker
M/O Services, Inc has transferred full and marketable title to the Owned
Vessels, free and clear of any encumbrances, to Baker Vessels, Inc. Baker
Vessels, Inc., Baker/MO Services, Inc., Baker Holdings Corp and Baker are
citizens of the United States with the meaning of Section 50501 (a) and (d) of
Title 46, United States Code.
     (c) Each of the Owned Vessels was constructed in the United States and, to
the extent any Owned Vessel has been rebuilt, was rebuilt in the United States,
and therefore each of the Owned Vessels is entitled to trade in the US coastwise
trades as described in Section 55101(a) of Title 46, United States Code.
     (d) The eight Owned Vessels listed below currently are documented under the
laws of the United States by the United States Coast Guard with a valid
coastwise endorsement with no restrictions noted on the certificate of
documentation.

      Name   Official Number
BENGAL 1
  592166  
BOB
  528623  
JANIE
  641600  
KEN
  566353

48



--------------------------------------------------------------------------------



 



      Name   Official Number
MABEL
  523723  
RUDY
  544299  
SANDY
  635317  
SOUTH FORK
  524813

The remaining nine Owned Vessels each hold a Boat Registration Certificate
issued by the State of Louisiana Department of Wildlife and Fisheries Boat
Registration and are permitted to operate in the US coastwise trades as
described in Section 55101(a) of Title 46, United States Code and engage in all
other services in which they have been and are currently engaged. Each of the
Owned Vessels holding a Boat Registration Certificate issued by the State of
Louisiana Department of Wildlife and Fisheries is in full compliance with all
rules and regulations associated with such registration and applicable to such
Owned Vessels.
     (e) Each of the Owned Vessels documented with the United States Coast Guard
has been issued a Certificate of Inspection and each Certificate is current and,
except as specifically noted on the Certificate, there are no requirements or
restrictions on use applicable to each respective Owned Vessel.
     (f) Each of the Owned Vessels not currently laid up is well maintained and
fully operational.
4.18 Customers and Suppliers.
          (a) Except as set forth on Section 4.18(a) of the Disclosure Schedule,
none of the largest 20 customers of the Acquired Subsidiaries (as measured by
revenues of the Acquired Subsidiaries on a consolidated basis during the two
most recent fiscal years), which customers are set forth on Section 4.18(a) of
the Disclosure Schedule, has during the last two years materially reduced or
otherwise discontinued or materially adversely modified the terms on which
products or services of the Acquired Subsidiaries are purchased, or to the
Sellers’ Knowledge threatened to materially reduce or discontinue or materially
adversely modify the terms in connection with the purchase of such items from
the Acquired Subsidiaries.
          (b) Except as set forth on Section 4.18(b) of the Disclosure Schedule,
none of the top 10 suppliers of the Acquired Subsidiaries (as measured by
expenditures by each Acquired Subsidiary during the two most recent fiscal
years), which suppliers are set forth on Section 4.18(b) of the Disclosure
Schedule, has during the last two years materially reduced or otherwise
discontinued or materially adversely modified the terms on which such products
or services are supplied, or to the Sellers’ Knowledge threatened to materially
reduce or discontinue or materially adversely modify the terms in connection
with supplying such items to the Acquired Subsidiaries. There are no suppliers
of products or services to any Acquired Subsidiary which are material and with
respect to which practical alternative sources of supply are not generally
available to the Acquired Subsidiaries.

49



--------------------------------------------------------------------------------



 



4.19 Disclosure.
     No representation or warranty by any Seller in this Agreement or in any
exhibit, schedule, written statement, certificate or other document delivered or
to be delivered to Buyers pursuant hereto or in connection with the consummation
of the Contemplated Transactions contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading.
4.20 Brokers.
     Except with respect to Morgan Joseph & Co. Inc., no agent, broker,
investment banker or other Person acting in a similar capacity on behalf of any
Seller or under the authority of any Seller will be entitled to any fee or
commission, directly or indirectly, before or after Closing, from Buyers, or
after Closing from any Acquired Subsidiary in connection with any of the
Contemplated Transactions.
4.21 Sole Representations and Warranties.
     The Sellers shall not be deemed to have made to Buyers any representation
or warranty regarding the Acquired Subsidiaries with respect to the Contemplated
Transactions other than as expressly made in this Agreement, the Schedules
hereto and/or in any certificate delivered hereunder by or on behalf of such
Sellers.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
     The Sellers, jointly and severally, represent and warrant to Buyers that
the statements contained in this Article V are true, correct and complete as of
the date of this Agreement and will be true, correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Article V) (unless
such representation or warranty expressly relates to a specific date, in which
case, as of such date).
5.1 Organization, Authority and Enforceability, No Violations, Etc.
          (a) Baker is a corporation duly organized, validly existing and in
good standing under the Laws of the Commonwealth of Pennsylvania, and each
Seller other than Baker is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Delaware. Each Seller has the
requisite power to execute and deliver this Agreement and the other Transaction
Documents to which it is or will be a party and to perform its obligations under
each Transaction Document. The execution and delivery by each Seller of each
Transaction Document to which it is or will be a party and the performance by
each Seller of its obligations hereunder and thereunder have been or shall be
duly and validly authorized by all necessary corporate action on the part of
such Seller. Each Transaction Document to which each Seller is or will be a
party has been, or upon its execution and delivery will be, duly and validly
executed and delivered by such Seller and is, or upon the execution and delivery
of such Transaction Document will be (assuming the valid authorization,
execution and delivery of such Transaction Document by the other parties
thereto) a valid and binding obligation of such Seller,

50



--------------------------------------------------------------------------------



 



enforceable against such Seller in accordance with its terms, except to the
extent that such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws relating to creditors’ rights
generally and to general principles of equity. Baker Vessels, Inc. is a
corporation duly organized validly existing and in good standing under the Law
of the Commonwealth of Pennsylvania.
          (b) Except as set forth on Section 5.1(b) of the Disclosure Schedule,
neither the execution nor the delivery by each Seller of any Transaction
Document to which it is or will be a party, the consummation by each Seller of
the transactions contemplated hereby and thereby, nor the performance by each
Seller of its obligations hereunder or thereunder will (i) violate any of the
provisions of the Sellers’ Fundamental Documents; (ii) violate any Law or Order
applicable to any Seller, (iii) violate, result in a breach of, or constitute a
default of any provision of any material contract or agreement to which such
Seller is a party or by which the Shares may be bound, except any such
violation, breach or default which would not have a material adverse effect on
such Seller’s ability to perform its obligations under the Transaction Documents
to which such Seller is or will be a party, or (iv) result in the imposition or
creation of an Encumbrance upon or with respect to the Shares.
          (c) No consent, authorization or approval or other action by, and no
notice to or declaration, filing or registration with, any Governmental
Authority will be required to be obtained or made by the Sellers or the Acquired
Subsidiaries in connection with the due execution and delivery by Sellers of
this Agreement or the performance or consummation by the Sellers of the
Contemplated Transactions.
5.2 Ownership.
     Each Seller holds of record and owns beneficially the Shares set forth next
to its name on Appendix B, free and clear of any restrictions on transfer (other
than restrictions under federal and state securities Laws), Taxes, Encumbrances,
options, warrants, purchase rights, Contracts, commitments, equities, claims,
and demands. Except as set forth on Section 5.2 of the Disclosure Schedule, no
Seller is a party to any option, warrant, purchase right, or other Contract or
commitment that could require such Seller to sell, transfer, or otherwise
dispose of any Shares (other than this Agreement). Except as set forth on
Section 5.2 of the Disclosure Schedule, no Seller is a party to any voting
trust, proxy, or other agreement or understanding with respect to the voting of
any Shares. Upon payment in full of the Purchase Price at Closing, good, valid
and marketable title to the Shares will pass to Buyers, free and clear of all
Encumbrances and with no restrictions on the voting rights or other incidents of
record and beneficial ownership of such Shares.
5.3 Brokers.
     Except with respect to Morgan Joseph & Co., Inc., no agent, broker,
investment banker or other Person acting in a similar capacity acting on behalf
of Sellers or under the authority of Sellers is or will be entitled to any fee
or commission directly or indirectly from Buyers, Sellers or any Acquired
Subsidiary after Closing in connection with any of the Contemplated
Transactions.

51



--------------------------------------------------------------------------------



 



5.4 Legal Action.
     There are no Legal Actions pending or, to the Sellers’ Knowledge,
threatened against or affecting any Seller at law or in equity, or before or by
any Governmental Authority that would adversely affect any Seller’s performance
under this Agreement or the consummation of the Closing.
5.5 Sole Representations and Warranties.
     The Sellers shall not be deemed to have made to Buyers any representation
or warranty regarding the Sellers or with respect to the Contemplated
Transactions other than as expressly made in this Agreement, the Schedules
hereto and/or in any certificate delivered hereunder by or on behalf of such
Seller.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYERS
     Buyers, jointly and severally, represent and warrant to the Sellers that
the statements contained in this Article VI are true, correct and complete as of
the date of this Agreement and will be true, correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Article VI) (unless
such representation or warranty expressly relates to a specific date, in which
case, as of such date).
6.1 Organization, Authority and Enforceability, No Violations, Etc.
          (a) Each Buyer is a corporation duly organized, validly existing, and
in good standing under the Laws of the State of its jurisdiction of
incorporation. Each Buyer has all requisite power and authority to execute and
deliver this Agreement and each of the other Transaction Documents to which it
is or will be a party as contemplated hereby and to perform its obligations
under each such Transaction Document. The execution and delivery by each Buyer
of each of the Transaction Documents to which it is a party and the performance
by each Buyer of its obligations thereunder have been or will be duly and
validly authorized by all necessary legal action on the part of such Buyer. Each
of the Transaction Documents to which each Buyer is a party has been, or upon
its execution and delivery will be, duly and validly executed and delivered by
such Buyer and is, or upon its execution and delivery will be (assuming the
valid authorization, execution and delivery of such Transaction Document by the
other parties thereto) a valid and binding obligation of such Buyer, enforceable
against it in accordance with its terms, except to the extent that such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to creditors’ rights generally and to
general principles of equity.
          (b) Neither the execution nor delivery by each Buyer of any of the
Transaction Documents to which it is or will be a party, nor the performance by
each Buyer of its obligations hereunder or thereunder, nor compliance by each
Buyer with any of the provisions hereof or thereof will (i) violate any of the
provisions of Buyers’ Fundamental Documents; (ii) violate any Law or Order
applicable to any Buyer, or (iii) violate, result in a breach of, or constitute
a default of any provision of any material contract or agreement to which such
Buyer

52



--------------------------------------------------------------------------------



 



is a party, except any such violation, breach or default which would not have an
adverse effect on such Buyer’s ability to perform its obligations under the
Transaction Documents to which such Buyer is or will be a party.
          (c) No consent, authorization or approval or other action by, and no
notice to or declaration, filing or registration with, any Governmental
Authority or any third party will be required to be obtained or made by the
Buyers in connection with the due execution and delivery by Buyers of this
Agreement or the performance or consummation by the Buyers of the Contemplated
Transactions.
6.2 Legal Action.
     There are no Legal Actions pending or, to any Buyer’s knowledge, threatened
against or affecting any Buyer at law or in equity, or before or by any
Governmental Authority that would adversely affect any Buyer’s performance under
this Agreement or the consummation of the Closing.
6.3 Brokers.
     No agent, broker, investment banker, or other Person acting in a similar
capacity acting on behalf of Buyers or under the authority of such Person is or
will be entitled to any fee or commission directly or indirectly from any of the
Sellers prior to, or with respect to the Sellers, after the consummation of the
Contemplated Transactions, or in connection with the Contemplated Transactions.
6.4 No Distribution, Investment Intent.
     Each Buyer is acquiring the Shares hereunder for its own account, not as a
nominee or agent, for investment and not with a view to the distribution thereof
in violation of any applicable securities Law.
6.5 Resale Restrictions.
     Buyers understand that (i) the Shares have not been, and will not be,
registered or qualified under any securities Laws, by reason of their sale in a
transaction exempt from the registration or qualification requirements of such
Laws, and (ii) the Shares must be held indefinitely unless a subsequent
disposition thereof is registered or qualified under all applicable securities
Laws or is exempt from such registration or qualification.
6.6 Capitalization.
     Each Buyer has sufficient capital to perform its obligations under this
Agreement.
6.7 Sole Representations and Warranties.
     Buyers shall not be deemed to have made to the Sellers any representation
or warranty with respect to the Contemplated Transactions other than as
expressly made in this Article VI,

53



--------------------------------------------------------------------------------



 



the Schedules hereto and/or in any certificate delivered hereunder by or on
behalf of such Buyers.
ARTICLE VII
PRE-CLOSING AND POST-CLOSING COVENANTS
7.1 Pre-Closing Covenants.
          (a) Antitrust Notification; Efforts to Consummate; Consents.
          (i) Each Party acknowledges and agrees that no notification is
required to be filed by its “ultimate parent entity” under the Hart Scott Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
promulgated thereunder with the United States Federal Trade Commission or the
Antitrust Division of the Department of Justice. Each Party shall consult with
the other Parties with respect thereto prior to making any communication,
written or oral, with any antitrust jurisdiction with respect to this Agreement
or the Contemplated Transactions.
          (ii) Upon the terms and subject to the conditions of this Agreement,
each of the Parties shall use its commercially reasonable efforts to take, or
cause to be taken, all appropriate action, and to do, or cause to be done, all
things necessary, proper or advisable under applicable Laws or otherwise to
cause the fulfillment of the conditions to Closing set forth herein and to
consummate and make effective the Contemplated Transactions including, without
limitation, using its commercially reasonable efforts to obtain all permits,
consents, approvals, authorizations, qualifications and orders of Government
Authorities and parties to Contracts with the Acquired Subsidiaries as are
necessary for the consummation of the Contemplated Transactions and to fulfill
the conditions to the Closing.
          (iii) Without limiting the generality of Section 7.1(a)(ii), at the
Sellers’ sole costs and expense, Sellers shall cause the Acquired Subsidiaries
to give any notices to third parties, and shall cause the Acquired Subsidiaries
to use their commercially reasonable efforts, to obtain any third party consents
referred to in Section 4.10(b) and the items set forth in Section 4.10(b) of the
Disclosure Schedule prior to the Closing. Buyers shall have the right to approve
(which approval shall not be unreasonably withheld or delayed) the form of
consent and transmittal letter used to transmit any necessary third party
consent. Buyers shall not be obligated to give any consideration or assume any
Liability in connection with obtaining any necessary third party consent. The
Sellers shall not consent to any material modification or amendment of any term
of a Contract to obtain a required third party consent without the prior written
consent of Buyers.
          (iv) In case, at any time after the Closing Date, any further action
is necessary or desirable to carry out the purposes of this Section 7.1(a), the
proper officers and directors of each Party shall use its commercially
reasonable efforts to take all such action.
          (b) Conduct of Business.
          (i) From the date hereof until the Closing, the Sellers and the
Acquired Subsidiaries (A) shall conduct the Business in the Ordinary Course of
Business on a basis

54



--------------------------------------------------------------------------------



 



consistent with past practice, (B) shall use commercially reasonable efforts to
preserve intact the current business structure of the Business and to preserve
the relationships and goodwill of the Acquired Subsidiaries with customers,
distributors, suppliers, employees and others having business relations with the
Acquired Subsidiaries, and (C) shall use commercially reasonable efforts to keep
available the services of the key employees listed on Schedule 7.1(b) and other
employees of the Business.
          (ii) Except as otherwise expressly contemplated by this Agreement or
agreed to by Buyers in writing, from the date hereof until the Closing, the
Sellers shall cause the Acquired Subsidiaries to:
          (A) not authorize for issuance, issue and delivery any additional
shares of capital stock of any Acquired Subsidiary, or securities convertible
into or exchangeable for shares of such capital stock, or issue or grant any
right, option or other commitment for the issuance of shares of such capital
stock or of such securities, or split, combine or reclassify any shares of such
capital stock;
          (B) not amend or modify the Fundamental Documents of any Acquired
Subsidiary;
          (C) not sell, transfer or assign any interests in any Acquired
Subsidiary, or otherwise fail to maintain control of any Acquired Subsidiary
over which it has control as of the date hereof;
          (D) (i) not sell any material Assets having an aggregate book value of
greater than $100,000 other than in the Ordinary Course of Business consistent
with past practice or (ii) not enter into any Contract or agreement relating to
the Business involving the receipt or payment of more than $5,000,000 in any
twelve (12)-month period;
          (E) (i) perform in all material respects all of the obligations
relating to the Business under, and shall not default or suffer to exist any
event or condition which with notice or lapse of time or both would constitute a
default under, any Material Contract (except those being contested in good
faith) or (ii) not materially amend any Material Contract;
          (F) maintain the Current Policies;
          (G) continue to make capital expenditures in accordance with budget
previously approved with respect to the Business;
          (H) except in the Ordinary Course of Business consistent with past
practice or as may be required under the terms of any Plan or Contract, not
(i) grant any severance, retention or termination pay to, or amend any existing
severance, retention or termination arrangement with, any current or former
director, officer or employee of any Acquired Subsidiary, (ii) increase or
accelerate the payment or vesting of, benefits payable under any existing
severance, retention or termination pay policies or employment agreements,
(iii) enter into or amend any employment, consulting, deferred compensation or
other similar agreement with any Person, (iv) establish, adopt, amend or

55



--------------------------------------------------------------------------------



 



terminate, or materially increase the benefits provided under, any collective
bargaining agreement, retention agreement or Plan (except as required by
applicable Law or the Plan) or (v) materially increase the compensation, bonus
or other benefits payable to any director, officer or employee, consultant,
independent contractor of any Acquired Subsidiary;
          (I) not (i) abandon or fail to maintain any Intellectual Property
Rights, or (ii) license, assign, sell or otherwise transfer any Intellectual
Property Rights of any Acquired Subsidiary;
          (J) not settle any litigation relating to the Business;
          (K) not enter into any transaction with any Related Party.
          (L) not take any action set forth in Section 4.2(e); and
          (M) take any action, or fail to take any commercially reasonable
action within their control, the result of which any of the changes or events
listed in this Section 7.1(b) are likely to occur.
          (c) Notices of Certain Events.
          (i) Baker shall promptly notify Buyers of:
          (A) any material Legal Actions that become pending relating to the
Business or that relate to the consummation of the Contemplated Transactions; or
          (B) the damage or destruction by fire or other casualty of any
material Assets or in the event that any material Assets become the subject of
any proceeding for the taking thereof or any part thereof.
          (ii) Each Party shall promptly notify each other Party of any notice
or other communication from any Governmental Authority in connection with the
Contemplated Transactions.
          (iii) From the date hereof until the Closing, each Party shall notify
the other Parties in writing of any event, condition, fact, circumstance or
development that occurs, arises or exists after the date of this Agreement that
would cause (i) a Breach of any of the representations and warranties made by
the notifying Party in this Agreement, or (ii) a Breach of any covenant or
obligation of the notifying Party. Notwithstanding the foregoing, solely for
purposes of determining whether the conditions to Buyers’ obligation to
consummate the Closing set forth in Section 3.1 have been satisfied, no
disclosure by any Party pursuant to this Section 7.1(c)(iii) shall be deemed to
amend or supplement the Disclosure Schedule or to prevent or cure any
misrepresentation or Breach of warranty or covenant. The Parties agree that any
matter set forth in a notice delivered pursuant to this Section 7.1(c) after the
execution of this Agreement but prior to the Closing shall give rise to a claim
by the notified party under Article IX. The Parties agree that the Parties shall
use commercially reasonable efforts to not take any action, or enter into any
transaction, which would cause any of their respective representations or

56



--------------------------------------------------------------------------------



 



warranties contained in this Agreement to be untrue or result in a Breach of any
covenant made by the applicable Party in this Agreement.
          (d) No Negotiation. Until such time, if any, as this Agreement is
terminated pursuant to Article X, Sellers will not, and will cause each Acquired
Subsidiary and each of their representatives not to, directly or indirectly
solicit, initiate or encourage any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any Person (other than Buyers)
relating to any transaction involving the sale of the Business or Assets (other
than in the Ordinary Course of Business) of any Acquired Subsidiary, or any of
the capital stock of any Acquired Subsidiary, or any merger, consolidation,
business combination or similar transaction involving any Acquired Subsidiary.
          (e) Access to Information and Employees. Sellers will, and shall cause
the Acquired Subsidiaries to, continue to provide the Buyers and its
accountants, counsel, financial advisors and other representatives, reasonable
access during normal business hours to its properties, personnel, books,
Contracts, commitments and records; provided, however, that the foregoing right
of access shall not require furnishing information that, in the reasonable
opinion of Sellers’ outside counsel, would violate any Laws. Promptly following
the execution of this Agreement, and generally throughout the period preceding
Closing, Sellers will cause the Acquired Subsidiaries to provide Buyers
reasonable access during normal business hours to such employees as Buyers may
reasonably identify for the purposes of discussing eventual business integration
and Buyers’ proposed terms and conditions of their future employment with the
Acquired Subsidiaries.
          (f) Delivery of Certain Financials. Prior to Closing, Sellers shall
deliver to Buyers within 30 days after each month end, unaudited combined
financial statements of the Acquired Subsidiaries as of the end of each month.
All such financial statements shall be in form and substance comparable to the
Interim Financial Statements.
          (g) Directors’ and Officers’ Insurance. For a period of three years
following the Closing, Sellers shall provide insurance coverage for pre-closing
acts and omissions for each person who, prior to the Effective Time, served as
an officer or director of any Acquired Subsidiary and was covered by Sellers’
director and officer insurance in connection with its annual renewal of director
and officer insurance coverage.
          7.2 Post-Closing Covenants.
     The Parties agree as follows with respect to the period following the
Closing:
          (a) General. In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Article VIII or
IX below). The Sellers acknowledge and agree that from and after the Closing,
Buyers will be entitled to possession of all documents, books, records
(including Tax records),

57



--------------------------------------------------------------------------------



 



agreements, and financial data of any sort relating to the Acquired
Subsidiaries; provided, however, that during the seven (7) year period following
the Closing Date, the Sellers shall have access to and the right to copy books
and records (including Tax records) for the purposes of (i) preparing or
responding to any inquiry regarding any Tax Returns required to be filed by the
Sellers, including, without limitation any Tax Returns filed by any Acquired
Subsidiary with respect to periods prior to the Closing, or (ii) responding to
any indemnification claim against Sellers with respect to a Breach of the
representations and warranties set forth in Section 4.11.
          (b) Transition. No Seller will take any action that is designed or
intended to have the effect of discouraging any lessor, licensor, customer,
supplier, or other business associate of any Acquired Subsidiary from
maintaining the same business relationships with the Acquired Subsidiaries after
the Closing as it maintained with the Acquired Subsidiaries prior to the
Closing.
          (c) Use of Name; Name Changes. Within sixty (60) days following the
Closing, Buyers shall cease to use the name “Michael Baker”, and within one
(1) year following Closing, Buyers shall cease to use the name “Baker” in
connection with the operation of the Business and shall have taken all action
necessary in relation thereto, including without limitation, changing the name
of all Acquired Subsidiaries that contain “Baker” or “Michael Baker” therein.
          (d) No WARN Liability. Buyers shall not take any actions that could
reasonably be expected to impose any requirements or liability upon the Sellers
or the Acquired Subsidiaries under the United States Worker Adjustment and
Retraining Notification Act.
          (e) Houston Lease. If Baker is not released from its obligations under
the Parent Company Guarantee agreement dated August 25, 2005 (the “Parent
Company Guarantee”) related to the Northbelt Lease Agreement as of the Closing,
Buyers shall use their commercially reasonable efforts after the Closing to
obtain from applicable third parties such release and will indemnify Baker for
any losses in connection with the Parent Company Guarantee arising from the
conduct of the Business after the Closing.
          (f) Confidentiality; Noncompetition and Nonsolicitation.
          (i) Each of the Sellers acknowledges and agrees that in their
respective capacities as the equity owners of the Acquired Subsidiaries, Sellers
have been privy to Confidential Information regarding the Acquired Subsidiaries
and the Business. Each of the Sellers agrees that it shall not use or disclose
to others, and shall prevent their respective Affiliates, directors, officers,
employees and agents from using or disclosing to others, directly or indirectly,
any Confidential Information regarding the Acquired Subsidiaries and the
Business. “Confidential Information” means all confidential and proprietary
information of, about or created by or for the Acquired Subsidiaries or the
Business, including without limitation, (i) information regarding clients,
customers, suppliers and vendors, (ii) information relating to business plans or
prospective business of the Acquired Subsidiaries, (iii) any confidential or
proprietary records concerning the products or services provided to customers of
the Business; (iv) any information containing sensitive or non-public pricing
policies or order histories, including prices charged or discounts or specific
payment terms made available to customers or

58



--------------------------------------------------------------------------------



 



obtainable by the Acquired Subsidiaries or the Business from their respective
suppliers; (v) customer and supplier lists; (vi) financial information;
forecasts, budgets, marketing information, research and development, expansion
plans, management policies and methods of operation, (vii) information
concerning wages and salaries and other personnel information relative to
employees of the Business; (viii) technical data specifications, programs,
documentation and analyses, and (ix) any proprietary knowledge, trade secrets,
data, formulae, specifications, pricing, information, business plans (present
and future), strategies, marketing concepts and information, testing information
and all papers and other records (including computer records) containing
Confidential Information. Each Seller acknowledges and agrees that such
Confidential Information is specialized, unique in nature and of great value to
the Business and that such information gives the Business a competitive
advantage.
          (ii) As an inducement to the Buyers to enter into this Agreement and
to provide Sellers the consideration described herein, each of the Sellers
hereby covenants and agrees with the Buyers and the Acquired Subsidiaries that,
during a period of five (5) years commencing on the Closing Date, it shall not,
directly or indirectly, own, manage, operate or control, or engage, join or
participate in the ownership, management, operation or control of, or furnish
any capital or loans to, or be connected in any manner with, any Person or
business that competes in any manner whatsoever with the Business; provided,
however, that the foregoing shall not prohibit the acquisition of up to 1% of
outstanding securities in a publicly traded company for investment purposes and
further provided that nothing in this Section 7.2(f) shall restrict in any way
the ability of Baker and its Affiliates to perform engineering, construction
inspection, or construction management services and/or to act as general
contractor or in a similar capacity with respect to a project in which a third
party is providing construction services.
          (iii) For a period of five (5) years following the Closing Date, each
of the Sellers agrees that it shall not, directly or indirectly, (a) solicit the
business of any present or former customers, clients or other Persons from whom
any Acquired Subsidiary derived revenues during the two (2) year period prior to
the Closing Date for the purpose of competing with the Business, or (b) persuade
or attempt to persuade any present or future customer, distributor, client,
vendor, service provider, supplier, contractor or any other Person having
material business dealings with any Acquired Subsidiary to cease doing business
with any of the Acquired Subsidiaries (or any such former customer, distributor,
vendor, service provider, supplier, contractor or any other Person who has had
material business dealings with any Acquired Subsidiary during the two (2) year
period prior to Closing), or (c) otherwise intentionally disrupt, damage, impair
or interfere in any manner with the Business or any Acquired Subsidiary, or
(d) induce any person who is or has been an employee, consultant, or independent
contractor of any Acquired Subsidiary as of the Closing Date or during the two
(2) year period preceding the Closing Date to terminate his or her relationship
with the Acquired Subsidiary or offer any such person employment.
          (iv) Each of the parties making the covenants in this Section 7.2(f)
acknowledges and recognizes that (a) the businesses and markets of the Acquired
Subsidiaries are conducted throughout the world, (b) Buyers are investing
substantial sums of money to acquire the Shares from the Sellers, (c) Buyers
would not be doing so but for the covenants contained in this Agreement, and
(d) such covenants are necessary in order to protect and

59



--------------------------------------------------------------------------------



 



maintain the proprietary interests and other legitimate business interests of
the Acquired Subsidiaries, the Business, and the prospective business of the
Acquired Subsidiaries and (e) such covenants are reasonable in light of the
foregoing. Each of the Sellers further acknowledges and agrees that the
geographic scope and duration of the foregoing covenants not to compete and
non-solicitation covenants are reasonable.
          (v) If any Governmental Authority determines that any of the covenants
or other provisions contained in this Section 7.2(f), or any part hereof, is
invalid or unenforceable, the remainder of such covenants and this Agreement
shall not thereby be affected and shall be given full effect without regard to
the invalid portions. If any Governmental Authority determines that any of the
covenants contained in this Section 7.2(f), or any part hereof, are
unenforceable because of the duration of such provision or the Persons,
products, services or area covered thereby or for any other reason, such
Governmental Authority shall have the power and the Parties intend and desire
that such Governmental Authority, and in connection with the purchase of the
Shares, the Buyers are relying on such Governmental Authority to, exercise such
power to reduce the duration or coverage of such provision to the minimum extent
necessary to render such provision enforceable, and in its reduced form, such
provision shall then be deemed enforceable and shall be enforced.
          (vi) Each party intends to and does hereby confer jurisdiction to
enforce the covenants and other provisions contained in this Section 7.2(f),
upon the courts and Governmental Authorities of any jurisdiction within the
geographic scope of such covenants or other provisions. If the courts of any one
or more of such jurisdictions holds such covenants or other provisions wholly
unenforceable by reason of the breadth of such scope or otherwise, it is the
intention of each Party that such determination not bar or in any way adversely
affect the rights of the Buyers to relief in the courts of any other
jurisdiction within the geographic scope of such covenants or other provisions,
as to breaches of such covenants or other provisions in any such other
jurisdiction, such covenants or other provisions as they relate to each
jurisdiction and geographic location being, for this purpose, severable into
diverse and independent covenants and other provisions.
          (vii) Each of the Sellers hereby agrees that its violation or
attempted or threatened violation of the covenants or other provisions contained
in this Section 7.2(f), or any part thereof, will cause irreparable injury to
the Business and the Buyers for which money damages would be inadequate, and
that the Business and the Buyers shall be entitled, in addition to any other
rights or remedies that may be available to them at law or in equity, to an
injunction enjoining and restraining the Sellers, from violating or attempting
or threatening to violate any provision of this Section 7.2(f). The duration of
the covenants and other provisions contained in this Section 7.2(f) shall be
extended as to each applicable Person by a period equal to the duration of any
breach or violation thereof by such Person.
          (g) Seller Release. As of immediately after the Closing and effective
upon payment by the Buyers of the Purchase Price to which such Seller is
entitled at Closing, each Seller, to the fullest extent permitted by applicable
Law, hereby releases and forever discharges the Acquired Subsidiaries, Buyers,
their subsidiaries and Affiliates, and their respective successors and assigns
(individually, a “Releasee” and collectively, “Releasees”) from any and all
losses, costs, expenses, Liabilities, damages, claims, demands, proceedings,
causes of action,

60



--------------------------------------------------------------------------------



 



orders, judgments, obligations, Contracts, agreements, debts and liabilities
whatsoever, whether known or unknown, suspected or unsuspected, both at law and
in equity (“Claims”), which such Seller now has, has ever had or may hereafter
have against the respective Releasees to the extent arising as a result of such
Seller’s equity ownership or investment in the Acquired Subsidiaries on and
prior to the Closing Date, or as a result of any matter required to be disclosed
in the Disclosure Schedule and not so disclosed (collectively, the “Released
Matters”). For the avoidance of doubt, in no event shall the foregoing release
and discharge extend to, and in no event shall the Released Matters include,
(a) any Claims or rights of such Seller under any Contract, agreement or
arrangement disclosed in the Disclosure Schedule, or (b) any Claims or rights of
any Seller that relates to any obligation of the Buyers or post-Closing
obligation of the Business under this Agreement.
          (h) Sellers’ Website. On and after Closing, the Sellers shall cause
those parts of their website accessible at URL http://www.bakerenergy.com as it
relates to the Acquired Subsidiaries or the Business to automatically redirect
visitors to http://www.woodgroup.com or such other URL as Buyers may require
(such re-direction to remain in place until Buyers otherwise direct or, if
earlier, a period of 6 month after Closing).
          (i) Claims Under Insurance Policies. As reasonably requested by either
Party after the Closing, each Party shall, and shall cause its respective
Affiliates to, cooperate with the other parties in respect of any Claims made
under the insurance policies based upon actions, inactions and events occurring
prior to the Closing Date. The Sellers agree not to, and shall not permit their
Affiliates to, limit, modify or otherwise compromise the Buyers’ ability to make
claims under any such insurance policies.
          (j) Insured Claims Adjustment. To the extent that the Insurance
Reserve exceeds the aggregate amount of any and all payments made by the
Acquired Subsidiaries or their successors and assigns during the period
beginning at the Effective Time and ending on the seventh (7th) anniversary of
the Closing Date that arise from or relate to any Insured Claim (including any
insurance deductibles and reasonable expenses related thereto), Buyers shall pay
to the Sellers an amount equal to such excess within thirty (30) days following
the seventh (7th) anniversary of the Closing Date.
          (k) Storm Cat Receivables. Buyers hereby acknowledge that while no
value will be assigned to the Storm Cat Receivables under Section 2.4(b), the
Storm Cat Receivables and all rights and obligations associated therewith shall
be transferred to, or retained by, Baker/MO Services, Inc. as part of the sale
of the stock of Baker/MO Services, Inc. In the event Baker/MO Services, Inc.
collects any amount of the Storm Cat Receivables, whether in the form of a cash
payment made in respect of such receivables or in the form of other value
received by Baker/MO Services, Inc. in respect of such receivables pursuant to
any action or proceeding taken or made in connection therewith, including
bankruptcy, reorganization, enforcement of lien rights, or the exchange of
anything of value created prior to the Closing (a “Collected Amount”), Buyers
shall cause Baker/MO Services, Inc. to pay to Michael Baker Jr., Inc. in cash an
amount equal to 50% of the net after Tax value of such Collected Amount;
provided, however, that in the event any equity interests are received by Buyers
in respect of such receivables, Buyers shall transfer and assign to Michael
Baker Jr., Inc. 50% of such equity interests or if a direct assignment is
impractical, then Buyers will transfer and assign to Michael Baker Jr., Inc. an

61



--------------------------------------------------------------------------------



 



undivided 50% interest in such equity interests. Neither Buyers nor their
affiliates shall take any action inconsistent with the collection of the Storm
Cat Receivables. Buyers’ obligations under this Section 7.2(k) shall survive
indefinitely.
     (l) SIEX Registration. Sellers shall cooperate with Buyers and will take
such further action (including the execution and delivery of such further
instruments and documents) as the Buyers reasonably may request to register
Baker Energy de Venezuela, C.A. under the Superintendencia de Inversiones
Extranjeras.
     (m) Payments Submitted to Incorrect Payee. If any Party receives a payment
from a third party which belongs to another Party hereto, the Party who receives
the payment agrees to hold in trust and promptly remit such payment to the Party
entitled thereto. If either Party receives a payment from a customer that cannot
be identified to a specific invoice or obligation, the recipient shall, if
reasonable under the circumstances, inquire of the customer as to the intended
application thereof and, lacking a response, the payment shall be applied to the
oldest outstanding undisputed invoice relating to the payor.
     (n) Existing Bonds and Bank Debt. Buyers shall use their commercially
reasonable efforts to put into place, as promptly as practicable and at Buyers’
sole expense, new bonds (“Replacement Bonds”) to replace the Existing Bonds.
Sellers agree to cause each of the Existing Bonds to remain outstanding from and
after the Closing until the earlier to occur of (i) the date upon which the
Replacement Bonds have been put into place in accordance with the preceding
sentence or (ii) the date which is ninety (90) days following the Closing Date.
Upon the expiration of such ninety (90) day period or the earlier termination of
Sellers obligation to maintain in place the Existing Bonds, Sellers shall be
under no further obligation to maintain in place the Existing Bonds. In the
event of any call on Existing Bonds which arises from or relates to events or
circumstances occurring following the Closing, Buyers shall indemnify Sellers
for the full amount of Damages incurred by Sellers or their affiliates in
connection with such call on the Existing Bonds. Sellers shall use their best
efforts to cause the Acquired Subsidiaries to be released from all of the
Acquired Subsidiaries’ obligations and liabilities with respect to any bank
indebtedness in which any of the Sellers is a debtor and Sellers shall indemnify
and hold the Buyers and Acquired Subsidiaries harmless from and against any
liabilities or obligations related to such indebtedness.
     (o) Buyers’ Obligation to Pursue Collection. From and after the Closing,
Buyers shall cause the Acquired Subsidiaries to use commercially reasonable
efforts to pursue the collection of all Accounts Receivable and Unbilled
Accounts Receivable in the Ordinary Course of Business.
     (p) Workers Compensation Payment. In the event Baker or one of its
Affiliates pays any amount pursuant to a workers compensation policy held in the
name of Baker or any of its Affiliates which payment relates to an employee or
former employee of an Acquired Subsidiary or an Affiliate thereof, then Buyers
shall promptly, but in any event within five (5) days of receipt of each such
notice, pay to Baker by wire transfer of immediately available funds the full
amount of such payment. The parties agree that the intent of the foregoing is
for Baker and its Affiliates to be reimbursed in full within the prescribed time
period for all workers compensation related payments made in respect of
employees or former employees of an Acquired Subsidiary

62



--------------------------------------------------------------------------------



 



or Affiliates thereof following the Closing to the extent of any Insurance
Reserve (reduced from time-to-time by claims against the Insurance Reserve).
ARTICLE VIII
TAX MATTERS
     The following provisions shall govern the allocation of responsibility as
between Buyers and Sellers for certain Tax matters following the Closing Date:
8.1 Tax Indemnification.
     Each Seller shall jointly and severally indemnify the Acquired
Subsidiaries, Buyers, and each Buyer Affiliate and hold them harmless from and
against any loss, claim, liability, expense, or other damage attributable to
(i) all Taxes (or the non-payment thereof) of the Acquired Subsidiaries for all
taxable periods ending on or before the Closing Date and the portion through the
end of the Closing Date for any taxable period that includes (but does not end
on) the Closing Date (‘‘Pre-Closing Tax Period’’), (ii) all Taxes of any member
of an affiliated, consolidated, combined or unitary group of which any Acquired
Subsidiary (or any predecessor of any of the foregoing) is or was a member on or
prior to the Closing Date, including pursuant to Treasury
Regulation Section 1.1502-6 or any analogous or similar state, local, or
non-U.S. law or regulation, and (iii) any and all Taxes of any person (other
than the Acquired Subsidiaries) imposed on an Acquired Subsidiary as a
transferee or successor, by Contract or pursuant to any Law, rule, or
regulation, which Taxes relate to an event or transaction occurring before the
Closing, but only to the extent that the aggregate amount of loss, claim,
liability, expense, or other damage attributable to Taxes in items (i), (ii) and
(iii) exceeds the aggregate reserves for Tax Liability (rather than any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income). Notwithstanding anything in this Agreement to the contrary, it is
understood and agreed that the indemnity obligation contained in this
Section 8.1 is not subject to any of the limitations, restrictions or other
qualifications contained in Article IX other than the survival limitation
contained in Section 9.1(ii); accordingly, the indemnity obligation contained in
this Section 8.1 is not subject to the Threshold, the Basket or the Cap.
8.2 Straddle Period.
     In the case of any taxable period that includes (but does not end on) the
Closing Date (a “Straddle Period”), the amount of any Taxes based on or measured
by income or receipts of the Acquired Subsidiaries for the Pre-Closing Tax
Period shall be determined based on an interim closing of the books as of the
close of business on the Closing Date (and for such purpose, the taxable period
of any partnership or other pass-through entity in which the Acquired
Subsidiaries holds a beneficial interest shall be deemed to terminate at such
time) and the amount of other Taxes of the Acquired Subsidiaries for a Straddle
Period that relates to the Pre-Closing Tax Period shall be deemed to be the
amount of such Tax for the entire taxable period multiplied by a fraction the
numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period.

63



--------------------------------------------------------------------------------



 



8.3 Responsibility for Filing Tax Returns.
          (a) Consolidated Group. With respect to those Acquired Subsidiaries
that are part of Baker’s consolidated return, Baker shall include the income of
those Acquired Subsidiaries (including any deferred items triggered into income
by Treasury Regulation Section 1.1502-13 and any excess loss account taken into
income under Treasury Regulation Section 1.1502-19) on Baker’s consolidated
federal income Tax Returns for all periods through the close of business on the
Closing Date and pay any federal income Taxes attributable to such income. For
all taxable periods ending on or before the Closing Date, Baker shall cause such
Acquired Subsidiaries to join in Baker’s consolidated federal income tax return
and, in jurisdictions requiring separate reporting from Baker, to file separate
company foreign, state and local income Tax Returns or such other foreign, state
and local Tax Returns as shall be legally required. All such Tax Returns shall
be prepared and filed in a manner consistent with prior practice, except as
required by a change in applicable Law. Buyers shall have the right to review
and comment on any such Tax Returns prepared by Baker, provided, however, that
Buyers shall have no right to review a return that includes an entity other than
the Acquired Subsidiaries. Buyers shall cause the Acquired Subsidiaries to
furnish information to Baker as reasonably requested by Baker to allow Baker to
satisfy its obligations under this section in accordance with past custom and
practice. The Acquired Subsidiaries and Buyers shall consult and cooperate with
Baker as to any elections to be made on returns of the Acquired Subsidiaries for
periods ending on or before the Closing Date. “Foreign” for purposes of this
Section 8.3 shall include any jurisdiction, including the United States or any
foreign country.
     (b) Periods After the Closing Date. Buyers shall cause the Acquired
Subsidiaries to file income Tax Returns and other Tax Returns, or shall include
the Acquired Subsidiaries in its combined or consolidated income Tax Returns or
other Tax Returns, for all periods (including Straddle Periods) other than
periods ending on or before the Closing Date and shall file or cause to be filed
all foreign, state or local Tax Returns as shall be legally required for such
periods ending after the Closing Date.
     (c) Nigeria. Notwithstanding Sections 8.3(a) and (b), in the case of
Overseas Technical Services Nigeria, Ltd., Baker O&M International, Ltd., and
Overseas Technical Services International, Ltd. whose fiscal years end on
September 30, 2009, Buyer shall cause each of Overseas Technical Services
Nigeria, Ltd., Baker O&M International, Ltd., and Overseas Technical Services
International, Ltd. to file the income Tax Return and any other Tax Returns as
shall be legally required for the period ending September 30, 2009. Buyers shall
consult and cooperate with Baker as to any elections to be made on such returns.
     (d) Forms 5471. Baker shall file Forms 5471 for the Acquired Subsidiaries
who are part of Baker’s consolidated federal tax return for 2009. Such Forms
5471 will include financial information for the twelve month period ending
December 31, 2009. Buyers shall cause the Acquired Subsidiaries to furnish
information to Baker as reasonably requested by Baker to allow Baker to satisfy
its obligations under this section in accordance with past custom and practice.

64



--------------------------------------------------------------------------------



 



8.4 Cooperation on Tax Matters.
          (a) Buyers, the Acquired Subsidiaries, and Sellers shall cooperate
fully, as and to the extent reasonably requested by the other Party, in
connection with the filing of Tax Returns pursuant to Section 8.3 and any audit,
litigation or other proceeding with respect to Taxes. Such cooperation shall
include the retention and (upon the other Party’s request) the provision of
records and information that are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The Acquired Subsidiaries and Sellers agree to
retain all books and records with respect to Tax matters pertinent to the
Acquired Subsidiaries relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Buyers or Sellers, any extensions thereof) of the respective
taxable periods, and to abide by all record retention agreements entered into
with any taxing authority.
          (b) Buyers and Sellers further agree, upon reasonable request by any
Party, to obtain any certificate or other document from any Governmental
Authority or any other Person as may be reasonably necessary to mitigate, reduce
or eliminate any Tax that could be imposed (including, but not limited to, with
respect to the Contemplated Transactions contemplated hereby).
          (c) Buyers and Sellers further agree, upon request, to provide the
other Party with all information that either Party may be required to report
pursuant to Code Section 6043, or Code Section 6043A, or Treasury Regulations
promulgated thereunder.
8.5 Tax-Sharing Agreements.
     All tax-sharing agreements or similar agreements with respect to or
involving the Acquired Subsidiaries shall be terminated as of the Closing Date
and, after the Closing Date, the Acquired Subsidiaries shall not be bound
thereby or have any liability thereunder and Michael Baker Corporation shall
indemnify and hold the Acquired Subsidiaries harmless from and against any
liability arising thereunder.
8.6 Certain Taxes and Fees.
     All transfer, documentary, sales, use, stamp, registration and other such
Taxes, and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) incurred in connection with consummation
of the Contemplated Transactions shall be paid by Buyers when due, and Buyers
will, at their own expense, file all necessary Tax Returns and other
documentation with respect to all such Taxes, fees and charges, and, if required
by applicable Law, Sellers will join in the execution of any such Tax Returns
and other documentation. Each Party shall use commercially reasonable efforts to
avail itself of any available exemptions from any such Taxes and fees and to
cooperate with the other Parties in providing any information and documentation
that may be necessary to obtain such exemptions.

65



--------------------------------------------------------------------------------



 



8.7 Audits.
     Baker shall inform Buyers of the existence and progress of any audit of
Baker’s consolidated federal income Tax Returns to the extent that such returns
relate to any Acquired Subsidiary. Baker shall not settle any such audit in a
manner that would adversely affect the Acquired Subsidiary after the Closing
Date without the prior written consent of Buyers, which consent shall not be
unreasonably withheld.
8.8 Carrybacks.
     Buyers shall elect to forego the carryback of a loss, credit or tax
attribute of any of the Acquired Subsidiaries from any period ending after the
Closing Date to the Baker consolidated Tax Return, to the extent possible. If
such an election is not available, Baker shall immediately pay to Buyers 100%
any Tax refund (or reduction in Tax liability) resulting from a carryback of a
post-acquisition Tax attribute of any of the Acquired Subsidiaries into the
Baker consolidated Tax Return, when such refund (or reduction) is realized by
Baker’s group. At Buyers’ request, if an election to forego a carryback is not
available, Baker will cooperate with the Acquired Subsidiaries in obtaining such
refund (or reduction), including through the filing of amended Tax Returns or
refund claims. Buyers agree to indemnify Baker for any Taxes resulting from the
disallowance of such post-acquisition Tax attribute on audit or otherwise to the
extent of any payment made by Baker to the Acquired Subsidiaries with respect to
such attribute.
8.9 Retention of Carryovers.
     Baker shall not elect to retain any net operating loss carryovers, capital
loss carryovers or any other Tax attribute of the Acquired Subsidiaries.
8.10 Section 338(g) Election.
     Buyer shall not make a Section 338(g) election with respect to the Acquired
Subsidiaries.
ARTICLE IX
INDEMNIFICATION
          9.1 Survival.
     All of the representations and warranties contained in this Agreement shall
survive the Closing, and shall continue in full force and effect thereafter
until, and expire on the second anniversary of the Closing Date, except for:
          (i) the representations and warranties of Sellers regarding the
Acquired Subsidiaries set forth in Sections 4.1(a), 4.1(c), 4.13(c) and 4.20;
the representations and warranties of Sellers set forth in Sections 5.1(a), 5.2,
and 5.3; the representations of Buyers set forth in Sections 6.1(a) and 6.3; and
the indemnification obligations of Sellers’ or Buyers’, as applicable, with
respect thereto, shall survive indefinitely; and
          (ii) the representations and warranties in Sections 4.8, 4.12, and
4.14 and the indemnity obligation in Sections 8.1 and 8.5 shall terminate and
expire on the 90th day after the

66



--------------------------------------------------------------------------------



 



date upon which the Liability to which any claim based upon, arising out of or
otherwise in respect of any breach of any such representation or warranty or
indemnity obligation may relate is barred by all applicable statutes of
limitations (including all periods of extension, whether automatic or
permissive).
     Notwithstanding anything in this Section 9.1 to the contrary, the foregoing
limitations shall not apply in the event of any Breach of a representation or
warranty by a Party that constitutes fraud or intentional misrepresentation.
Notwithstanding any provision in this Agreement to the contrary, all covenants
and other agreements contained in this Agreement shall survive the Closing
without limitation by time, and Buyers shall be entitled to indemnification
hereunder pursuant to Section 9.2 and the Sellers shall be entitled to
indemnification hereunder pursuant to Section 9.3 until the relevant covenant,
agreement or obligation is performed in accordance with the terms thereof.
          9.2 General Indemnification of Buyers.
     Subject to the limitations contained in this Article IX, from and after the
Closing, the Sellers, jointly and severally, agree to indemnify, defend and hold
harmless Buyers, the Acquired Subsidiaries and their respective officers,
directors, employees, Affiliates, successors and assigns (each, a “Buyer
Indemnified Party” and together, the “Buyer Indemnified Parties”) from and
against, and will pay to the Buyer Indemnified Parties the amount of, any
Damages arising, directly or indirectly, from or in connection with: (i) any
Breach of any representation or warranty made by Sellers concerning the Acquired
Subsidiaries in Article IV of this Agreement; (ii) any Breach of any
representation or warranty made by Sellers in Article V of this Agreement;
(iii) any Breach by any Seller or any Acquired Subsidiary of any of their
respective covenants, agreements or obligations under this Agreement; (iv) the
Retained Liabilities; (v) any Insured Claims, but only to the extent that the
aggregate amount of such Damages exceed the Insurance Reserve (for clarification
purposes, Damages for purposes of this Section 9.2(v) shall include the payment
of any insurance deductibles paid in connection with such claims); (vi) any
Damages resulting to Buyers or any Acquired Subsidiaries as a result of any of
the Buyers failing to have in its possession any of the original Fundamental
Documents which were not delivered to Buyers by Sellers at or after the Closing
(vii) any Damages resulting to Buyer or any Acquired Subsidiary as a result of
Buyer or an Acquired Subsidiary not receiving an executed Share Register
Instrument which is required in order to effectively and legally execute and
deliver such Share Register Instrument.
          9.3 Indemnification of Sellers.
     Subject to the limitations contained in this Article IX, from and after the
Closing, the Buyers, jointly and severally, agree to indemnify, defend and hold
harmless the Sellers and their respective officers, directors, employees,
Affiliates, successors and assigns (each, a “Seller Indemnified Party” and
together, the “Seller Indemnified Parties”) from and against, and will pay to
the Seller Indemnified Parties the amount of, any Damages arising, directly or
indirectly, from or in connection with: (i) any Breach of any representation or
warranty made by Buyers in Article VI of this Agreement; (ii) any Breach by any
Buyer of any of their respective covenants, agreements or obligations under this
Agreement; (iii) any Damages incurred by a Seller Indemnified Party under the
Parent Company Guarantee, except to the extent that such Damages

67



--------------------------------------------------------------------------------



 



arise from events occurring prior to the Effective Time or are otherwise caused
by the Sellers’ actions, including the Sellers’ occupancy of a portion of the
premises subject to the Northbelt Lease Agreement; (iv) any Damages incurred by
a Seller Indemnified Party with respect to the Existing Bonds as a result of
action or inaction occurring from or after the Effective Time; (v) any Damages
incurred by a Seller Indemnified Party with respect to the matter set forth on
Section 4.12(a) of the Disclosure Schedule and defined thereon as the “Buyer
Special Indemnity Matter”, and (vi) any Damages incurred by the Seller
Indemnified Parties as a result of Buyers’ or its Affiliates’ obligation to
reimburse any of the Seller Indemnified Parties for any worker’s compensation
claims included within the Insurance Reserve.
          9.4 Special Indemnification Provisions.
     Notwithstanding any other provision in this Agreement to the contrary, from
and after the Closing, Sellers, jointly and severally, agree to indemnify,
defend and hold harmless each Buyer Indemnified Party from and against, and will
pay to the Buyer Indemnified Parties the amount of, any Damages (including but
not limited to any and all punitive damages and civil and criminal penalties)
arising, directly or indirectly, from or in connection with:
          (a) any Breach of the representations and warranties contained in
Section 4.13(c) or any actual or alleged violation of the FCPA or any other
anti-corruption Law by any Acquired Subsidiary (or by any director, officer,
employee, agent or representative of an Acquired Subsidiary, or any
representative or agent of any of the foregoing, in his or her capacity as such)
on or before the Closing Date (collectively, the “FCPA Violations”);
          (b) any claim for indemnification in respect of any act, event or
occurrence, in each case occurring prior to the Closing, that would have been
covered by an indemnification provision contained or referred to in any Contract
entered into by any Acquired Subsidiary prior to Closing but for the operation
of any Anti-Indemnity Law, but only to the extent that a claim exceeds the
$1,000,000 self insured retention per claim, as reserves for claims for amounts
below this retention are subject to indemnification pursuant to Section 9.2(v);
and
          (c) any claim for breach of contract in respect of any failure or
alleged failure by any of the Acquired Subsidiaries to provide insurance
coverage in accordance with its obligations under any Contract entered into by
any Acquired Subsidiary prior to Closing (whether or not such obligations to
provide insurance coverage are rendered void or unenforceable by virtue of any
Anti-Indemnity Law) (these claims along with the claims described in subsection
(b) above are collectively referred to herein as the “Anti-Indemnity Claims”).
          9.5 Time Limitations.
          (a) Except as otherwise provided in Section 9.5(b) and Section 9.5(c),
Sellers will have no liability (for indemnification or otherwise) with respect
to a Breach of any representation or warranty unless a Buyer Indemnified Party
delivers a Claim Notice (as defined in Section 9.7 below) to Sellers within the
applicable survival period as set forth in Section 9.1.

68



--------------------------------------------------------------------------------



 



          (b) Sellers will have no liability (for indemnification or otherwise)
with respect to any Insured Claim unless a Buyer Indemnified Party delivers a
Claim Notice to Sellers prior to the seventh (7th) anniversary of the Closing
Date.
          (c) Sellers will have no liability (for indemnification or otherwise)
with respect to any Anti-Indemnity Claims unless a Buyer Indemnified Party
delivers a Claim Notice to Sellers prior to the 90th day after the date upon
which such claim is barred by all applicable statutes of limitations (including
all periods of extension, whether automatic or permissive).
          (d) Sellers’ obligation to indemnify the Buyers with respect to FCPA
Violations shall survive indefinitely.
          (e) Buyers will have no liability (for indemnification or otherwise)
with respect to a Breach of any representation or warranty unless a Seller
Indemnified Party delivers a Claim Notice to Buyers within the applicable
survival period as set forth in Section 9.1.
          (f) Buyers obligation sunder Section 7.2(k) shall survive
indefinitely.
          9.6 Limitations on Amount.
          (a) Sellers will have no liability for any indemnification obligation
under Section 9.2 of this Agreement until the Damages with respect to each such
matters suffered or incurred by the Buyer Indemnified Parties and for which the
Buyer Indemnified Parties are entitled to indemnification thereof under
Sections 9.2(i) and (ii) exceeds $10,000 for each claim (the “Threshold”), after
which, subject to Sections 9.6(b) and 9.6(c), the Sellers shall be obligated to
pay in full all such amounts for such indemnification (including those amounts
not exceeding the Threshold).
          (b) Sellers will have no liability for any indemnification obligation
under Section 9.2 of this Agreement until the total of all Damages with respect
to such matters suffered or incurred by the Buyer Indemnified Parties and for
which the Buyer Indemnified Parties are entitled to indemnification thereof
under Sections 9.2(i) and (ii) exceeds $450,000 in the aggregate (the “Basket”),
after which the Sellers shall be obligated to pay in full all such amounts for
such indemnification (including those amounts not exceeding the Basket),
provided, however, that the Basket shall not apply to any claim based on fraud
or intentional misrepresentation, any claim for indemnification relating to FCPA
Violations, Anti-Indemnity Claims or Insured Claims, or for a Breach of a
Fundamental Representation (collectively, the “Excluded Claims”), although all
Damages with respect to such Excluded Claims shall be included in determining
whether the Basket has been met. For purposes of this Article IX, the term
“Fundamental Representation” means all representations and warranties contained
in Sections 4.1(a), 4.1(c), 4.20 and 5.1(a), 5.2, and 5.3.
          (c) Other than indemnification in connection with any Excluded Claim,
the maximum amount of Sellers’ liability for any indemnification obligation
under Sections 9.2(i) and (ii) of this Agreement shall not exceed in the
aggregate an amount equal to $11,700,000 (the “Cap”). No amounts paid by Sellers
for Excluded Claims shall be included in determining whether the Cap has been
met.

69



--------------------------------------------------------------------------------



 



          (d) Buyers will have no liability for any indemnification obligation
under Section 9.3(i) of this Agreement until the total of all Damages with
respect to such matters exceeds the Basket, after which the Buyers shall be
obligated to pay in full all such amounts for such indemnification (including
those amounts not exceeding the Basket). The maximum amount of Buyers’ liability
for any indemnification obligation under Sections 9.3(i) of this Agreement shall
not exceed in the aggregate an amount equal to the Cap.
          9.7 Procedures for Making Claims.
     The Party making a claim under this Article IX is referred to as the
“Indemnified Party” and the Party against whom such claims are asserted under
this Article IX is referred to as the “Indemnifying Party.” All claims by any
Indemnified Party under this Article IX shall be asserted and resolved as
follows:
          (a) Notice of Asserted Liability. Within 5 Business Days after receipt
by the Indemnified Party of notice of the commencement of any action or
proceeding, the assertion of any claim by a third party, the imposition of any
penalty or assessment or a claim not involving a third party for which the
Indemnified Party seeks to be indemnified that may result in Damages (each, an
“Asserted Liability”), the Indemnified Party shall give written notice of such
Asserted Liability (the “Claims Notice”) to the Indemnifying Party. The failure
to give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party is materially and irreparably prejudiced by reason of such
failure. To the extent then known by the Indemnified Party, the Claims Notice
shall describe the Asserted Liability in reasonable detail, including (i) the
representation, warranty, covenant or agreement that is alleged to have been
Breached, (ii) the basis for such allegation, including the provision of
supporting documentation, and (iii) if known, the aggregate amount of the
Damages for which a claim is being made under this Article IX. The Indemnified
Party will consult with the Indemnifying Party with respect to any possible
mitigation, action or defense to the matter giving rise to any claim or
potential claim against the Indemnifying Party, or any possible right of
recovery against a third party in respect of such matter.
          (b) Non-Third Party Claims. If the Claims Notice from the Indemnified
Party pertains to an Asserted Liability other than a claim or demand from a
third party, then the Indemnifying Party shall have 20 Business Days following
receipt of the Claims Notice to make such investigation, at the expense of the
Indemnifying Party, of the basis of the claim and the amount of the Asserted
Liability, as the Indemnifying Party deems necessary or desirable. For the
purposes of such investigation, the Indemnified Party will make available to the
Indemnifying Party the information relied upon by the Indemnified Party to
substantiate the Asserted Liability and such other information in its possession
that the Indemnifying Party may reasonably request for purposes of such
investigation. If the Indemnified Party and the Indemnifying Party agree at or
prior to the expiration of said 20 Business Day period (or any mutually agreed
upon extension thereof) on the validity and amount of such Asserted Liability,
the Indemnifying Party shall promptly pay to the Indemnified Party the full
amount of the claim by wire transfer of immediately available funds to an
account designated by the Indemnified Party. If the Indemnified Party and the
Indemnifying Party do not agree at or prior to the expiration of said 20
Business Day period (as such period may be extended by mutual

70



--------------------------------------------------------------------------------



 



agreement) on the validity and amount of such Asserted Liability, then each of
the Indemnified Party or the Indemnifying Party may pursue the remedies
available to them under this Agreement.
          (c) Opportunity to Defend Third Party Claims.
          (i) If the Claims Notice pertains to an Asserted Liability that
relates to a claim or demand from a third party (a “Third Party Claim”), the
Indemnifying Party may elect to compromise or defend, at its own expense and by
its own counsel, such Asserted Liability so long as (A) the Indemnifying Party
shall acknowledge in writing its obligation to indemnify the Indemnified Party
for any and all Damages relating thereto (subject to the limitations set forth
in this Agreement), (B) the claim or demand does not seek to impose on the
Indemnified Party any injunctive or other non-monetary relief, (C) the Third
Party Claim does not involve any customer of the Indemnified Party from which
such Indemnified Party receives five percent (5%) or more of its revenues, or
any officer or key employee of the Indemnified Party, and (D) it is reasonably
expected that the indemnification payments to be made by the Indemnifying Party
in respect of such Third Party Claim, giving effect to the application of the
Cap and the Basket, will be at least equal to the Damages suffered by the
Indemnified Party as a result of such Third Party Claim.
          (ii) If the Indemnifying Party elects to compromise or defend such
Asserted Liability, it shall promptly notify the Indemnified Party in writing of
its intent to do so (but in no event later than within ten (10) Business Days of
the date of the notice of the claim concerning the commencement or assertion of
any such Third Party Claim), and the Indemnified Party, at the expense of the
Indemnifying Party, shall cooperate in the compromise of, or defense against,
such Asserted Liability. If the Indemnifying Party elects to defend against such
Third Party Claim or Asserted Liability, the following shall apply: (A) the
Indemnified Party shall make available to the Indemnifying Party any personnel,
books, records or other documents within its control that are necessary or
appropriate for such defense, (B) the Indemnifying Party will defend the
Indemnified Party against the matter with counsel compensated by and chosen by
the Indemnifying Party, subject to the Indemnified Party’s reasonable prior
approval of such counsel; (C) the Indemnified Party may retain separate
co-counsel at the sole cost and expense of Indemnified Party, provided, however,
that if in the reasonable opinion of the Indemnified Party, (i) there are legal
defenses available to an Indemnified Party that are different from or additional
to those available to the Indemnifying Party or (ii) there exists a conflict of
interest between the Indemnifying Party and the Indemnified Party that cannot be
waived, the Indemnifying Party shall be liable for the reasonable legal fees and
expenses of one separate counsel to all of the applicable Indemnified Parties
(in addition to one local counsel in each jurisdiction that may be necessary or
appropriate); (D) the Indemnifying Party will not consent to the entry of any
judgment with respect to the matter, or enter into any settlement, without the
written consent of the Indemnified Party, which consent will not be unreasonably
withheld, delayed or conditioned, (E) in assuming the defense of any Third Party
Claim, the Indemnifying Party must expressly waive the right to contest whether
any or all of such claim is indemnifiable hereunder.
          (iii) If the Indemnifying Party is precluded from compromising or
defending an Asserted Liability under Section 9.7(c)(i), elects not to
compromise or defend such Asserted Liability, fails to notify the Indemnified
Party in writing of its election within the time period provided in this
Agreement, or otherwise abandons the defense of such Asserted Liability, the

71



--------------------------------------------------------------------------------



 



Indemnified Party (i) shall pursue in good faith the defense of such Asserted
Liability and (ii) may pay, compromise or defend such Asserted Liability and
seek indemnification for any and all Damages based upon, arising from or
relating to such Asserted Liability pursuant to this Article IX. Notwithstanding
the foregoing, neither the Indemnifying Party nor the Indemnified Party shall
settle or compromise any Asserted Liability without the prior written consent of
the other (which consent shall not be unreasonably withheld, conditioned or
delayed).
          9.8 Other Matters Relating to Indemnification.
          (a) Damages Paid Net of Other Recoveries.
          (i) Indemnification under this Article IX shall be limited to the
amount of any Damages that remains after deducting therefrom (and the cumulative
amount of all Damages for purposes of determining the Basket shall be reduced by
the amount of) any insurance proceeds or any indemnity, contribution or other
similar payment actually recovered (net of out-of-pocket costs incurred in
connection with such recovery) by an Indemnified Party from any third party
insurer that is not an Affiliate of such Indemnified Party, provided, however,
that no Indemnified Party shall have any obligation to seek to recover insurance
proceeds or any other amounts from third parties in connection with making an
indemnification claim under this Article IX.
          (ii) In any case where an Indemnified Party recovers from third
parties all or any part of any amount paid to it by an Indemnifying Party
pursuant to this Article IX, such Indemnified Party shall promptly pay over to
the Indemnifying Party the amount so recovered (after deducting therefrom a
reasonable amount of the expenses incurred by it in procuring such recovery),
but not in excess of any amount previously so paid by the Indemnifying Party.
          (b) Adjustment to Purchase Price. All indemnification payments under
this Article IX and under Article VIII and under Section 7.2(j) shall be deemed
and treated by the Parties as adjustments to the Purchase Price.
          9.9 Exclusive Remedy.
     Except for (i) any case of fraud or intentional misrepresentation, (ii) any
claim with respect to Section 10.1 (in which case the sole remedy shall be
specific performance) and (iii) the remedies referenced in the Purchase Price
adjustment provisions contained in Section 2.4, and (iv) the provisions of
Article VIII, the indemnification pursuant to this Article IX shall be the sole
and exclusive remedy of Buyers for all Damages based upon, arising from or
relating to any Breach of any representation, warranty or covenant contained in
this Agreement.
          9.10 Special Limitation on Claims.
     Notwithstanding any other provision in this Agreement to the contrary
Buyers shall have no recourse against Sellers for any Claims relating to the
Contemplated Transactions as a result of any violation of Section 55102 of Title
46 of the United States Code that occur from and after the Closing by virtue of
Buyers chartering of the Owned Vessels under the Charter Agreement and operating
of the (i) Owned Vessels under the Secondment Agreement and the Customer Owned
Vessels.

72



--------------------------------------------------------------------------------



 



ARTICLE X
TERMINATION
          10.1 Termination of Agreement.
          (a) Termination by Lapse of Time. Either Party may terminate this
Agreement if the Closing has not been consummated on or before September 30,
2009, or such later date as the Parties may agree upon; provided that the Party
seeking termination is not then in breach of any of its material obligations
under this Agreement.
          (b) Termination by Agreement of the Parties. This Agreement may be
terminated by the mutual written agreement of Buyers and the Sellers.
          (c) Termination by Buyers for Breach. This Agreement may be terminated
by Buyers if at any time prior to the Closing there shall occur a breach of any
of the representations, warranties or covenants of the Sellers or the failure of
the Sellers to perform any condition or obligation hereunder, except for any
such breaches or failures that would not reasonably be expected to have a
Material Adverse Effect.
          (d) Termination by Sellers for Breach. This Agreement may be
terminated by the Sellers if at any time prior to the Closing there shall occur
a material breach of any of the representations, warranties or covenants of
Buyers or the failure by Buyers to perform any material condition or obligation
hereunder.
          10.2 Availability of Remedies at Law; Survival of Certain Obligations.
     Each Party hereto shall have the right to enforce its rights hereunder and
the obligations of the other Parties hereunder by an action or actions for
specific performance, injunctive and/or other equitable relief, in addition to
any other remedy at law or equity. Each Party’s right of termination under
Section 10.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of such right of termination will not be deemed
an election of remedies. If this Agreement is terminated pursuant to
Section 10.1, all further obligations of the Parties under this Agreement shall
terminate, except that the obligations in Section 11.2 shall survive; provided,
that if this Agreement is terminated by a Party because of the breach of this
Agreement by another Party or because one or more of the conditions to the
terminating Party’s obligations under this Agreement is not satisfied as a
result of another Party’s failure to comply with its obligations under this
Agreement, then the terminating Party’s right to pursue an action or actions for
specific performance, injunctive and/or other equitable relief, in addition to
any other remedy at law or equity, shall survive such termination unimpaired.
Nothing herein or any termination of this Agreement shall limit the right of the
non-breaching Party to enforce its rights hereunder and the obligations of the
other Parties hereunder by an action or actions for specific performance,
injunctive and/or other equitable relief, in addition to any other remedy at law
or equity. A Party’s right to terminate this Agreement is in addition to, and
not in lieu of, any other legal or equitable rights or remedies which such Party
may have.

73



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
          11.1 Interpretive Provisions; Certain Definitions.
          (a) Whenever used in this Agreement, “to the Sellers’ Knowledge” shall
mean the actual knowledge of each of H. James McKnight, Michael D. White, John
D. Whiteford, Michael J. Zugay, Steve Roan, Dennis Higgins and James Johnson.
          (b) The Parties have jointly participated in the negotiation and
drafting of this Agreement. In the event of an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumptions or burdens of proof shall arise
favoring any Party by virtue of the authorship of any of the provisions of this
Agreement. Any reference to any United States, state, local, or other foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. Each defined term
used in this Agreement has a comparable meaning when used in its plural or
singular form. Each gender-specific term used herein has a comparable meaning
whether used in a masculine, feminine or gender-neutral form. As used in this
Agreement, the word “including” and its derivatives means “without limitation”
and its derivatives, the word “or” is not exclusive and the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
The Section headings contained in this Agreement are inserted for convenience or
reference only and shall not affect in any way the meaning or interpretation of
this Agreement. Reference in this Agreement to any legal term for any Law,
action, remedy, method of judicial proceeding, legal document, legal status,
court, official or any other legal concept or thing shall in respect of any
jurisdiction other than the United States be deemed to include that legal
concept or thing in that other jurisdiction which most nearly approximates that
United States legal term (in addition to any other analogous legal concept or
term specified). The Appendices, Schedules and Exhibits identified in this
Agreement are incorporated herein by reference and made a part hereof. Any
capitalized terms used in any Appendix, Schedule or Exhibit attached hereto and
not otherwise defined therein shall have the meanings set forth in this
Agreement. Reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually.
          11.2 Expenses.
     Except as otherwise explicitly provided in this Agreement, each Party will
bear its own expenses incurred in connection with the negotiation, preparation
and execution of this Agreement and the transactions contemplated hereby,
whether or not such transactions are consummated.
          11.3 Entire Agreement; Amendments and Waivers; Conflicts.
          (a) This Agreement, the other Transaction Documents and the
Appendices, Schedules and Exhibits attached hereto and thereto, along with the
NDA, contain the entire agreement among the parties with respect to the
transactions contemplated hereby and supersede all prior agreements and
understandings among the parties with respect thereto.

74



--------------------------------------------------------------------------------



 



          (b) This Agreement shall not be altered or otherwise amended except
pursuant to an instrument in writing signed by each Seller and each Buyer. At
any time prior to the Closing Date, the Parties may, to the extent legally
allowed, (a) extend the time for the performance of any of the obligations or
other acts of the other Parties, (b) waive any inaccuracies in the
representations and warranties of the other Parties contained herein or in any
document delivered pursuant hereto and/or (c) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a Party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such Party. The failure of any Party to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of such rights.
          (c) No waiver by any Party of any default, misrepresentation or Breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent occurrence of such kind.
          (d) To the extent that any provision of this Agreement conflicts with
the provisions of any Appendix, Schedule or Exhibit or other document related to
this Agreement, the provisions of this Agreement shall apply.
          11.4 Severability.
     It is the desire and intent of the Parties that the provisions of this
Agreement be enforced to the fullest extent permissible under the Laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision of this Agreement shall be adjudicated
by a court of competent jurisdiction to be invalid, prohibited or unenforceable
for any reason, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.
          11.5 Notices.
     All notices or other communications which are required hereunder or
otherwise delivered in connection herewith shall be in writing and shall be
deemed to have been duly given if delivered personally or if sent by
nationally-recognized overnight courier, by facsimile or electronic mail, or by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
if to Buyers, to:
c/o Wood Group E.&P.F Holdings, Inc.
17000 Katy Freeway, Suite 150
Houston, Texas 77094

75



--------------------------------------------------------------------------------



 



Attention: President
Facsimile: (281) 828-6825
Telephone: (281) 667-8300
with a copy to:
Wood Group Management Services, Inc.
17000 Katy Freeway, Suite 150
Houston, Texas 77094
Attention: General Counsel — Americas
Facsimile: (281) 828-3525
Telephone: (281) 828-3510
if to the Sellers, to:
Michael Baker Corporation
Airside Business Park
100 Airside Drive
Moon Township, PA 15108
Attention: H. James McKnight, Esq.
Facsimile: (412) 375-3981
Telephone: (412) 269-2532
with a copy to:
Reed Smith LLP
435 Sixth Avenue
Pittsburgh, Pennsylvania 15219
Attention: David L. DeNinno
Facsimile: (412) 288-3063
or to such other address as any Party to whom notice is to be given may have
furnished to the other Parties in writing in accordance herewith. Any such
notice or communication shall be deemed to have been received (a) in the case of
personal delivery, on the date of delivery, (b) in the case of a
nationally-recognized overnight courier, charges prepaid, the next day after
being sent, (c) in the case of facsimile transmission or electronic mail
transmission, when confirmation of delivery is received, and (d) in the case of
mailing, on the third (3rd) Business Day after it is sent by registered or
certified mail, return receipt requested, postage prepaid.
          11.6 Counterparts.
     This Agreement may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute one and the same agreement. It is the
express intent of the Parties to be bound by the exchange of signatures of this
Agreement via electronic transmission (including facsimile and electronic pdf),
which the Parties agree shall constitute a writing for legal purposes.

76



--------------------------------------------------------------------------------



 



          11.7 Governing Law; Waiver of Trial by Jury.
          (a) EXCEPT TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION IS MANDATORY, THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAWS OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
          (b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR THE OTHER AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE PARTIES
HERETO IN CONNECTION HEREWITH.
          11.8 Consent to Jurisdiction and Service of Process.
          (a) EACH OF THE PARTIES HEREBY:
          (i) IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE OR FEDERAL
COURTS LOCATED IN NEW YORK FOR THE PURPOSES OF ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER DOCUMENTS OR THE SUBJECT
MATTER HEREOF OR THEREOF AND BROUGHT BY ANY OTHER PARTY;
          (ii) WAIVES AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE
OR OTHERWISE, IN ANY SUCH ACTION OR PROCEEDING, ANY CLAIM THAT (A) IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, (B) THE ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR (C) THE VENUE OF THE ACTION OR
PROCEEDING IS IMPROPER; AND
          (iii) AGREES THAT, NOTWITHSTANDING ANY RIGHT OR PRIVILEGE IT MAY
POSSESS AT ANY TIME, SUCH PARTY AND ITS PROPERTY ARE AND SHALL BE GENERALLY
SUBJECT TO SUIT ON ACCOUNT OF THE OBLIGATIONS ASSUMED BY IT HEREUNDER.
          (b) EACH PARTY AGREES THAT SERVICE IN PERSON OR BY CERTIFIED OR
REGISTERED MAIL TO ITS ADDRESS SET FORTH IN SECTION 11.5 SHALL CONSTITUTE VALID
IN PERSONAM SERVICE UPON SUCH PARTY AND ITS

77



--------------------------------------------------------------------------------



 



SUCCESSORS AND ASSIGNS IN ANY ACTION OR PROCEEDING WITH RESPECT TO ANY MATTER AS
TO WHICH IT HAS SUBMITTED TO JURISDICTION HEREUNDER AND THAT SUCH PROCESS MAY BE
SERVED ON ANY PARTY ANYWHERE IN THE WORLD.
          (c) EACH PARTY HEREBY ACKNOWLEDGES THAT THIS IS A COMMERCIAL
TRANSACTION, THAT THE FOREGOING PROVISIONS FOR CONSENT TO JURISDICTION AND
SERVICE OF PROCESS HAVE BEEN READ, UNDERSTOOD AND VOLUNTARILY AGREED TO BY EACH
PARTY AND THAT BY AGREEING TO SUCH PROVISIONS EACH PARTY IS WAIVING IMPORTANT
LEGAL RIGHTS.
          11.9 Benefits of Agreement.
     All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns. Anything contained herein to the contrary notwithstanding,
this Agreement shall not be assignable by the Sellers without the consent of
Buyers or by Buyers without the consent of the Sellers.
          11.10 Non Disclosure Agreement.
     The rights, obligations and restrictions of the Parties contained in the
nondisclosure letter agreement, dated as of April 28, 2009, between Baker and
Wood Group E.&P.F. Holdings, Inc. (the “NDA”) shall continue and remain in full
force and effect in accordance with the provisions of such NDA.
          11.11 Public Announcements.
     No press release or announcement concerning this Agreement or the
transactions contemplated hereby will be issued by any Party without the prior
consent of the other Parties, except any such release or announcement as may be
required by Law, including without limitation, the filing by Baker with the
Securities Exchange Commission of a Current Report on Form 8-K that will include
the filing of this Agreement with such Form 8-K or with Baker’s subsequently
filed Form 10-Q, or in any listing agreement with any national securities
exchange, in which case the Party required to make the release or announcement
will, to the extent practicable, allow the other Party reasonable time to
comment on such release or announcement in advance of such issuance. On the
Closing Date, the Parties shall issue a joint press release, which shall be
reasonably acceptable to Buyers and the Sellers.
          11.12 No Third Party Beneficiaries.
     Except as expressly set forth herein (including, without limitation,
Section 7.2(e)), nothing in this Agreement shall confer any rights upon any
Person other than the parties hereto and there respective heirs, successors and
permitted assigns.

78



--------------------------------------------------------------------------------



 



          11.13 Further Assurances.
     From and after the date of this Agreement, upon the request of any Party,
the other parties shall execute and deliver such instruments, documents or other
writings as may be reasonably necessary to carry out and to effectuate fully the
intent and purposes of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

79



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to
be executed on the day and year first written above.

                  BUYERS:    
 
                WOOD GROUP E.&P.F. HOLDINGS, INC.    
 
           
 
  By:   /s/ Antonio Dinozzi    
 
 
 
   
 
  Name:   Antonio Dinozzi    
 
       
 
  Title:   Power of Attorney    
 
                WOOD GROUP HOLDINGS
(INTERNATIONAL) LIMITED    
 
           
 
  By:   /s/ Antonio Dinozzi    
 
 
 
   
 
  Name:   Antonio Dinozzi    
 
  Title:   Power of Attorney    
 
                WOOD GROUP ENGINEERING AND
OPERATIONS SUPPORT LIMITED    
 
           
 
  By:   /s/ Antonio Dinozzi    
 
 
 
   
 
  Name:   Antonio Dinozzi    
 
  Title:   Power of Attorney    
 
                SELLERS:    
 
                MICHAEL BAKER CORPORATION    
 
           
 
  By:   /s/ Michael J. Zugay    
 
 
 
   
 
  Name:   Michael J. Zugay    
 
  Title:   Executive Vice President,
Chief Financial Officer    

[Signature Page to Share Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  BAKER HOLDING CORPORATION    
 
           
 
  By:   /s/ Michael J. Zugay    
 
 
 
   
 
  Name:   Michael J. Zugay    
 
  Title:   Executive Vice President,
Chief Financial Officer    
 
                BAKER OTS, INC.    
 
           
 
  By:   /s/ Michael J. Zugay    
 
 
 
   
 
  Name:   Michael J. Zugay    
 
  Title:   Executive Vice President,
Chief Financial Officer    
 
                MICHAEL BAKER INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Michael J. Zugay    
 
 
 
   
 
  Name:   Michael J. Zugay    
 
  Title:   Executive Vice President,
Chief Financial Officer    

[Signature Page to Share Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Appendix A
Acquired Subsidiaries

1.   Michael Baker Global, Inc., a Pennsylvania corporation, 100 percent owned
by Michael Baker Corporation.

2.   Baker/MO Services, Inc., a Texas corporation, 100 percent owned by Baker
Holding Corporation.

3.   Energy Logistics, Inc., a Delaware corporation, 33.33 percent owned by
Baker/MO Services, Inc.

4.   5. Baker Energy de Venezuela, C.A., a Venezuela entity, 99 percent owned by
Michael Baker International, Inc.

6.   Baker O&M International, Ltd., a Cayman Islands entity, 100 percent owned
by Baker/OTS, Inc.

7.   Baker Energy International Equatorial Guinea, S.A, an Equatorial Guinean
limited corporation, 65 percent owned by Baker O&M International, Ltd.

8.   Overseas Technical Services International, Ltd., a Republic of Vanuatu
entity, 100 percent owned by Baker/OTS, Inc.

9.   Overseas Technical Services Nigeria Limited, a Federal Republic of Nigeria
entity, 52.8 percent owned by Overseas Technical Services International, Ltd.

10.   Baker OTS International, Inc., a Cayman Islands entity, 100 percent owned
by Baker/OTS, Inc.

11.   OTS Finance and Management Ltd., a Republic of Vanuatu entity, 100 percent
owned by Baker/OTS, Inc.

12.   SD Forty Five Limited, a limited company incorporated in the United
Kingdom and registered in England and Wales, 100 percent owned by Baker/OTS,
Inc.

13.   Baker OTS Limited, a limited company incorporated in the United Kingdom
and registered in England and Wales, 100 percent owned by SD Forty Five Limited.

14.   Overseas Technical Service (Harrow) Limited, a limited company
incorporated in the United Kingdom and registered in England, 100 percent owned
by SD Forty Five Limited.

15.   OTS International Training Services Limited, a limited company
incorporated in the United Kingdom and registered in England, 100 percent owned
by SD Forty Five Limited

 



--------------------------------------------------------------------------------



 



Appendix B
Shares Owned by Sellers to be Transferred at Closing

1.   Michael Baker Global, Inc. — 1,000 shares of common stock, no par value per
share, are authorized. 1000 shares of common stock are issued and outstanding,
and will be acquired by Wood Group E.&P.F. Holdings, Inc.

2.   Baker/MO Services, Inc. — 10,000 shares of common stock, par value $1.00
per share, are authorized. 1,000 shares of common stock are issued and
outstanding, and will be acquired by Wood Group E.&P.F. Holdings, Inc.

3.   Baker Energy de Venezuela, C.A. — 10,000 shares of common stock, par value
1,000 Bolivar per share, are authorized. 10,000 shares of common stock are
issued and outstanding, 9,900 of will be acquired by Wood Group Holdings
(International) Ltd.

4.   Baker O&M International, Ltd. — The authorized share capital is 50,000
common shares, par value $1.00 per share. 100 common shares are issued and
outstanding, and will be acquired by Wood Group Holdings (International) Ltd.

5.   Overseas Technical Services International, Ltd. — The authorized share
capital is 400,000 ordinary shares of AUD1.00 each. 2,665 ordinary shares are
issued and outstanding, and will be acquired by Wood Group Holdings
(International) Ltd.

6.   Baker OTS International, Inc. — The authorized share capital is 900,000
ordinary shares, par value $1.00 per share. 100 ordinary shares are issued and
outstanding, and will be acquired by Wood Group Holdings (International) Ltd.

7.   OTS Finance and Management Ltd. — The authorized share capital is 400,000
ordinary shares of AUD1.00 each. 2,665 ordinary shares are issued and
outstanding, and will be acquired by Wood Group Holdings (International) Ltd.

8.   SD Forty Five Limited — The authorized share capital is 1,000 shares of £1.
1,000 shares are issued and outstanding, and will be acquired by Wood Group
Engineering and Operations Support Ltd.

 



--------------------------------------------------------------------------------



 



Appendix C
List of Directors and Officer Resignations

          Acquired Subsidiary   Officers   Directors
Michael Baker Global, Inc.
  Bradley L. Mallory
H. James McKnight
Michael J. Zugay
Jim Kempton
Marcia S. Wolk   Bradley L. Mallory
H. James McKnight
Mike Zugay
 
       
Baker/MO Services, Inc.
  Bradley L. Mallory
H. James McKnight
Michael J. Zugay
Marcia S. Wolk
John D. Whiteford   Bradley L. Mallory
H. James McKnight
John D. Whiteford
 
       
Energy Logistics, Inc.
      Richard Shaw
 
       
BES Energy Resources Co., Ltd.
       
 
       
We will not need resignation letters for BES at this time.
       
 
       
Baker Energy de Venezuela, C.A.
  Marcia S. Wolk
H. James McKnight   Bradley L. Mallory
John D. Whiteford
H. James McKnight
Mike Zugay
 
       
Baker O&M
International, Ltd
  Bradley L. Mallory
H. James McKnight
Michael J. Zugay
Marcia S. Wolk   Bradley L. Mallory
H. James McKnight
 
       
Baker Energy International Equatorial Guinea, S.A.
  Bradley L. Mallory   Bradley L. Mallory
 
       
Overseas Technical Services International, Ltd.
      Bradley L. Mallory
 
       
Overseas Technical Services Nigeria, Ltd.
      Bradley L. Mallory
H. James McKnight
 
       
Baker OTS International, Inc.
  Bradley L. Mallory
H. James McKnight
Michael J. Zugay
Marcia S. Wolk   Bradley L. Mallory
H. James McKnight

 



--------------------------------------------------------------------------------



 



          Acquired Subsidiary   Officers   Directors
OTS Finance and Management Ltd.
      Bradley L. Mallory
 
       
SD Forty Five Limited
      Bradley L. Mallory
H. James McKnight
 
       
Baker OTS Limited
      Bradley L. Mallory
H. James McKnight
 
       
Overseas Technical
Services (Harrow) Limited
      Bradley L. Mallory
H. James McKnight
 
       
OTS International Training Services, Ltd.
      Bradley L. Mallory
H. James McKnight

 



--------------------------------------------------------------------------------



 



Appendix D
Acquired Subsidiaries: Corporation Information

              Jurisdiction of   Jurisdictions in which Acquired Subsidiary  
Incorporation or Formation   Authorized to do Business
Michael Baker Global, Inc.
  Pennsylvania    
 
       
Baker/MO Services, Inc.
  Texas   Alabama, Alaska, Arkansas, California, Colorado, Georgia, Kansas,
Kentucky, Louisiana, Michigan, Mississippi, Montana, Nevada, New Jersey, New
Mexico, North Dakota, Oklahoma, Oregon, Wyoming, Alberta and BC Canada
 
       
Energy Logistics, Inc.1
  Delaware    
 
       
BES Energy Resources Company
Limited2
  Thailand    
 
       
Baker Energy de Venezuela, C.A.3
  Venezuela    
 
       
Baker O&M International, Ltd.
  Cayman Islands   Ghana, Angola,
Pakistan(inactive),
Egypt (inactive)
 
       
Baker Energy International Equatorial Guinea, S.A.4
  Equatorial Guinea    
 
       
Overseas Technical Services International, Ltd.
  Republic of Vanuatu    
 
       
Overseas Technical Services
Nigeria Limited5
  Federal Republic of Nigeria    
 
       
Baker OTS International, Inc.
  Cayman Islands    
 
       
OTS Finance and Management Ltd.
  Republic of Vanuatu    
 
       
SD Forty Five Limited
  United Kingdom, registered in England and Wales    

 

1   33.3% ownership interest.   2   79.7% ownership interest.   3   99%
ownership interest.   4   65% ownership interest.   5   52.8% ownership
interest.

 



--------------------------------------------------------------------------------



 



              Jurisdiction of   Jurisdictions in which Acquired Subsidiary  
Incorporation or Formation   Authorized to do Business
Baker OTS Limited
  United Kingdom, registered in England and Wales   Algeria, Kazakhstan
(inactive)
 
       
Overseas Technical Services
(Harrow) Limited
  United Kingdom, registered in
England    
 
       
OTS International Training
Services Limited
  United Kingdom, registered in
England    

 